Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

dated as of December 13, 2018, among

CHENIERE ENERGY, INC.,

as Borrower,

VARIOUS LENDERS AND ISSUING BANKS,

GOLDMAN SACHS BANK USA,

MORGAN STANLEY SENIOR FUNDING, INC., and

SG AMERICAS SECURITIES, LLC,

as Coordinating Lead Arrangers and Joint Lead Arrangers,

ABN AMRO CAPITAL USA LLC,

BANK OF AMERICA, N.A.,

CITIBANK, N.A.,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

HSBC BANK USA, NATIONAL ASSOCIATION,

ING CAPITAL LLC,

INTESA SANPAOLO S.P.A., NEW YORK BRANCH,

JPMORGAN CHASE BANK, N.A.,

MIZUHO BANK, LTD.,

MUFG BANK, LTD.,

ROYAL BANK OF CANADA,

SUMITOMO MITSUI BANKING CORPORATION,

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, and

THE BANK OF NOVA SCOTIA,

as Joint Lead Arrangers,

and

SOCIÉTÉ GÉNÉRALE,

as Administrative Agent

 

 

Revolving Credit Facility

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1. DEFINITIONS AND INTERPRETATION

     3  

1.1

   Definitions      3  

1.2

   Accounting Terms      53  

1.3

   Interpretation, Etc.      53  

1.4

   Letter of Credit Amounts      54  

1.5

   Divisions      54  

SECTION 2. LOANS AND LETTERS OF CREDIT

     55  

2.1

   Loans      55  

2.2

   Letters of Credit      56  

2.3

   Pro Rata Shares; Availability of Funds      69  

2.4

   Use of Proceeds      70  

2.5

   Evidence of Debt; Register; Lenders’ Books and Records; Notes      71  

2.6

   Interest on Loans      72  

2.7

   Conversion/Continuation      74  

2.8

   Default Interest      75  

2.9

   Fees      76  

2.10

   Voluntary Prepayments/Commitment Reductions      76  

2.11

   Mandatory Prepayments      77  

2.12

   Application of Prepayments      79  

2.13

   General Provisions Regarding Payments      80  

2.14

   Ratable Sharing      81  

2.15

   Making or Maintaining LIBO Rate Loans      82  

2.16

   Increased Costs; Capital Adequacy      86  

2.17

   Taxes; Withholding, Etc.      88  

2.18

   Obligation To Mitigate      93  

2.19

   Defaulting Lenders      93  

2.20

   Removal or Replacement of a Lender      95  

2.21

   Increased Commitments      96  

2.22

   Currency Matters      97  

2.23

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      98
 

SECTION 3. CONDITIONS PRECEDENT

     98  

3.1

   Closing Date      98  

3.2

   Conditions to Each Credit Extension      101  

3.3

   Notices      103  

 

i



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

     103  

4.1

   Organization; Requisite Power and Authority; Qualification      104  

4.2

   Equity Interests and Ownership      104  

4.3

   Due Authorization      104  

4.4

   No Conflict      105  

4.5

   Government Approvals      105  

4.6

   Binding Obligation      105  

4.7

   Financial Statements      105  

4.8

   No Material Adverse Effect      106  

4.9

   Adverse Proceedings      106  

4.10

   Payment of Taxes      106  

4.11

   Properties      106  

4.12

   Intellectual Property      107  

4.13

   Environmental Matters      107  

4.14

   No Defaults      107  

4.15

   Investment Company Act of 1940      107  

4.16

   Federal Reserve Regulations; Exchange Act      107  

4.17

   Employee Matters      108  

4.18

   Employee Benefit Plans      108  

4.19

   Certain Fees      109  

4.20

   Solvency      109  

4.21

   Compliance with Statutes, Etc.      109  

4.22

   Disclosure      109  

4.23

   Sanctions; Anti-Corruption Laws; PATRIOT Act      110  

4.24

   Security Documents      111  

4.25

   Insurance      111  

4.26

   Nature of Business      111  

4.27

   Ranking      111  

4.28

   Indebtedness; Investments      112  

4.29

   EEA Financial Institutions      112  

SECTION 5. AFFIRMATIVE COVENANTS

     112  

5.1

   Financial Statements and Other Reports      112  

5.2

   Existence      116  

5.3

   Payment of Taxes and Claims      116  

5.4

   Maintenance of Properties      116  

5.5

   Insurance      116  

5.6

   Books and Records; Inspections      116  

 

ii



--------------------------------------------------------------------------------

5.7

   Compliance with Laws      117  

5.8

   Environmental      118  

5.9

   Subsidiaries      119  

5.10

   [Reserved]      119  

5.11

   Further Assurances      119  

5.12

   Use of Proceeds      119  

SECTION 6. NEGATIVE COVENANTS

     120  

6.1

   Indebtedness      120  

6.2

   Liens      122  

6.3

   No Further Negative Pledge      126  

6.4

   Investments      126  

6.5

   Financial Covenant      127  

6.6

   Fundamental Changes      127  

6.7

   Transactions with Affiliates      128  

6.8

   Conduct of Business      128  

6.9

   Speculative Transactions      129  

6.10

   Restricted Payments      129  

6.11

   Margin Regulations      130  

SECTION 7. EVENTS OF DEFAULT

     130  

7.1

   Events of Default      130  

SECTION 8. AGENTS

     134  

8.1

   Appointment of Agent      134  

8.2

   Powers and Duties      135  

8.3

   General Immunity      135  

8.4

   Agents Entitled to Act as Lender      137  

8.5

   Lenders’ Representations, Warranties and Acknowledgment      137  

8.6

   Right to Indemnity      138  

8.7

   Successor Administrative Agent      139  

8.8

   Security Documents      140  

8.9

   Withholding Taxes      142  

8.10

   Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim     
143  

SECTION 9. MISCELLANEOUS

     144  

9.1

   Notices      144  

9.2

   Expenses      146  

9.3

   Indemnity      147  

9.4

   Set Off      150  

9.5

   Amendments and Waivers      151  

 

iii



--------------------------------------------------------------------------------

9.6

   Successors and Assigns; Participations      154  

9.7

   Independence of Covenants      160  

9.8

   Survival of Representations, Warranties and Agreements      160  

9.9

   No Waiver; Remedies Cumulative      161  

9.10

   Marshalling; Payments Set Aside      161  

9.11

   Severability      161  

9.12

   Obligations Several; Independent Nature of Lenders’ Rights      162  

9.13

   Headings      162  

9.14

   APPLICABLE LAW      162  

9.15

   CONSENT TO JURISDICTION      162  

9.16

   WAIVER OF JURY TRIAL      163  

9.17

   Confidentiality      164  

9.18

   Usury Savings Clause      166  

9.19

   Effectiveness; Counterparts      166  

9.20

   Entire Agreement      167  

9.21

   PATRIOT Act      167  

9.22

   Electronic Execution of Assignments      167  

9.23

   No Fiduciary Duty      167  

9.24

   Authorization of Filing of Financing Statements      170  

9.25

   Amendment and Restatement      170  

9.26

   Affirmation of Security Documents      170  

 

iv



--------------------------------------------------------------------------------

APPENDICES:    A    Commitments    B    Notice Addresses SCHEDULES:    I   
Excluded Subsidiaries    II    Knowledge Parties    4.1    Jurisdictions of
Organization    4.2    Equity Interests and Ownership    4.11    Real Estate
Assets    6.1    Existing Indebtedness    6.2    Existing Liens    6.3   
Certain Negative Pledges EXHIBITS:    A-1    Funding Notice    A-2   
Conversion/Continuation Notice    A-3    Issuance Notice    B    Note    C   
Compliance Certificate    D    Restricted Payment Certificate    E    Assignment
Agreement    F    [Reserved]    G    Closing Date Certificate    H    [Reserved]
   I    Intercompany Note    J    Incumbency Certificate



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of December 13,
2018, is entered into by and among CHENIERE ENERGY, INC., a corporation formed
under the laws of the State of Delaware (“Borrower”), the Lenders and Issuing
Banks party hereto from time to time and SOCIÉTÉ GÉNÉRALE, as Administrative
Agent (together with its permitted successors in such capacity, “Administrative
Agent”), with GOLDMAN SACHS BANK USA, MORGAN STANLEY SENIOR FUNDING, INC. and SG
AMERICAS SECURITIES, LLC, as Coordinating Lead Arrangers and Joint Lead
Arrangers (collectively in such capacity, the “Coordinating Lead Arrangers”),
and with ABN AMRO CAPITAL USA LLC, BANK OF AMERICA, N.A., CITIBANK, N.A., CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, HSBC BANK USA, NATIONAL ASSOCIATION, ING
CAPITAL LLC, INTESA SANPAOLO S.P.A., NEW YORK BRANCH, JPMORGAN CHASE BANK, N.A.,
MIZUHO BANK, LTD., MUFG BANK, LTD., ROYAL BANK OF CANADA, SUMITOMO MITSUI
BANKING CORPORATION, CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, and
THE BANK OF NOVA SCOTIA, as Joint Lead Arrangers (collectively in such capacity,
the “Joint Lead Arrangers” and together with the Coordinating Lead Arrangers,
the “Arrangers”).

RECITALS:

WHEREAS, capitalized terms used and not defined in these Recitals shall have the
respective meanings set forth for such terms in Section 1.1 (Definitions)
hereof;

WHEREAS, Borrower, the lenders and issuing banks party thereto (the “Existing
Lenders”) and the Administrative Agent are party to a Revolving Credit
Agreement, dated as of March 2, 2017 (the “Original Closing Date”) (the
“Existing Credit Agreement”);

WHEREAS, the Existing Lenders and each of the other parties hereto wish to and
agree to amend and restate the Existing Credit Agreement on the terms and
conditions set forth herein, including to increase the Commitments thereunder
and to continue to make loans and other extensions of credit to Borrower on the
terms and conditions set forth herein;

WHEREAS, in connection with the amendment and restatement, the Lenders have
agreed to extend to Borrower a credit facility consisting of up to
$1,250,000,000 aggregate principal amount of revolving Commitments;

 

2



--------------------------------------------------------------------------------

WHEREAS, the proceeds of the Commitments will be used, subject to Section 2.4
(Use of Proceeds), (a) for general corporate purposes of Borrower (including
with respect to the issuance of Letters of Credit), and (b) to fund, directly or
indirectly, equity capital contributions by Borrower to Cheniere CCH Holdco II,
LLC (“CCH HoldCo II”) and its Subsidiaries, including related fees and expenses;

WHEREAS, Borrower desires to continue to secure all of its Obligations by the
security interests and Liens heretofore granted to Collateral Agent, for the
benefit of the Secured Parties, upon the Collateral pursuant to the Security
Documents; and

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement and the other Financing Documents or evidence payment
of all such obligations and liabilities, and that this Agreement amends and
restates the Existing Credit Agreement in its entirety.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree that, effective on the
Closing Date, the Existing Credit Agreement shall be and hereby is amended and
restated in its entirety to read as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1 Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Additional Commitment Lender” means (a) a Lender or (b) any other financial
institution (subject to the prior written consent of Administrative Agent, such
consent not to be unreasonably withheld, conditioned or delayed) that agrees to
provide a Commitment or (in the case of a Lender) agrees to increase the amount
of its Commitment pursuant to Section 2.21 (Increased Commitments).

“Adjusted LIBO Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a LIBO Rate Loan, the rate per annum obtained
by dividing (i) (a) the rate per annum equal to the rate determined by
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays an average London interbank offered rate
administered by ICE Benchmark Administration Limited (or any other Person which
takes over the administration of that rate) (such page currently being LIBOR01
page) for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars,

 

3



--------------------------------------------------------------------------------

determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date (the “LIBO Screen Rate”), or (b) in the event
the rate referenced in the preceding clause (a) does not appear on such page or
service or if such page or service shall cease to be available, the Interpolated
Rate; or (c) in the event the rates referenced in the preceding clauses (a) and
(b) are not available, the rate per annum equal to the rate determined by
Administrative Agent to be the offered rate on such other page or other service
which displays an average London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other Person which takes over the
administration of that rate) for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (d) in the event the rates referenced in the preceding
clauses (a), (b) and (c) are not available, the rate per annum equal to the
offered quotation rate to first-class banks in the London interbank market by
Administrative Agent for deposits (for delivery on the first day of the relevant
period) in Dollars of amounts in immediately available funds comparable to the
principal amount of the applicable Loan of Administrative Agent, in its capacity
as a Lender, for which the Adjusted LIBO Rate is then being determined with
maturities comparable to such period as of approximately 11:00 a.m. (London,
England time) on such Interest Rate Determination Date, (the rate determined
pursuant to the preceding clause (i), the “LIBO Rate”) by (ii) an amount equal
to (a) one minus (b) the Applicable Reserve Requirement; provided that,
notwithstanding the foregoing, the Adjusted LIBO Rate shall at no time be less
than zero.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, claim (including any Environmental
Claims), proceeding, hearing (in each case, whether administrative, judicial or
otherwise), governmental investigation or arbitration (whether or not
purportedly on behalf of Borrower or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign, whether
pending or, to the Knowledge of Borrower, threatened in writing against or
affecting Borrower or any of its Subsidiaries or any property of Borrower or any
of its Subsidiaries.

“Affected Lender” as defined in Section 2.15(b) (Illegality or Impracticability
of LIBO Rate Loans).

“Affected Loans” as defined in Section 2.15(b) (Illegality or Impracticability
of LIBO Rate Loans).

 

4



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, another Person that directly or
indirectly Controls, or is under common Control with, or is Controlled by, such
Person and, if such Person is an individual, any member of the immediate family
(including parents, spouse, children and siblings) of such individual and any
trust whose principal beneficiary is such individual or one or more members of
such immediate family and any Person who is Controlled by any such member or
trust. Notwithstanding the foregoing, (a) the definition of “Affiliate” shall
not encompass any individual solely by reason of his or her being a director,
officer, manager or employee of any Person and (b) no Agent or Lender shall be
deemed to be an Affiliate of Borrower or any Subsidiary thereof solely as a
result of its capacity as such.

“Agent Affiliates” as defined in Section 9.1(b)(iii) (Electric Communications).

“Agent(s)” means each of (a) Administrative Agent, (b) Collateral Agent,
(c) Coordinating Lead Arrangers, and (d) any other Person appointed under the
Financing Documents to serve in an agent or similar capacity.

“Aggregate Amounts Due” as defined in Section 2.14 (Ratable Sharing).

“Aggregate Availability” means, as of any date of determination, the positive
difference (if any) between (i) the aggregate amount of Commitments as of such
date and (ii) the Total Utilization of Commitments as of such date.

“Agreement” means this Amended and Restated Revolving Credit Agreement, dated as
of December 13, 2018.

“Anti-Corruption Laws” as defined in Section 4.23 (Sanctions; Anti-Corruption
Laws; PATRIOT Act).

“Anti-Terrorism and Money Laundering Laws” means any of the following:
(a) Section 1 of Executive Order 13224 of September 24, 2001, Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (Title 12, Part 595 of the US Code of Federal Regulations),
(b) the Terrorism Sanctions Regulations (Title 31 Part 595 of the US Code of
Federal Regulations), (c) the Terrorism List Governments Sanctions Regulations
(Title 31 Part 596 of the US Code of Federal Regulations), (d) the Foreign
Terrorist Organizations Sanctions Regulations (Title 31 Part 597 of the US Code
of Federal Regulations), (e) the USA Patriot Act of 2001 (Pub. L. No. 107-56),
(f) the U.S. Money Laundering Control Act of 1986, (g) the Bank Secrecy Act, 31
U.S.C. sections 5301 et seq., (h) Laundering of Monetary Instruments, 18 U.S.C.
section 1956, (i) Engaging in Monetary

 

5



--------------------------------------------------------------------------------

Transactions in Property Derived from Specified Unlawful Activity, 18 U.S.C.
section 1957, (j) the Financial Recordkeeping and Reporting of Currency and
Foreign Transactions Regulations (Title 31 Part 103 of the US Code of Federal
Regulations), (k) any other similar federal Government Rule having the force of
law and relating to money laundering, terrorist acts or acts of war, and (l) any
regulations promulgated under any of the foregoing.

“Applicable Aggregate Stated Amount” as defined in Section 2.2(b)(i) (Procedures
for Issuance and Amendment of Letters of Credit; Auto-Extension Letters of
Credit).

“Applicable Beneficiary” as defined in Section 2.2(b)(i) (Procedures for
Issuance and Amendment of Letters of Credit; Auto-Extension Letters of Credit).

“Applicable Issuing Bank” as defined in Section 2.2(b)(i) (Procedures for
Issuance and Amendment of Letters of Credit; Auto-Extension Letters of Credit).

“Applicable Margin” means, for any day, (i) prior to the Closing Date, the
“Applicable Margin” as defined in the Existing Credit Agreement and (ii) from
and after the Closing Date, the applicable rate per annum set forth below based
upon the ratings assigned by the Ratings Agencies on such date to the Loans:

 

    

Ratings

(S&P / Moody’s / Fitch)

   Applicable
Margin (LIBO Rate
Loans)     Applicable
Margin (Base
Rate Loans)  

Category 1

   ³ BBB- / Baa3 / BBB-      1.75 %      0.75 % 

Category 2

   BB+ / Ba1 / BB+      2.00 %      1.00 % 

Category 3

   BB / Ba2 / BB      2.25 %      1.25 % 

Category 4

   £ BB- / Ba3 / BB-      2.50 %      1.50 % 

For purposes of the foregoing: (a) if only one Ratings Agency has assigned a
rating to the Loans, the applicable Category shall be the Category that
corresponds to that rating; (b) if more than one Ratings Agency has assigned a
rating to the Loans, the applicable Category shall be the Category that
corresponds to the highest assigned rating unless such ratings differ by two or
more levels, in which case the applicable level will be deemed to be the one
level below the higher of such levels; (c) if no Ratings Agency has assigned a
rating to the Loans, the applicable

 

6



--------------------------------------------------------------------------------

Category shall be the Category that corresponds to the corporate family rating
of Borrower and its Subsidiaries assigned by one or more Ratings Agencies, if
available; (d) if no Ratings Agency has assigned a rating to the Loans or
assigned a corporate family rating to Borrower and its Subsidiaries, the
applicable Category shall be Category 4; (e) if none of S&P, Moody’s or Fitch
have assigned a rating, but another Ratings Agency has assigned a rating, the
applicable Category shall be determined with reference to the equivalent rating
provided by such other Ratings Agency; and (f) if the ratings assigned by any
Ratings Agency to the Loans (or, if applicable at such time, the corporate
family rating) shall be changed (other than as a result of a change in the
rating system of such Ratings Agency), such change shall be effective as of the
date on which it is first announced by the applicable Ratings Agency,
irrespective of when notice of such change shall have been furnished by Borrower
to Administrative Agent and the Lenders. Each change in the applicable Category
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of any Ratings Agency shall change, Borrower and
the Lenders shall negotiate in good faith to amend this definition to reflect
such changed rating system and, pending the effectiveness of any such amendment,
the applicable Category shall be determined by reference to the rating of such
Ratings Agency most recently in effect prior to such change.

“Applicable Reserve Requirement” means, at any time, for any LIBO Rate Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board of Governors or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(a) any category of liabilities which includes deposits by reference to which
the applicable Adjusted LIBO Rate or any other interest rate of a Loan is to be
determined, or (b) any category of extensions of credit or other assets which
include LIBO Rate Loans. A LIBO Rate Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets
that may be available from time to time to the applicable Lender. The rate of
interest on LIBO Rate Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that Borrower provides to Administrative
Agent pursuant to any Financing Document or the transactions contemplated
therein which is distributed to Agents, Lenders or Issuing Banks by means of
electronic communications pursuant to Section 9.1(b) (Electronic
Communications).

 

7



--------------------------------------------------------------------------------

“Arranger Fee Letter” means each fee letter, dated as of the date set forth
therein, between an Arranger and Borrower.

“Arrangers” as defined in the preamble hereto.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor),
assignment, conveyance, exclusive license (as licensor or sublicensor), transfer
or other disposition to, or any exchange of property with, any Person, in one
transaction or a series of transactions, of all or any part of the businesses,
assets or properties of any kind of Borrower (but not any of its Subsidiaries),
whether real, personal, or mixed and whether tangible or intangible, whether now
owned or hereafter acquired, leased or licensed, other than (a) sales or other
dispositions of assets that are obsolete, worn-out, superfluous or no longer
used or useful in the ordinary course of Borrower’s business and that could not
reasonably be expected to result in a Material Adverse Effect, (b) sales or
other dispositions of LNG, Gas or other commercial products or inventory or
equipment in the ordinary course of Borrower’s business and the leasing or
sub-leasing of real property in the ordinary course of Borrower’s business,
(c) issuances of Equity Interests by Borrower, (d) Restricted Payments made in
accordance with this Agreement, (e) dispositions of Cash or Cash Equivalents,
(f) dispositions in compliance with any applicable Government Rule or Government
Approval, (g) a grant of any Permitted Lien in accordance with Section 6.2
(Liens), (h) sales, discounting or forgiveness of accounts receivable in the
ordinary course of Borrower’s business or in connection with the collection or
compromise thereof, (i) entry into or termination of any Interest Rate Agreement
(or any guarantee thereof), any Currency Agreement (or any guarantee thereof) or
any guarantee of any Commodity Hedge Agreement to the extent, in each case,
permitted by Section 6.9 (Speculative Transactions), (j) any disposition of any
Ingleside Marine Terminal Properties, (k) any disposition of Equity Interests in
CQH for aggregate consideration, when taken together with any dispositions by
CQH, CMI and CCH HoldCo II (or any of their respective Subsidiaries) and any
disposition of any CQP IDRs or Equity Interests in CQP GP pursuant to clause
(i) of the definition of “Subsidiary Asset Sale,” of less than $10,000,000
during any Fiscal Year or (l) any disposition of other assets for aggregate
consideration of less than $75,000,000 during any Fiscal Year.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

 

8



--------------------------------------------------------------------------------

“Assignment Effective Date” as defined in Section 9.6(b) (Register).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer,
chief accounting officer, treasurer, secretary, assistant secretary or other
named officer of such Person (or, in the case of a limited partnership, of the
general partner, acting on behalf of such limited partnership); provided that,
the secretary or assistant secretary of such Person shall have delivered an
incumbency certificate to Administrative Agent as to the authority of such
Authorized Officer.

“Auto-Extension Letter of Credit” as defined in Section 2.2(b)(iii) (Procedures
for Issuance and Amendment of Letters of Credit; Auto-Extension Letters of
Credit).

“Auto-Reinstatement Letter of Credit” as defined in Section 2.2(b)(iv)
(Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit).

“Availability Period” means the period from the Closing Date to but excluding
the Commitment Termination Date.

“Available Liquidity” means, as of any date of determination, an amount equal to
the sum of (a) Borrower’s Unrestricted Cash as of such date and (b) the
Aggregate Availability as of such date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code as now and hereafter
in effect, or any successor statute.

“Base GCP Amount” as defined in Section 2.4 (Use of Proceeds).

 

9



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus 1⁄2 of 1% and (iii) the sum of (x) the Adjusted LIBO
Rate that would be payable on such day for a LIBO Rate Loan with a one-month
interest period plus (y) 1.00%. Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate. All Base Rate Loans shall be denominated in Dollars.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower” as defined in the preamble hereto.

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (b) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBO Rate
or any LIBO Rate Loans, the term “Business Day” means any day which is a
Business Day described in clause (a) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person; provided that, notwithstanding any changes adopted or required
to be adopted by Borrower after the date of this Agreement as a result of any
actual or proposed update to accounting standards, including, in particular,
Accounting Standards Update (ASU) 2016-02 Leases (Topic 842), any successor
proposal, any implementation thereof, any oral or public deliberations by the
Financial Accounting Standards Board regarding the foregoing, or any other
change in GAAP that would require the obligations of a Person in respect of an
operating lease or a lease that would be treated as an operating lease on the
date of this Agreement to be recharacterized as a Capital Lease, only leases
that would be classified as capital leases under GAAP as in effect on the date
of this Agreement (whether or not such leases were in effect) shall constitute
Capital Leases for purposes of this definition.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

 

10



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit (as a first-priority perfected
security interest) with or deliver to Administrative Agent, for the benefit of
Administrative Agent, the applicable Issuing Bank and the Lenders, as collateral
for L/C Obligations, Cash or, if the applicable Issuing Bank benefitting from
such collateral shall agree in its sole discretion, other credit support. “Cash
Collateral” and “Cash Collateralization” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (ii) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within three months
after such date; (b) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within three months after
such date and having, at the time of the acquisition thereof, a rating of at
least A-2 from S&P or at least P-2 from Moody’s; (c) commercial paper maturing
no more than one year from the date of creation thereof and having, at the time
of the acquisition thereof, a rating of at least A-2 from S&P or at least P-2
from Moody’s; (d) certificates of deposit, Dollar-denominated time deposits,
overnight bank deposits or bankers’ acceptances maturing within one year after
such date and issued or accepted by any Lender or by any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia that (i) is at least “adequately capitalized” (as
defined in the regulations of its primary Federal banking regulator) and
(ii) has Tier 1 capital (as defined in such regulations) of not less than
$500,000,000; and (e) any money market mutual fund that (i) complies with the
criteria set forth in Securities and Exchange Commission Rule 2a-7 (or any
successor rule) under the Investment Company Act of 1940; (ii) is rated either
BBB+ by S&P and Baa1 by Moody’s or at least 95% of the assets of which
constitute Cash Equivalents described in clauses (a) through (d) of this
definition and/or Dollars; and (iii) has net assets of not less than
$500,000,000.

“CCH” means Cheniere Corpus Christi Holdings, LLC.

“CCH Change of Control” means Borrower and its Affiliates together (a) at any
time prior to the CCH Project Completion Date shall fail to own, directly or
indirectly in the aggregate, more than 50% of the outstanding Equity Interests
in CCH, or control, directly or indirectly, more than 50% of the aggregate
ordinary voting power of CCH, or (b) on or following the CCH Project Completion
Date shall fail to control, directly or indirectly, more than 50% of the
aggregate ordinary voting power of CCH.

 

11



--------------------------------------------------------------------------------

“CCH Common Terms Agreement” means the Amended and Restated Common Terms
Agreement, dated as of May 22, 2018, by and among CCH, the guarantors party
thereto, Société Générale, as term loan facility agent, The Bank of Nova Scotia,
as the working capital facility agent, each other facility agent from time to
time party thereto and Société Générale, as intercreditor agent.

“CCH ECA” means the Amended and Restated Equity Contribution Agreement, dated as
of May 22, 2018, by and between Borrower and CCH.

“CCH Equity Contributions” means equity contributions made to CCH Holdco II or
any of its Subsidiaries or otherwise to the CCH Project, including equity
contributions made pursuant to the CCH ECA.

“CCH Financing Documents” means (i) the CCH Common Terms Agreement, (ii) the
“Common Security and Account Agreement” (as defined in the CCH Common Terms
Agreement), (iii) the “Term Loan Facility Agreement” (as defined in the CCH
Common Terms Agreement) and (iv) any “Indenture” (as defined in the CCH Common
Terms Agreement).

“CCH HoldCo II” as defined in the recitals.

“CCH Indenture” means that certain Indenture, dated as of May 18, 2016, entered
into by CCH, the guarantors from time to time party thereto and The Bank of New
York Mellon, as Trustee.

“CCH Project” means, collectively, the Corpus Christi Pipeline and the Corpus
Christi Terminal Facility.

“CCH Project Completion Date” means the date upon which all of the conditions
set forth in Section 14.1 of the CCH Common Terms Agreement have been either
satisfied, or, in each case, waived by the requisite parties to the
Intercreditor Agreement (as defined in the CCH Indenture); provided that, for
purposes of this Agreement, notwithstanding anything to the contrary in any
other Senior Debt Instrument (as defined in the CCH Indenture), CCH Project
Completion Date shall mean the date of satisfaction of the abovementioned
conditions with respect only to Train One (as defined in the CCH Indenture) and
Train Two (as defined in the CCH Indenture).

 

12



--------------------------------------------------------------------------------

“Change in Law” means (A) the issuance or enactment of any treaty, Government
Rule or guideline, or any change therein or in the interpretation,
administration or application thereof (regardless of whether the underlying
treaty, Government Rule or guideline was issued or enacted prior to the date
hereof), including the introduction of any new treaty, Government Rule or
guideline but excluding solely proposals thereof, or any determination of a
Governmental Authority, in each case that becomes effective after the date
hereof, or (B) the issuance or making of any guideline, request or directive by
any central bank or other governmental or quasi-governmental authority (whether
or not having the force of law) or any implementation rules or interpretations
of previously issued guidelines, requests or directives, in each case that is
issued or made after the date hereof; provided that, for all purposes of the
Financing Documents, all requests, rules, guidelines or directives issued or
promulgated by (i) any United States or foreign regulatory authority under or in
connection with the implementation of the Dodd-Frank Wall Street Reform and
Consumer Protection Act and (ii) the Bank for International Settlements, the
United States regulatory authorities or the Basel Committee on Banking
Regulations and Supervisory Practices (or any successor or similar authority)
pursuant to Basel III, shall be deemed to be a “Change in Law” regardless of the
date adopted, issued, promulgated or implemented.

“Change of Control” means, the occurrence of any of the following:

(a) any “person” or “group” (within the meaning of Section 13(d) of the Exchange
Act), other than Borrower or its Subsidiaries, files a Schedule TO or any
schedule, form or report under the Exchange Act disclosing that such person or
group has become the direct or indirect ultimate “beneficial owner,” as defined
in Rule 13d-3 under the Exchange Act, of Borrower’s Common Equity representing
more than 50% of the voting power of Borrower’s Common Equity; or

(b) consummation of (i) any recapitalization, reclassification or change of
Borrower’s Common Equity (other than changes resulting from a subdivision or
combination) pursuant to which Borrower’s Common Equity would be converted into,
or exchanged for, or represent solely the right to receive, shares, stock or
other securities of a Person other than Borrower, or other property or assets
(including Cash or any combination thereof) or (ii) any share exchange,
consolidation, merger or similar event involving Borrower pursuant to which
Borrower’s Common Equity will be converted into, or exchanged for, or represent
solely the right to receive, shares, stock or other securities of a Person other
than Borrower, or other property or assets (including Cash or any combination
thereof) (any such share exchange, consolidation, merger, similar event,
transaction or series of transactions being referred to in this clause (b) as an
“event”); provided that any such event described in clause (i) or (ii) above
(A) where the Persons that “beneficially owned,” directly or indirectly, the
voting shares of Borrower immediately prior to such event “beneficially own,”
directly or indirectly, more than 50% of the

 

13



--------------------------------------------------------------------------------

total voting power of all outstanding classes of voting shares or stock of the
continuing or surviving Person or transferee or the parent thereof immediately
after such event and such holders’ proportional voting power immediately after
such transaction vis-à-vis each other with respect to the securities they
receive in such transaction will be in substantially the same proportions as
their respective voting power vis-à-vis each other immediately prior to such
transaction, or (B) effected solely to change Borrower’s jurisdiction of
incorporation or to form a holding company for Borrower and that results in a
share exchange or reclassification or similar exchange of the outstanding Common
Equity solely into shares of common stock or other Common Equity interests of
the surviving entity (excluding cash payments for fractional shares and cash
payments made in respect of dissenters’ rights) will not constitute a Change of
Control.

Notwithstanding the foregoing, a transaction or series of transactions described
in clause (a) or clause (b) above (whether or not giving effect to the proviso
in clause (b)) shall not constitute a Change of Control if at least 80% of the
consideration received or to be received by holders of Borrower’s Common Equity
(excluding cash payments for fractional shares and cash payments made in respect
of dissenters’ appraisal rights) in connection with such transaction or
transactions consists of common shares that are traded on NYSE MKT, The New York
Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or
any of their respective successors), or will be so traded immediately following
such transaction. For the avoidance of doubt, a transaction or a series of
transactions that is not considered a “Change of Control” pursuant to this
paragraph shall not be a “Change of Control” solely because such event could
also be described by clause (a) or clause (b) above.

“Closing Date” means the date on which all the conditions set forth in
Section 3.1 (Closing Date) have been satisfied (or waived in accordance with the
terms of this Agreement).

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G.

“CMI” means Cheniere Marketing, LLC.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Security Documents as security for the Obligations.

“Collateral Agency Appointment Agreement” means the Collateral Agency
Appointment Agreement, dated as of the Original Closing Date, by and among
Borrower, Administrative Agent and Collateral Agent.

 

14



--------------------------------------------------------------------------------

“Collateral Agent” means Société Générale or any successor to it appointed
pursuant to the terms of the Collateral Agency Appointment Agreement.

“Commitment” means the commitment of each Lender or Issuing Bank (in such
capacity and its capacity as Lender) to make or otherwise fund Loans or to issue
Letters of Credit, as applicable, hereunder, and “Commitments” means such
commitments of all Lenders and Issuing Banks in the aggregate. The Dollar amount
of each Lender’s and Issuing Bank’s Commitment is set forth in Appendix A or in
the applicable Assignment Agreement, subject to any adjustment or reduction
pursuant to the terms and conditions hereof. The aggregate amount of the
Commitments as of the Closing Date is $1,250,000,000.

“Commitment Fees” as defined in Section 2.9(a) (Fees).

“Commitment Increase” as defined in Section 2.21 (Increased Commitments).

“Commitment Termination Date” means the earliest to occur of (i) the Final
Maturity Date; (ii) the date the Commitments are permanently reduced to zero
pursuant to Section 2.10(b) (Voluntary Commitment Reductions) or Section 2.11
(Mandatory Prepayments) and (iii) the date of the termination of the Commitments
pursuant to Section 7.1 (Events of Default).

“Commodity Hedge Agreement” means (a) any agreement (including each confirmation
entered into pursuant to any master agreement) providing for any swap, cap,
collar, put, call, floor, future, option, spot, forward, power purchase and sale
agreement (including, but not limited to, option and heat rate options), fuel
purchase and sale agreement, tolling agreement and capacity purchase agreement,
and (b) any emissions credit purchase or sale agreement, power transmission
agreement, fuel transmission agreement, fuel storage agreement, netting
agreement or similar agreement, in each case entered into in respect of any
commodity, including any energy management agreements having any such
characteristics, and any agreement providing for credit support for any of the
foregoing, in all cases whether settled financially or physically.

“Common Equity” of any Person means the Equity Interests of such Person that are
generally entitled (a) to vote in the election of directors of such Person or
(b) if such Person is not a corporation, to vote or otherwise participate in the
selection of the governing body, partners, managers or others that will control
the management or policies of such Person.

“Completion Date” as defined in the definition of “Material Project EBITDA
Adjustment”.

 

15



--------------------------------------------------------------------------------

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Consolidated Net Tangible Assets” means, at any date, (a) total assets of
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP minus (b) the sum of (i) current liabilities (excluding short-term
Indebtedness (which, for the avoidance of doubt, shall mean indebtedness
maturing within 12 months of such applicable date) and the current portion of
long-term Indebtedness) of Borrower and its Subsidiaries and (ii) goodwill and
other intangible assets of Borrower and its Subsidiaries, in each case
determined on a consolidated basis in accordance with GAAP.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Control” (including, with its correlative meanings, “Controlled by” and “under
common Control with”) means possession, directly or indirectly, of power to
direct or cause the direction of management or policies (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise).

“Control Agreements” means each control agreement executed and delivered by
Collateral Agent for the benefit of the Secured Parties, a securities
intermediary or depositary bank and Borrower pursuant to the terms of the Pledge
and Security Agreement with such modifications as Collateral Agent may
reasonably request or approve.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Coordinating Lead Arrangers” as defined in the preamble hereto.

“Corpus Christi Pipeline” means the gas pipeline originating at the Corpus
Christi Terminal Facility and terminating north of the City of Sinton, Texas,
and related facilities.

 

16



--------------------------------------------------------------------------------

“Corpus Christi Terminal Facility” means the liquefaction facilities in San
Patricio County and Nueces County in the vicinity of Portland, Texas, on the La
Quinta Channel in the Corpus Christi Bay, comprising liquefaction trains, LNG
storage tanks, and one or more marine berths and supporting facilities.

“Corresponding Amount” as defined in Section 2.3(b) (Availability of Funds).

“Covenant Testing Period” means a period (i) commencing on the last day of the
Fiscal Quarter of Borrower most recently ended prior to a Covenant Trigger Event
and (ii) continuing through and including the first day after such Covenant
Trigger Event when no Covenant Trigger Event has occurred for at least thirty
(30) consecutive days.

“Covenant Trigger Event” means if at any time (a)(i) the aggregate outstanding
principal amount of the Loans plus (ii) Unreimbursed Amounts exceeds (b) 30% of
the aggregate amount of Commitments.

“CQH” means Cheniere Energy Partners LP Holdings, LLC.

“CQH Change of Control” means the occurrence of either of the following:
(a) Borrower shall cease to, directly or indirectly, own and control legally and
beneficially on a fully diluted basis more than 50% of the voting rights
associated with ownership of all outstanding Equity Interests of all classes of
Equity Interests of CQH or (b) Borrower shall cease to hold, directly or
indirectly, and control legally and beneficially on a fully diluted basis at
least (i) prior to the Trigger Point, 80% or (ii) from and after the Trigger
Point, 50% of the economic rights associated with ownership of all outstanding
limited partnership interests of CQP held, directly or indirectly by Borrower,
as of the Closing Date.

“CQP” means Cheniere Energy Partners, L.P.

“CQP Change of Control” means the occurrence of any of the following:

(a) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” or “group” of
related persons (as such terms are used in Section 13(d) of the Exchange Act),
other than an entity owned directly or indirectly by the partners of CQP in
substantially the same proportion as their ownership interests in CQP prior to
such transaction, becomes the beneficial owner (as such term is used in
Section 13(d) of the Exchange Act, except that such person or group shall be
deemed to have “beneficial ownership” of all shares that any such person or
group has the right to

 

17



--------------------------------------------------------------------------------

acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of CQP
or CQP GP (or their respective successors by merger, consolidation or purchase
of all or substantially all of their respective assets);

(b) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of CQP and its Subsidiaries taken as a whole to any “person” (as such term is
used in Section 13(d) of the Exchange Act); or

(c) the adoption of a plan relating to the liquidation or dissolution of CQP or
the removal of the general partner by the limited partners of CQP;

provided that a CQP Change of Control shall be deemed to exclude transactions
where (i) on a pro forma basis, Borrower retains greater than 50% control of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of CQP GP, (ii) Borrower is the surviving entity as a result of a
corporate re-organization and combination of CQP into Borrower, (iii) CQP is the
surviving entity as a result of a corporate reorganization and combination of
Borrower into CQP (including any such reorganization the result of which CQP
ceases to be a limited partnership) where on a pro forma basis, the
equityholders of Borrower and CQP (prior to such reorganization or combination)
collectively retain greater than 50% control of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of (A) CQP GP
if CQP is a limited partnership, (B) the managing member if CQP is a limited
liability company or (C) CQP if CQP is a corporation or a member managed limited
liability company and (iv) following the conversion of CQP into a corporation,
on a pro forma basis, Borrower retains greater than 50% control of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of CQP.

“CQP GP” means Cheniere Energy Partners GP, LLC.

“CQP IDRs” means the Incentive Distribution Rights, as that term is defined in
that certain Third Amended and Restated Agreement of Limited Partnership of CQP,
dated as of August 9, 2012 (as in effect on the Closing Date without giving
effect to any amendment thereto).

“Credit Date” means the date of a Credit Extension.

 

18



--------------------------------------------------------------------------------

“Credit Extension” means the making of a Loan or the issuing, amending or
extending of a Letter of Credit.

“Creole Trail Project” means the 94-mile pipeline that interconnects the SPL
Project with a number of large interstate pipelines and that, as of the date
hereof, is owned and operated by Cheniere Creole Trail Pipeline, L.P.

“Cross-Acceleration Parties” means, collectively, SPL, CQP, CCH HoldCo II, CCH
and CMI.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or any other applicable jurisdictions
from time to time in effect.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.19(b) (Defaulting Lender Cure),
any Lender that (a) has failed to (i) fund all or any portion of its Loans
within two (2) Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies Administrative Agent and Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (which conditions precedent, together
with the applicable default, if any, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to Administrative Agent, applicable
Issuing Bank or any other Lender any other amount required to be paid by it
hereunder within two (2) Business Days of the date when due, (b) has notified
Borrower, Administrative Agent or the applicable Issuing Bank in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three (3) Business Days after
written request by Administrative Agent, Borrower or the applicable Issuing
Bank, to confirm in writing to

 

19



--------------------------------------------------------------------------------

Administrative Agent, or such Issuing Bank, and Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by Administrative Agent, the applicable Issuing
Bank and Borrower), (d) Administrative Agent has received notification that such
Lender has, or has a direct or indirect parent company that is (x) insolvent, or
is generally unable to pay its debts as they become due, or admits in writing
its inability to pay its debts as they become due, or makes a general assignment
for the benefit of its creditors or (y) the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Lender or its direct or indirect parent company, or such Lender or its direct or
indirect parent company has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment, or (e) has
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Derivative Counterparties” as defined in Section 9.23 (No Fiduciary Duty).

“Derivatives” as defined in Section 9.23 (No Fiduciary Duty).

“Discharge of Obligations” means:

(a) payment in full in cash of (i) the outstanding principal amount of Loans
under this Agreement, (ii) Unreimbursed Amounts and (iii) interest accrued and
owing at or prior to the time such amounts are paid (including interest and fees
accruing (or which would, absent the commencement of any case or proceeding
under any Debtor Relief Laws of Borrower, accrue) on or after the commencement
of any case or proceeding under any Debtor Relief Laws of Borrower, whether or
not such interest would be allowed in such case or proceeding), on all
Indebtedness outstanding under this Agreement and the other Financing Documents;

 

20



--------------------------------------------------------------------------------

(b) the termination or expiration of all Commitments, if any, to extend credit
(including the issuance of any Letter of Credit) that would constitute
Obligations;

(c) cancellation, termination or Cash Collateralization (including pursuant to a
letter of credit issued by a financial institution for the benefit of each
Issuing Bank satisfactory to such Issuing Bank in its sole discretion) at 103%
of the aggregate maximum amount available to be drawn (in a manner reasonably
satisfactory to Administrative Agent, and the applicable Issuing Bank and to the
extent not already funded in such amount) under all Letters of Credit issued and
outstanding under the Financing Documents; and

(d) payment in full in cash of all other Obligations that are then due and
payable or otherwise accrued and owing at or prior to the time such amounts are
paid, including all obligations outstanding under this Agreement which
constitute Obligations (in each case, other than contingent indemnification
obligations with respect to which no claim is outstanding).

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part or (iii) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Final Maturity Date, except, in the
case of clauses (i) and (ii), if as a result of a change of control or asset
sale, so long as any rights of the holders thereof upon the occurrence of such a
change of control or asset sale event are subject to the prior Discharge of
Obligations.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

21



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person other than a natural Person that is (a) a
Lender, an Issuing Bank, an Arranger, an Affiliate of any Lender or Arranger or
Issuing Bank or a Related Fund (any two (2) or more Related Funds being treated
as a single Eligible Assignee for all purposes hereof), or (b) a commercial
bank, insurance company or mutual fund; provided that no Defaulting Lender,
Borrower or Affiliate of Borrower shall be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is, or was within the six-year period immediately
preceding the date hereof, sponsored, maintained or contributed to by, or
required to be contributed to by, Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates.

“Environmental Claim” means any written notice of noncompliance or violation,
investigation, claim, administrative, regulatory, or judicial action, suit,
judgment, written demand with respect to or arising in connection with Borrower
or any Subsidiary of Borrower, by any other Person alleging or asserting
liability under any Environmental Law, including for investigatory costs, costs
of response, removal, remediation or cleanup, governmental response costs,
attorneys’ fees, damages to the environment, natural resources, fines, or
penalties arising out of, based on or resulting from (a) the presence, use, or
Release into the environment of any Hazardous Substances or (b) any fact,
circumstance, condition, or occurrence forming the basis of any violation, or
alleged violation, of or liability under any Environmental Laws or Government
Approvals issued pursuant to Environmental Law.

“Environmental Laws” means any applicable laws, statutes, regulations, rules,
ordinances, orders, decrees, rulings, judgments, writs, decisions, injunctions,
or binding directives of a Governmental Authority having jurisdiction over or
imposing legal requirements on Borrower or any Subsidiary of Borrower concerning
human health or safety as related to any Hazardous Substance, natural resources,
plant and animal species or the use or Release into the environment of any
Hazardous Substances, including the Clean Air Act (42 U.S.C. §7401 et seq.), the
Comprehensive Environmental, Response, Compensation, and Liability Act of 1980
(42 U.S.C.§9601 et seq.), the Federal Water Pollution Control Act (33 U.S.C.
§1251 et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C.
§6901 et seq.), the Safe Drinking

 

22



--------------------------------------------------------------------------------

Water Act (42 U.S.C. §300f et seq.), the Toxic Substances Control Act (15 U.S.C.
§2601 et seq.), Section 10 of the Rivers and Harbors Act of 1899 (33 U.S.C. §
403), the Endangered Species Act (16 U.S.C. §1531 et seq.), the Bald and Golden
Eagle Protection Act (16 U.S.C. §668 et seq.), the Migratory Bird Treaty Act (16
U.S.C. §703 et seq.), the National Environmental Policy Act (42 U.S.C. § 4321 et
seq.), the National Historic Preservation Act (16 U.S.C. § 468-468d), the
Emergency Planning and Community Right to Know Act (42 U.S.C. § 11001 et seq.),
the Pollution Prevention Act (42 U.S.C. § 13101 et seq.), the Oil Pollution Act
(42 U.S.C. 11001 et seq.), the Louisiana Solid Waste Management and Resource
Recovery Law (La. R.S. 30:2151 et seq.), the Louisiana Hazardous Waste Control
Law (La. R.S. 30:2171 et seq.), the Louisiana Inactive and Abandoned Hazardous
Waste Site Law (La. R.S. 30:2221 et seq.), the Louisiana Hazardous Substance
Remedial Act (La. R.S. 30:2271 et seq.), and the regulations promulgated
pursuant to any of the foregoing and similar federal, state and local statutes,
all as may be amended from time to time.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (c) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty (30) day notice to PBGC has
been waived by regulation in effect on the date hereof under subclause .23, .27,
.28 or .31 of such regulation); (b) the failure to meet the minimum funding
standard of Sections 412 and 430 of the Internal Revenue Code and Sections 302
and 303 of ERISA with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code and Section 302(c)
of ERISA) or

 

23



--------------------------------------------------------------------------------

the failure to make by its due date a required installment under Section 430(j)
of the Internal Revenue Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan; (c) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (d) the withdrawal by Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates from any Pension Plan
with two (2) or more contributing sponsors or the termination of any such
Pension Plan resulting in liability to Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates pursuant to Section 4063 or 4064 of ERISA;
(e) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition which might reasonably constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the imposition of liability on Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) the withdrawal of Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization,
or is in insolvency pursuant to Section 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (h) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan other than a Multiemployer Plan or the assets thereof,
against Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (i) receipt from the
IRS of notice of the failure of any Pension Plan of Borrower or any of its
Subsidiaries (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any such
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (j) the imposition of a lien pursuant to
Section 430(k) of the Internal Revenue Code or Section 303(k) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” means each of the conditions or events set forth in
Section 7.1 (Events of Default).

“Exchange Act” means the Securities Exchange Act of 1934.

 

24



--------------------------------------------------------------------------------

“Excluded Assets” means “Excluded Assets” as defined in the Pledge and Security
Agreement.

“Excluded Subsidiary” means (i) each Subsidiary of Borrower set forth on
Schedule I, (ii) any Subsidiary of Borrower that is a (A) not-for-profit entity
or (B) Immaterial Subsidiary and (iii) any other Subsidiary of Borrower, the
Equity Interests in which are not required to be pledged pursuant to the Pledge
and Security Agreement.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 2.20 (Removal or Replacement of a Lender)) or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17 (Taxes; Withholding, Etc.), amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) any amount of Tax arising solely because of the failure of
such Recipient to comply with Section 2.17(c) (Status of Lenders) and (d) any
Taxes imposed under FATCA.

“Existing Credit Agreement” as defined in the recitals.

“Existing Lenders” as defined in the recitals.

“Fair Labor Standards Act” means the Fair Labor Standards Act of 1938.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement between a non-U.S. jurisdiction and the
United States of America with respect to the foregoing and any law, regulation
or practice adopted pursuant to any such intergovernmental agreement.

 

25



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that, (a) if such day is not a Business Day, the Federal Funds Effective Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day; (b) if no such
rate is so published on such next succeeding Business Day, the Federal Funds
Effective Rate for such day shall be the average rate charged to Administrative
Agent on such day on such transactions as determined by Administrative Agent and
(c) notwithstanding the foregoing, the Federal Funds Effective Rate shall at no
time be less than zero.

“Fee Letters” means collectively (a) the fee letter, dated as of the Original
Closing Date, between Administrative Agent and Borrower, (b) the fee letter,
dated as of the Original Closing Date, between Collateral Agent and Borrower and
(c) each Arranger Fee Letter.

“FERC” means the Federal Energy Regulatory Commission and any successor thereto.

“Final Maturity Date” means the earlier of (a) the fourth (4th) anniversary of
the Closing Date and (b) the date all Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.

“Financial Covenants” mean the Liquidity Covenant and the Springing Financial
Covenant.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer, treasurer, chief accounting officer or vice president,
finance of Borrower that such financial statements fairly present, in all
material respects, the consolidated or unconsolidated, as applicable, financial
condition of Borrower as at the dates indicated and the results of its
operations and its cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments.

“Financing Document” means any of this Agreement, the Notes, if any, the
Security Documents, any Issuer Documents, the Fee Letters, the Collateral Agency
Appointment Agreement and all other documents, certificates, instruments or
agreements executed and delivered by or on behalf of Borrower for the benefit of
any Agent, any Issuing Bank or any Lender in connection herewith on or after the
date hereof.

 

26



--------------------------------------------------------------------------------

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Borrower ending on December 31st of each
calendar year.

“Fitch” means Fitch, Inc.

“Force Majeure Adjustment” means, during the continuance of a Force Majeure
Period, an amount equal to (x) the actual amount of dividends, distributions and
repayment of good-faith loans made in Cash or Cash Equivalents, directly or
indirectly, to Borrower in connection with the SPL Project, the CCH Project, the
Creole Trail Project, the Sabine Pass Project and any additional Material
Project, as applicable, during the four (4) full Fiscal Quarters immediately
preceding the Fiscal Quarter in which the applicable Force Majeure Event
occurred minus (y) the actual amount of dividends, distributions and repayment
of good-faith loans made in Cash or Cash Equivalents, directly or indirectly, to
Borrower in connection with the SPL Project, the CCH Project, the Creole Trail
Project, the Sabine Pass Project and any additional Material Project, as
applicable, during the four (4) Fiscal Quarters for which the Force Majeure
Adjustment is being claimed; provided, that the foregoing shall not result in a
Force Majeure Adjustment that is a negative number; provided further that,
during any Force Majeure Period, Borrower shall be entitled to a Force Majeure
Adjustment with respect to only one of the following (a) and (b): (a) the CCH
Project and any related facilities, on the one hand, or (b) the SPL Project, the
Creole Trail Project and the Sabine Pass Project and any related facilities, on
the other hand.

“Force Majeure Election Notice” as defined in Section 5.1(j)(ii).

“Force Majeure Event” means the occurrence of any event of force majeure under
any material contract with a third party (as determined by Borrower in good
faith) in respect of the SPL Project, the CCH Project, the Creole Trail Project,
the Sabine Pass Project or any additional Material Project, in each case, so
long as such Force Majeure Event does not, individually or with other such
events, constitute an event of default under any Indebtedness in the individual
or aggregate principal amounts in excess of $250,000,000 of SPL, CCH, or
Indebtedness incurred in connection with the Creole Trail Project, the Sabine
Pass Project or such additional Material Project, as applicable.

 

27



--------------------------------------------------------------------------------

“Force Majeure Period” means, at the election of Borrower, the first full Fiscal
Quarter ending after a Force Majeure Event and the three full Fiscal Quarters
following such first full Fiscal Quarter; provided that (i) only one Force
Majeure Period may be in effect at any point in time, (ii) no new Force Majeure
Period may commence until at least two full Fiscal Quarters have elapsed
following the end of a prior Force Majeure Period and (iii) no more than two
Force Majeure Periods may be elected during the period beginning on the Closing
Date and ending on the Final Maturity Date.

“Funded Debt” means Indebtedness of Borrower (determined on an unconsolidated
basis) of the type referred to in clauses (a), (b), (d) (but, with respect to
clause (d), only with respect to Indebtedness referred to in clauses (a), (b),
(e) and (f)), (e) and (f) of the definition of “Indebtedness”.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession.

“Gas” means any hydrocarbon or mixture of hydrocarbons consisting predominantly
of methane which is in a gaseous state.

“GCP Material Adverse Effect” means a material adverse change in or effect on:

(a) the business, financial condition or results of operations of Borrower and
its Subsidiaries, taken as a whole,

(b) Borrower’s ability to perform its material obligations under the Financing
Documents;

(c) the security interests created by or under the relevant Security Documents,
taken as a whole, including the material impairment of the rights of or benefits
or remedies, taken as a whole, available to the Secured Parties; or

(d) the validity or enforceability of this Agreement or any of the other
Financing Documents.

 

28



--------------------------------------------------------------------------------

“Governmental Authority” means any foreign, federal, state, regional, tribal or
local government or political subdivision thereof or other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank) and having jurisdiction over the
Person or matters in question.

“Government Approval” means (a) any authorization, consent, approval, license,
lease, ruling, permit, tariff, rate, certification, waiver, exemption, filing,
variance, order, judgment, or decree of, by, from or with, (b) any declaration
of or with or (c) any registration by or with, any Governmental Authority.

“Government Rule” means any statute, law, regulation, ordinance, rule, judgment,
order, decree, directive, requirement of, or other governmental restriction or
any similar binding form of decision of or determination by, or any
interpretation or administration of any of the foregoing by, any Governmental
Authority, which is applicable to any Person, whether now or hereafter in
effect.

“Hazardous Substances” means any hazardous substances, pollutants, contaminants,
wastes, or materials (including petroleum (including crude oil or any fraction
thereof), petroleum wastes, radioactive material, hazardous wastes, toxic
substances, urea formaldehyde insulation, lead-based paint, radon gas, or
asbestos or any materials containing asbestos) designated, regulated, or defined
under or with respect to which any requirement or liability may be imposed
pursuant to any Environmental Law.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means (a) the consolidated audited balance
sheet of Borrower and its Subsidiaries as at the end of the Fiscal Year ending
December 31, 2017 and the related consolidated statements of income,
stockholders’ equity and cash flows of Borrower and its Subsidiaries for such
Fiscal Year and (b) the consolidated unaudited balance sheet of Borrower and its
Subsidiaries for the Fiscal Quarter ending September 30, 2018 and the related
consolidated statements of income and cash flows of Borrower and its
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter.

 

29



--------------------------------------------------------------------------------

“Honor Date” as defined in Section 2.2(c)(i) (Drawings and Reimbursements).

“Immaterial Subsidiary” means any Subsidiary of Borrower that (a) did not, as of
the last day of the Fiscal Quarter of Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 5.1(a) (Quarterly Financial Statements) or 5.1(b) (Annual Financial
Statements), have total assets with a value in excess of 1.0% of the total
assets of Borrower as of such date or contribute more than 1.0% to
Non-Consolidated EBITDA as of such date and (b) taken together with all such
Subsidiaries as of such date, did not have total assets with a value in excess
of 2.0% of the total assets of Borrower as of such date or contribute more than
2.0% to Non-Consolidated EBITDA as of such date.

“Increased Cost Lender” as defined in Section 2.20 (Removal or Replacement of a
Lender).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person in respect of the deferred purchase price of property (excluding any
earn-out, purchase price adjustment or similar obligations, except to the extent
required to be reported as a liability on the balance sheet of such Person) or
services (excluding current accounts payable incurred in the ordinary course of
business and any obligation that Borrower has discretion to satisfy with equity
of Borrower), (d) all direct or indirect guarantees by such Person of
Indebtedness of others, (e) the capitalized portions of all Capital Lease
obligations that appear on the balance sheet of such Person, (f) all
reimbursement obligations of such Person as an account party in respect of
payments under letters of credit and letters of guaranty, (g) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(h) Disqualified Equity Interests, and (i) net obligations of such Person in
respect of any exchange traded or over the counter derivative transaction,
including under any Interest Rate Agreement, in each case, whether entered into
for hedging or speculative purposes or otherwise, in each case, valued on any
date at the net hedging termination value thereof.

Notwithstanding the above provisions, in no event shall the following constitute
Indebtedness:

i. contingent obligations incurred in the ordinary course of business;

ii. in connection with the purchase by Borrower of any business, any
post-closing payment adjustments to which the seller may become entitled to the
extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of such business after the closing; provided
that at the time of closing the amount of any such payment is not determinable
and, to the extent such payment thereafter becomes fixed and determined, the
amount is paid within 60 days thereafter; or

 

30



--------------------------------------------------------------------------------

iii. any obligations in respect of workers’ compensation claims, early
retirement or termination obligations, pension fund obligations or contributions
or similar claims, obligations or contributions or social security or wage
Taxes.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, preparation, study, sampling,
monitoring, maintenance, testing, abatement, cleanup, removal, remediation or
other response action required pursuant to Environmental Law to remove,
remediate, clean up or abate any Hazardous Substance), expenses and
disbursements arising out of the foregoing (including the reasonable fees and
disbursements of counsel for Indemnitees in connection with or as a result of
any action, claim, litigation, proceeding, investigation or hearing commenced or
threatened by any Person, whether or not brought by Borrower, its equity holders
or creditors or an Indemnitee, against any Person, and whether or not any such
Indemnitee shall be otherwise designated as a party or a potential party
thereto, and without regard to the exclusive or contributory negligence of such
Indemnitee, and any fees or expenses incurred by Indemnitees in enforcing this
indemnity), whether direct, indirect, special or consequential and whether based
on any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, including
shareholders, partners, members or other equity holders of Borrower (or its
Affiliates), in any manner relating to or arising out of (a) this Agreement or
the other Financing Documents or Letters of Credit or the transactions
contemplated hereby or thereby or any matter referred to herein and therein
(including the Lenders’ agreement to make Credit Extensions or the use or
intended use of the proceeds thereof, any amendments, waivers or consents with
respect to any provision of this Agreement or any of the other Financing
Documents or Letters of Credit, or any enforcement of any of the Financing
Documents (including any sale of, collection from, or other realization upon any
of the Collateral)); or (b) any liability arising under Environmental Law or
with respect to the actual or alleged presence or release of Hazardous
Substances at any location, or exposure of any person to Hazardous Substances,
including, but not limited to, any Environmental Claim, related to Borrower or
any of its Subsidiaries, including with respect to any past or present activity,
operation, land ownership or practice of Borrower or any of its Subsidiaries.

 

31



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Financing Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” as defined in Section 9.3(a) (Indemnity).

“Information” as defined in Section 4.22 (Disclosure).

“Ingleside Marine Terminal Properties” means all or any part of the deepwater
terminal consisting of the 552 acre marine industrial site and the 158 acre
hub/aggregation site, each located in San Patricio County, Texas, and related
rights, privileges, appurtenances, licenses, permits and rights-of-way.

“Intellectual Property” means “Intellectual Property” as defined in the Pledge
and Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
I evidencing Indebtedness owed among Borrower and its Subsidiaries.

“Interest Coverage Ratio” means, for any period, the ratio of
(a) Non-Consolidated EBITDA for such period to (b) Interest Expense for such
period.

“Interest Expense” means, for any period, total Cash interest expense (including
that attributable to Capital Lease obligations) of Borrower (on an
unconsolidated basis) for such period with respect to all outstanding
Indebtedness of Borrower (including all commissions, discounts and other fees
and charges owed by Borrower with respect to letters of credit and bankers’
acceptance financing).

“Interest Payment Date” means with respect to (a) any Loan that is a Base Rate
Loan, the last Business Day of each March, June, September and December of each
year, commencing on the first such date to occur after the Closing Date; and
(b) any Loan that is a LIBO Rate Loan, the last day of each Interest Period
applicable to such Loan; provided that, in the case of each Interest Period of
longer than three (3) months, “Interest Payment Date” shall also include each
date that is three (3) months, or an integral multiple thereof, after the
commencement of such Interest Period.

 

32



--------------------------------------------------------------------------------

“Interest Period” means, in connection with a LIBO Rate Loan, an interest period
of one (1), two (2), three (3) or six (6) months or, if agreed to by all
relevant Lenders, twelve (12) months, as selected by Borrower in the applicable
Funding Notice or Conversion/Continuation Notice, (i) initially, commencing on
the Credit Date or Conversion/Continuation Date thereof, as the case may be; and
(ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided that, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c), of this definition, end on the last
Business Day of a calendar month; and (c) no Interest Period shall extend beyond
the Commitment Termination Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986.

“Interpolated Rate” means, in relation to the Adjusted LIBO Rate, the rate which
results from interpolating on a linear basis between (a) the applicable Adjusted
LIBO Rate for the longest period (for which that Adjusted LIBO Rate is
available) which is less than the Interest Period of the applicable Loan; and
(b) the applicable Adjusted LIBO Rate for the shortest period (for which that
Adjusted LIBO Rate is available) which exceeds the Interest Period of the
applicable Loan, each as of approximately 11:00 a.m. (London, England time) two
(2) Business Days prior to the commencement of such Interest Period of that
Loan.

“Investment” means (a) any direct purchase or other acquisition by Borrower of,
or of a beneficial interest in, any of the Equity Interests of any other Person;
(b) any direct redemption, retirement, purchase or other acquisition for value,
by Borrower from any Person, of any Equity Interests of such Person; (c) any
direct loan, advance (other than advances to employees for moving, entertainment
and travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contributions by Borrower to any other Person,
including all indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business; and (d) all investments consisting of any exchange
traded or over the counter derivative transaction,

 

33



--------------------------------------------------------------------------------

including any Interest Rate Agreement, whether entered into for hedging or
speculative purposes or otherwise by Borrower. The amount of any Investment of
the type described in clauses (a), (b) and (c) shall be the original cost of
such Investment plus the cost of all additions thereto, without any adjustments
for increases or decreases in value, or write ups, write downs or write offs
with respect to such Investment, but after giving effect to any repayment of
principal in the case of Investments in the form of loans and any return of
capital or return on Investment in the case of equity Investments (whether as a
distribution, dividend, redemption or sale).

“IRS” means the U.S. Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit A-3.

“Issuer Documents” means with respect to any Letter of Credit, any Issuance
Notice, any Letter of Credit application required by the applicable Issuing Bank
to be completed and any other document, agreement and instrument entered into by
any Issuing Bank and Borrower or in favor of the Issuing Bank and relating to
such Letter of Credit.

“Issuing Bank” means, as of the Closing Date, ABN AMRO Capital USA LLC, Bank of
America, N.A., Canadian Imperial Bank of Commerce, New York Branch, Citibank,
N.A., Credit Suisse AG, Cayman Islands Branch, Goldman Sachs Bank USA, HSBC Bank
USA, National Association, ING Capital LLC, Intesa Sanpaolo S.p.A., New York
Branch, JPMorgan Chase Bank, N.A., Mizuho Bank, Ltd., MUFG Bank, Ltd., Royal
Bank of Canada, Sumitomo Mitsui Banking Corporation, Morgan Stanley Senior
Funding, Inc., The Bank of Nova Scotia, Houston Branch, and Société Générale
(together with their permitted successors and assigns in such capacity), or any
Person that becomes an Issuing Bank in accordance with the provisions hereof,
including Section 2.2(l) (Resignation as Issuing Bank), Section 2.2(m)
(Replacement of Issuing Bank), Section 9.6(c) (Right To Assign), as applicable,
together with its permitted successors and assigns in such capacity.
Notwithstanding anything herein to the contrary, at no point will any Issuing
Bank be expected to issue a commercial letter of credit or direct pay Letters of
Credit (i.e., Letters of Credit that at the time of issuance thereof Borrower
expects will be drawn upon in the ordinary course). Any reference to “Issuing
Bank” herein shall be to the applicable Issuing Bank, as appropriate.

“Joint Lead Arrangers” as defined in the preamble hereto.

 

34



--------------------------------------------------------------------------------

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

“Knowledge” means, with respect to Borrower, the actual knowledge of any Person
holding any of the positions (or successor position to any such position) set
forth in Schedule II; provided that each such Person shall be deemed to have
knowledge of all events, conditions and circumstances described in any notice
delivered to Borrower pursuant to the terms of this Agreement or any other
Financing Document.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Obligations” means, as at any date of determination, the aggregate maximum
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts not refinanced by a Loan. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.4 (Letter of Credit Amounts). For all purposes of this Agreement, if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.

“Lender” means each bank, financial institution or institutional lender listed
on the signature pages hereto as a Lender, and any other Person that becomes a
party hereto pursuant to an Assignment Agreement.

“Letter of Credit” means any letter of credit issued hereunder pursuant to
Section 2.2(a) (Letter of Credit Commitment) and shall be a standby letter of
credit.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Commitment Termination Date.

“Letter of Credit Fee” as defined in Section 2.2(h) (Letter of Credit Fees).

“Letter of Credit Issuance Commitment” means an Issuing Bank’s Commitment less
any outstanding Loans made by such Issuing Bank, as the case may be.

 

35



--------------------------------------------------------------------------------

“Leveraged Recapitalization” means a recapitalization of Borrower or any of its
Subsidiaries, in one transaction or a series of related transactions, with the
proceeds of long-term Indebtedness (as classified on the balance sheet of
Borrower or such Subsidiary in accordance with GAAP) that total, in the
aggregate, greater than $500,000,000.

“Leverage Ratio” means, with respect to any four (4) Fiscal Quarter period, the
ratio of (x) Funded Debt as of the last day of such period to
(y) Non-Consolidated EBITDA for such period.

“LIBO Rate” as defined in the definition of “Adjusted LIBO Rate”.

“LIBO Rate Circumstances” as defined in Section 2.15(a) (Inability to Determine
Applicable Interest Rate).

“LIBO Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Adjusted LIBO Rate.

“LIBO Screen Rate” as defined in the definition of “Adjusted LIBO Rate”.

“Lien” means (a) any lien, mortgage, pledge, assignment, security interest,
hypothecation, charge or encumbrance of any kind (including any agreement to
give any of the foregoing, any conditional sale or other title retention
agreement, and any lease or license in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any of the
foregoing and (b) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities.

“Liquidity Covenant” as defined in Section 6.5(a) (Liquidity Covenant).

“LNG” means Gas in a liquid state at or below its boiling point at a pressure of
approximately one atmosphere.

“Loan” means a loan made by a Lender to Borrower pursuant to Section 2.1 (Loans)
or deemed made by an Issuing Bank to Borrower pursuant to Section 2.2(c)
(Drawings and Reimbursements).

“Major Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor),
assignment, conveyance, exclusive license (as licensor or sublicensor), transfer
or other disposition to, or any exchange of property with, any Person, in one
transaction or a series of related transactions, of all or any part of the
business, assets or properties of any kind of Borrower or any of its

 

36



--------------------------------------------------------------------------------

Subsidiaries, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed, for
aggregate consideration greater than $500,000,000, other than (a) sales or other
dispositions of assets that are obsolete, worn-out, superfluous or no longer
used or useful in the ordinary course of Borrower’s or such Subsidiary’s
business, (b) sales or other dispositions of LNG, Gas or other commercial
products or inventory or equipment in the ordinary course of Borrower’s or such
Subsidiary’s business and the leasing or sub-leasing of real property in the
ordinary course of Borrower’s or such Subsidiary’s business, (c) issuances of
Equity Interests by Borrower, (d) dispositions of Cash or Cash Equivalents,
(e) dispositions in compliance with any applicable Government Rule or Government
Approval and (f) sales, discounting or forgiveness of accounts receivable in the
ordinary course of Borrower’s or such Subsidiary’s business or in connection
with the collection or compromise thereof.

“Margin Stock” as defined in Regulation U.

“Material Adverse Effect” means a material adverse change in or effect on:

(a) the business, financial condition or results of operations of Borrower and
its Subsidiaries, taken as a whole, that has a material adverse effect on
Borrower’s ability to perform its material payment obligations under the
Financing Documents;

(b) the security interests created by or under the relevant Security Documents,
taken as a whole, including the material impairment of the rights of or benefits
or remedies, taken as a whole, available to the Secured Parties; or

(c) the validity or enforceability of this Agreement or any of the other
Financing Documents.

“Material Project” means any capital project of Borrower or any of its
Subsidiaries with an aggregate capital cost greater than $250,000,000.

“Material Project EBITDA Adjustment” means an amount determined by Borrower and
approved by Administrative Agent (such approval not to be unreasonably
conditioned, delayed or withheld) equal to projected Non-Consolidated EBITDA of
Borrower in respect of a Material Project (including dividends and distributions
projected to be paid in Cash or Cash Equivalents to Borrower and payments
projected to be received in Cash or Cash Equivalents by Borrower in repayment of
good-faith loans made by Borrower) attributable to such Material

 

37



--------------------------------------------------------------------------------

Project for the first 12-month period following the projected commercial
operation date of such Material Project (determined based on customer contracts
relating to such Material Project, projected revenues from such contracts,
capital costs and expenses, the projected commercial operation date, commodity
price assumptions and other reasonable factors deemed appropriate by
Administrative Agent (other than uncontracted customer cash flows, which shall
not be deemed appropriate)); provided, that if the applicable actual commercial
operation date does not occur by the guaranteed substantial completion date (or
if there is no guaranteed substantial completion date, the latest scheduled
completion date) set forth in the applicable project construction contract (as
such date may be extended on a day-for-day basis due to a declared force majeure
event permitted thereunder (and not for any other reason) so long as such
extension could not reasonably be expected to result in the termination of any
customer contracts (as so extended, the “Completion Date”)), the foregoing
amount shall be reduced, for Fiscal Quarters ending after the Completion Date to
(but excluding) the first full Fiscal Quarter after such actual commercial
operation date, by the following percentage amounts depending on the period of
delay (based on the actual period of delay or the then-estimated delay based on
the reasonable determination of Borrower at the time of measurement and
reasonably agreed by the applicable project independent engineer, whichever is
longer): (i) 90 days or less, 0%, (ii) longer than 90 days, but not more than
180 days, 25%, (iii) longer than 180 days, but not more than 270 days, 50%, (iv)
longer than 270 days but not more than 365 days, 75%, and (v) longer than 365
days, 100%. On and after the actual commercial operation date, if the actual
Non-Consolidated EBITDA of Borrower (including dividends and distributions
projected to be paid in Cash or Cash Equivalents to Borrower and payments
projected to be received in Cash or Cash Equivalents by Borrower in repayment of
good-faith loans made by Borrower) attributable to such Material Project differ
materially from the projected amounts, the Material Project EBITDA Adjustment
for any applicable remaining Fiscal Quarters shall be re-determined in the same
manner as provided above, as approved by Administrative Agent.

“Mechanics’ Liens” means carriers’, warehousemen’s, laborers’, mechanics’,
workmen’s, materialmen’s, repairmen’s, construction or other like statutory
Liens.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of Cash an amount equal to 103% of the outstanding L/C
Obligations of the applicable Issuing Bank with respect to Letters of Credit
issued and outstanding at such time, and (b) otherwise, an amount determined by
Administrative Agent and the applicable Issuing Bank, as applicable, in their
sole discretion.

“Moody’s” means Moody’s Investors Service, Inc.

 

38



--------------------------------------------------------------------------------

“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA which is, or was within the six-year period immediately preceding the
date hereof, contributed to by, or required to be contributed by, Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates.

“Net Asset Sale Proceeds” means, an amount equal to, (a) with respect to any
Asset Sale: (i) Cash payments (including any Cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) received by Borrower from such Asset Sale, minus
(ii) any bona fide direct costs incurred by Borrower in connection with such
Asset Sale, including (A) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Asset Sale, (B) payment of
the outstanding principal amount of, premium or penalty, if any, and interest on
any Indebtedness (other than the Loans) that is secured by a Lien on the stock
or assets in question and that is required to be repaid under the terms thereof
as a result of such Asset Sale, (C) any transfer or similar taxes payable by the
seller and (D) a reasonable reserve for any post-closing adjustments and
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Borrower in connection with such Asset Sale; provided
that, upon release of any such reserve to Borrower, the amount released shall be
considered Net Asset Sale Proceeds; and (b) with respect to any Subsidiary Asset
Sale: Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by the applicable Subsidiary of Borrower from
such Subsidiary Asset Sale, but only to the extent (and in the amount) of such
Cash payments actually received by Borrower from such Subsidiary (by way of a
distribution, dividend or otherwise).

“Net Debt Proceeds” means, an amount equal to, with respect to the incurrence of
any Indebtedness by Borrower, other than Indebtedness permitted to be incurred
under Section 6.1 (Indebtedness), the Cash proceeds received from such
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

“Net Income” means, for any period, the net income (or loss) of Borrower for
such period, determined on a unconsolidated basis in accordance with GAAP.

“Non-Consenting Lender” as defined in Section 2.20 (Removal or Replacement of a
Lender).

 

39



--------------------------------------------------------------------------------

“Non-Consolidated EBITDA” means, in respect of any period, the Net Income of
Borrower for such period plus,

without duplication and to the extent not reflected in such Net Income, the sum
of:

(i) dividends and distributions actually paid in Cash or Cash Equivalents to
Borrower by its Subsidiaries (other than CMI) during such period,

(ii) payments received in Cash or Cash Equivalents by Borrower during such
period in repayment of good faith loans made by Borrower to any of its
Subsidiaries (other than CMI),

(iii) Cash or Cash Equivalents generated by the CCH Project during such period
that are used to reduce or fund equity obligations under the CCH ECA,

(iv) Cash or Cash Equivalents generated by CMI during such period that are
available to be paid to Borrower (directly or indirectly, and whether in respect
of Equity Interests or otherwise) as dividends or distributions or repayment of
good faith loans during such period,

(v) Force Majeure Adjustments not to exceed 30% of Non-Consolidated EBITDA for
such period (determined prior to any such Force Majeure Adjustments), and

(vi) Material Project EBITDA Adjustments not to exceed 30% of Non-Consolidated
EBITDA for such period (determined prior to any such Material Project EBITDA
Adjustments), plus,

without duplication and to the extent reflected as a charge in the statement of
such Net Income for such period, the sum of:

(viii) (A) income tax expense, (B) interest expense of Borrower, amortization or
write-off of debt discount and debt issuance costs and commissions, discounts
and other fees and charges associated with Indebtedness, (C) depreciation and
amortization expense, (D) amortization of intangibles (including goodwill) and
organization costs, (E) any extraordinary, unusual or non-recurring expenses or
losses (including, whether or not otherwise includable as a separate item in the
statement of such Net Income for such period, losses on sales of assets outside
of the ordinary course of business), and (F) any other non-cash charges, losses
or expenses, and minus,

 

40



--------------------------------------------------------------------------------

without duplication and to the extent included in the statement of such Net
Income for such period, the sum of:

(ix) (A) interest income (except to the extent deducted in determining such Net
Income), (B) any extraordinary, unusual or non-recurring income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Net Income for such period, gains on the sales of assets
outside of the ordinary course of business), (C) any other non-cash income,
(D) any cash payments made during such period in respect of items described in
clause (viii)(F) above subsequent to the Fiscal Quarter in which the relevant
non-cash expenses or losses were reflected as a charge in the statement of Net
Income, and (E) income tax gains.

“Non-Extension Notice Date” as defined in Section 2.2(b)(iii) (Procedures for
Issuance and Amendments of Letters of Credit; Auto-Extension Letters of Credit).

“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to Borrower or its Affiliates or their Securities.

“Non-Ratable Letter of Credit” as defined in Section 2.2(b)(i) (Procedures for
Issuance and Amendment of Letters of Credit; Auto-Extension Letters of Credit).

“Non-Reinstatement Deadline” as defined in Section 2.2(b)(iv) (Procedures for
Issuance and Amendments of Letters of Credit; Auto-Extension Letters of Credit).

“Note” means a promissory note in the form of Exhibit B, as it may be amended,
restated, supplemented or otherwise modified from time to time.

“Notice” means a Funding Notice, Issuance Notice, or a Conversion/Continuation
Notice.

“Obligations” means all obligations of every nature of Borrower, including
obligations from time to time owed to Agents (including former Agents), Lenders
or Issuing Banks under any Financing Document, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to Borrower, would have accrued on any Obligation, whether or not a
claim is allowed against Borrower for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under Letters of Credit, fees,
expenses, indemnification or otherwise.

 

41



--------------------------------------------------------------------------------

“Organizational Documents” means (a) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its bylaws, as amended, (b) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (c) with respect to any
general partnership, its partnership agreement, as amended, and (d) with respect
to any limited liability company, its certificate of formation, as amended, and
its operating agreement or limited liability company agreement, as amended. In
the event any term or condition of this Agreement or any other Financing
Document requires any Organizational Document to be certified by a secretary of
state or similar governmental official including an official of a non-United
States government, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official in such official’s relevant jurisdiction.

“Original Closing Date” as defined in the recitals.

“Other Connection Taxes” means, with respect to a Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Financing Document, or sold or assigned an interest in any Loan or any Financing
Document).

“Other Taxes” means any and all present or future stamp, court, intangible,
recording, filing or documentary Taxes or any other similar Taxes arising from
any payment made under or from the execution, delivery, enforcement, performance
or registration of, from the receipt or perfection of a security interest under,
or otherwise with respect to, this Agreement or any other Financing Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.20 (Removal or
Replacement of a Lender).

“Outstanding Amount” means (a) with respect to Loans on any date, the amount of
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date and
(b) with respect to any L/C Obligations, the aggregate outstanding amount of
such L/C Obligations after giving effect to any L/C Credit Extension relating to
any Letters of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by Borrower of Unreimbursed Amounts relating to any
Letters of Credit.

“Outstanding CCH ECA Obligation” means, at any time, the remaining aggregate
amount of “Cash Equity Funding” (as defined in the CCH ECA) to be funded by
Borrower at such time under the CCH ECA.

 

42



--------------------------------------------------------------------------------

“Participant Register” as defined in Section 9.6(g)(i) (Participations).

“PATRIOT Act” means United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) of 2001, and the rules and regulations promulgated
thereunder from time to time in effect.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any “employee benefit plan” as defined in Section 3(3) of
ERISA, other than a Multiemployer Plan, which is, or was within the six-year
period immediately preceding the date hereof, sponsored, maintained or
contributed to by, or required to be contributed to by, Borrower or any of its
ERISA Affiliates and which is subject to the provisions of Title IV of ERISA or
Section 412 of the Internal Revenue Code or Section 302 of ERISA.

“Permitted Business” means (a) the businesses engaged in by Borrower on the
Closing Date and (b) any business or development opportunity incidental,
ancillary, complimentary or reasonably related to the businesses conducted by
Borrower on the Closing Date.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2
(Liens).

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” as defined in Section 5.1 (Financial Statements and Other Reports).

“Pledge and Security Agreement” means the Pledge and Security Agreement, dated
as of the Original Closing Date, entered into by Borrower and Collateral Agent.

“Pledged Entities” means each entity designated as such on Schedule 4.2 and any
other direct Subsidiary of Borrower, the Equity Interests in which are required
to be pledged pursuant to the Pledge and Security Agreement, other than Excluded
Subsidiaries.

“Prepayment Change of Control” means the occurrence of (a) a CQH Change of
Control, CQP Change of Control, CCH Change of Control or SPL Change of Control
or (b) Borrower ceasing to hold at least 50% of the CQP IDRs; provided, that
Borrower may at any time exchange CQP IDRs for limited partnership interests in
CQP and such exchange shall not constitute a Prepayment Change of Control
hereunder.

 

43



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate, as in effect from time to
time. The Prime Rate is a reference rate and does not necessarily represent the
lowest or best rate actually charged to any customer. The Agents or any other
Lender may make commercial loans or other loans at rates of interest at, above
or below the Prime Rate.

“Principal Office” means, for each of Administrative Agent and Issuing Banks,
such Person’s “Principal Office” as set forth on Appendix B, or such other
office or office of a third party or sub-agent, as appropriate, as such Person
may from time to time designate in writing to Borrower, Administrative Agent and
each Lender.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed, and whether corporeal or incorporeal and
whether tangible or intangible.

“Pro Rata Share” means, with respect to any Lender or any Issuing Bank (in such
capacity and in its capacity as Lender), the percentage obtained by dividing
(a) the Revolving Exposure of such Lender or Issuing Bank (in such capacity and
its capacity as Lender) by (b) the aggregate Revolving Exposure of all Lenders
and Issuing Banks (in such capacity and their capacity as Lenders).

“Public Lenders” means Lenders that do not wish to receive Non-Public
Information with respect to Borrower, its Affiliates or their securities.

“Quarterly Payment Date” means the last Business Day of each Fiscal Quarter.

“Rating Decline” means, at any time during a Rating Decline Period, the
downgrade by one or more Ratings Agencies of the Loans (or, if the Loans are not
rated by any Ratings Agency, the corporate family rating of Borrower and its
Subsidiaries) resulting in the Loans (or, if the Loans are not rated by any
Ratings Agency, the corporate family rating of Borrower and its Subsidiaries) no
longer having a rating from at least one Ratings Agency that is equal to the
lower of (x) BB (if rated by S&P) / Ba2 (if rated by Moody’s) / BB (if rated by
Fitch) (or if S&P, Moody’s and Fitch no longer rate the Loans or assign a
corporate family rating to Borrower and its Subsidiaries, as applicable, the
equivalent rating from such other “nationally recognized statistical rating
organization” registered with the SEC as determined by Borrower) and (y) the
rating assigned to the Loans (or, if the Loans are not rated by any Ratings
Agency, the corporate

 

44



--------------------------------------------------------------------------------

family rating of Borrower and its Subsidiaries) by the applicable Ratings Agency
immediately preceding the Rating Decline Trigger Event; provided, however, that
a Rating Decline otherwise arising by virtue of a particular reduction in rating
will not be deemed to have occurred, as applicable, (A) in anticipation of a
particular non-recurring Restricted Payment (and thus will be disregarded in
determining whether a Rating Decline has occurred for purposes of
Section 6.10(d) (Restricted Payments)) or (B) in anticipation or as a result, in
whole or in part, of a particular Prepayment Change of Control (and thus will be
disregarded in determining whether a Rating Decline has occurred for purposes of
Section 2.11(c) (Change of Control Mandatory Prepayments)), in each case, if the
Ratings Agency making the reduction in rating does not announce or publicly
confirm that the reduction was in anticipation or the result, in whole or in
part, of any event or circumstance comprised of or arising as a result of, or in
respect of, the proposed non-recurring Restricted Payment or Prepayment Change
of Control, as applicable.

“Rating Decline Period” means the period beginning on the date of public notice
of the intention by Borrower to (A) make a non-recurring Restricted Payment with
the proceeds of any Major Asset Sale or Leveraged Recapitalization or
(B) consummate a transaction that would result in a Prepayment Change of
Control, and ending, in each case, on the earliest to occur of (x) the date that
is ninety (90) days following such date (which period shall be extended so long
as the rating of the Loans (or, if the Loans are not rated by any Ratings
Agency, the corporate family rating of Borrower and its Subsidiaries) is under
publicly announced consideration for downgrade by each Ratings Agency) and
(y) the receipt by Borrower of a Ratings Reaffirmation.

“Rating Decline Trigger Event” means (A) the consummation of a Major Asset Sale
or Leveraged Recapitalization, as applicable, the proceeds of which are intended
to be used to make an applicable non-recurring Restricted Payment or (B) the
public announcement by Borrower of a transaction that, if consummated, would
result in a Prepayment Change of Control.

“Ratings Agency” means, at any time of determination, (i) to the extent such
organization maintains a rating for the Loans, each of S&P, Moody’s or Fitch,
(ii) if none of S&P, Moody’s or Fitch maintains a rating for the Loans at such
time then, to the extent such organization maintains a corporate family rating
for Borrower and its Subsidiaries at such time, each of S&P, Moody’s or Fitch or
(iii) if none of S&P, Moody’s or Fitch maintains a rating for the Loans or a
corporate family rating for Borrower and its Subsidiaries at such time, then any
other “nationally recognized statistical rating organization” registered with
the SEC as determined by Borrower that maintains a rating for the Loans or a
corporate family rating for Borrower and its Subsidiaries at such time.

 

45



--------------------------------------------------------------------------------

“Ratings Reaffirmation” means the reaffirmation by any one Ratings Agency that
the Loans (or, if the Loans are not rated by any Ratings Agency, the corporate
family of Borrower and its Subsidiaries) will remain rated at least the lower of
(x) BB (if rated by S&P) / Ba2 (if rated by Moody’s) / BB (if rated by Fitch)
(or if S&P, Moody’s and Fitch no longer rate the Loans or the corporate family
of Borrower and its Subsidiaries, as applicable, the equivalent rating from such
other “nationally recognized statistical rating organization” registered with
the SEC as determined by Borrower) and (y) the rating assigned to the Loans (or,
if the Loans are not rated by any Ratings Agency, the corporate family rating of
Borrower and its Subsidiaries) by the applicable Ratings Agency immediately
preceding the Rating Decline Trigger Event, in the case of each of clauses
(x) and (y), after giving effect to the applicable proposed non-recurring
Restricted Payment or Prepayment Change of Control.

“Real Estate Asset” means, at any time of determination, any interest (whether
fee, leasehold or otherwise) then owned or held by Borrower in any real
property.

“Recipient” means (a) Administrative Agent, (b) any Lender or (c) any Issuing
Bank, as applicable.

“Register” as defined in Section 2.5(b) (Register).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

46



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the shareholders, partners, members, directors, officers, employees, agents,
sub-agents, trustees, advisors and attorneys of such Person and of such Person’s
Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, or
leaching of any Hazardous Substances into or through the environment.

“Replacement Lender” as defined in Section 2.20 (Removal or Replacement of a
Lender).

“Required Ratings” means, with respect to any Issuing Bank (or any Person that
guarantees the obligations of such Issuing Bank to the beneficiary of the
applicable Letter of Credit), a long term unsecured non-credit enhanced senior
debt rating of Baa2 or better from Moody’s and BBB or better from S&P.

“Requisite Lenders” means one or more Lenders or Issuing Banks, as applicable,
having or holding Revolving Exposure amounting to more than fifty percent (50%)
of the sum of the aggregate Revolving Exposure of all Lenders and Issuing Banks;
provided that, for purposes of determining the Requisite Lenders, the Revolving
Exposure of any Defaulting Lender shall be disregarded from both the numerator
and denominator of the ratio.

“Restricted Payment” means any dividend or other distribution by Borrower (in
cash, Property of Borrower, securities, obligations, or other property) on, or
other dividends or distributions on account of, or the setting apart of money
for a sinking or other analogous fund for, or the purchase, redemption,
retirement or other acquisition by Borrower of, any portion of any Equity
Interest in Borrower. Notwithstanding the foregoing, none of the following shall
constitute Restricted Payments for purposes of this Agreement: (a) dividends or
distributions in the form of Equity Interests in Borrower and Cash payments by
Borrower to holders of Common Equity of Borrower in lieu of the issuance of
fractional shares of such Common Equity; (b) purchases, repurchases,
redemptions, defeasances or other acquisitions or retirements of Equity
Interests of Borrower deemed to occur upon the exercise of stock options,
warrants or other rights in respect thereof; (c) any dividends paid within 60
days after the date of declaration if at such date of declaration such dividend
would have complied with this provision; and (d) any Restricted Payment required
by the terms of an agreement in effect on the Closing Date.

“Restricted Payment Certificate” means a Restricted Payment Certificate
substantially in the form attached hereto as Exhibit D.

 

47



--------------------------------------------------------------------------------

“Revolving Exposure” means, with respect to each Issuing Bank (in such capacity
and its capacity as Lender) or Lender as of any date of determination, (a) prior
to the termination of the Commitments, the Commitments of such Issuing Bank or
Lender, as the case may be; and (b) after the termination of the Commitments,
the sum of the aggregate L/C Obligations in respect of all Letters of Credit
issued by such Issuing Bank, if applicable, and the aggregate amount of all
Loans made by such Issuing Bank or Lender, as the case may be, that have not
been repaid at such time.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc.

“Sabine Pass Project” means the LNG terminal located in Cameron Parish,
Louisiana that, as of the date hereof, is owned and operated by Sabine Pass LNG,
L.P.

“Sanctions” as defined in Section 4.23 (Sanctioned Persons; Anti-Corruption;
PATRIOT Act).

“Sanctions Laws” as defined in Section 4.23 (Sanctioned Persons;
Anti-Corruption; Patriot Act).

“Secured Parties” means the Agents, the Issuing Banks and the Lenders and shall
include all former Agents, Issuing Banks and Lenders to the extent that any
Obligations owing to such Persons were incurred while such Persons were Agents,
Issuing Banks or Lenders and such Obligations have not been paid or satisfied in
full.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933.

“Security Documents” means the Pledge and Security Agreement, the Collateral
Agency Appointment Agreement, the Control Agreements, if any, and all other
instruments, documents and agreements delivered by or on behalf of Borrower
pursuant to this Agreement or any of the other Financing Documents in order to
grant to, or perfect in favor of, Collateral Agent, for the benefit of the
Secured Parties, a Lien on any real, personal or mixed property of Borrower as
security for the Obligations.

 

48



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Person, that as of the date of
determination, (i) both the then-present fair saleable value of the Person’s
then-present assets is (a) greater than the total liabilities (including
contingent liabilities) of such Person and (b) greater than the amount that will
be required to pay the probable liabilities of such Person’s then-existing
indebtedness as they become absolute and matured; (ii) such Person’s capital is
not unreasonably small in relation to its business as contemplated on the
Closing Date or with respect to any transaction contemplated to be undertaken
after the Closing Date; (iii) such Person has not incurred and does not intend
to incur, or believe (nor should it reasonably believe) that it will incur,
debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (iv) such Person is “solvent” within the meaning
given that term under the Bankruptcy Code and other applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“SPL” means Sabine Pass Liquefaction, LLC.

“SPL 2037 Notes Indenture” means that certain Indenture, dated as of
February 24, 2017, by and between SPL and each guarantor that may become party
thereto and The Bank of New York Mellon, as Trustee (as in effect on the Closing
Date without giving effect to any amendment thereto).

“SPL Change of Control” means CQP shall own, directly or indirectly, less than
50% of the voting and economic interests in SPL.

“SPL Common Terms Agreement” means the Second Amended and Restated Common Terms
Agreement, dated as of June 30, 2015, by and among SPL, the Secured Debt Holder
Group Representatives party thereto from time to time, the Secured Hedge
Representatives party thereto from time to time, the Secured Gas Hedge
Representatives party thereto from time to time and Société Générale as Common
Security Trustee and Intercreditor Agent (as in effect on the Closing Date
without giving effect to any amendment thereto).

 

49



--------------------------------------------------------------------------------

“SPL Proceeds” means, in connection with any disposition or issuance of Equity
Interests in SPL, an amount equal to: (a) Cash payments (including, in the case
of a disposition, any Cash received by way of deferred payment pursuant to, or
by monetization of, a note receivable or otherwise, but only as and when so
received) received by Affiliates of Borrower in connection with such disposition
or issuance, minus (b) any bona fide direct costs incurred by Borrower in
connection with such disposition or issuance.

“SPL Project” means the Sabine Pass Liquefaction Project, the subject of FERC
Docket Nos. CP11-72-000 and CP13-552-000, located on the Sabine Pass River in
Cameron Parish, Louisiana.

“Springing Financial Covenant” as defined in Section 6.5(b) (Springing Financial
Covenant).

“Springing Financial Covenant Election” means the election, signed by an
Authorized Officer of Borrower and delivered to Administrative Agent, by
Borrower, that the Springing Financial Covenant be in effect pursuant to the
terms and conditions of this Agreement.

“Stated Amount” has the meaning specified for such term or similar term in any
Letter of Credit, as such amount may be reduced from time to time pursuant to
the terms of such Letter of Credit.

“Subordinated Indebtedness” means any unsecured Indebtedness of Borrower which
is subordinated to the Obligations pursuant to an instrument in writing
reasonably satisfactory in form and substance to Administrative Agent; provided
that such instrument shall include that: (a) the maturity of such subordinated
debt shall be no shorter than the maturity of the Indebtedness evidenced hereby;
(b) such subordinated debt shall not be amortized; and (c) no interest payments
shall be made under such subordinated debt except from monies that are permitted
to be distributed pursuant Section 6.10 (Restricted Payments).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, Joint Venture or other business entity
of which more than fifty percent (50%) of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers, trustees or
other Persons performing similar functions having the power to direct or cause
the direction of the management and policies of such business entity is at the
time owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of such Person or a combination thereof; provided
that, in determining the percentage of ownership

 

50



--------------------------------------------------------------------------------

interests of any Person controlled by another Person, no ownership interest in
the nature of a “qualifying share” of the former Person shall be deemed to be
outstanding; provided further that, notwithstanding anything to the contrary
contained in this definition, SPL shall be a Subsidiary of Borrower for all
purposes hereunder unless an SPL Change of Control shall have occurred. Unless
otherwise specified, all references herein to “Subsidiaries” shall refer to
Subsidiaries of Borrower.

“Subsidiary Asset Sale” means a sale, lease or sub-lease (as lessor or
sublessor), assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition (including through the issuance or
sale of Equity Interests) to, or any exchange of property with, any Person, in
one transaction or a series of transactions, of all or any part of the
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
leased or licensed, in each case, of any Subsidiary of Borrower, other than
(a) sales or other dispositions of assets that are obsolete, worn-out,
superfluous or no longer used or useful in the ordinary course of such
Subsidiary’s business and that could not reasonably be expected to result in a
Material Adverse Effect, (b) sales or other dispositions of LNG, Gas or other
commercial products or inventory or equipment in the ordinary course of such
Subsidiary’s business and the leasing or sub-leasing of real property in the
ordinary course of the such Subsidiary’s business, (c) issuances of Equity
Interests by such Subsidiary, (d) dispositions of Cash or Cash Equivalents,
(e) dispositions in compliance with any applicable Government Rule or Government
Approval, (f) sales, discounting or forgiveness of accounts receivable in the
ordinary course of the such Subsidiary’s business or in connection with the
collection or compromise thereof, (g) entry into or termination of any Interest
Rate Agreement, Currency Agreement or Commodity Hedge Agreement (or any
guarantees thereof), (h) any disposition of any Ingleside Marine Terminal
Properties or (i) any disposition of (x) assets by CQH, CMI or CCH HoldCo II (or
any of their respective Subsidiaries) or (y) any CQP IDRs or Equity Interests in
CQP GP for aggregate consideration, when taken together with any disposition by
Borrower of Equity Interests in CQH pursuant to clause (k) of the definition of
“Asset Sale,” of less than $10,000,000 during any Fiscal Year and (j) any
disposition of assets by any Subsidiary of Borrower other than CQH, CMI, CCH
HoldCo II or any of their respective Subsidiaries for consideration of less than
$75,000,000 in the aggregate during any Fiscal Year.

“SWIFT” as defined in Section 2.2(f) (Role of an Issuing Bank).

“Tax” means any and all present or future taxes, levies, imposts, duties,
assessments, charges, fees, deductions or withholdings, of any nature imposed by
any Governmental Authority, including any interest, penalties or other additions
thereto.

 

51



--------------------------------------------------------------------------------

“Terminated Lender” as defined in Section 2.20 (Removal or Replacement of a
Lender).

“Total Utilization of Commitments” means, as at any date of determination, the
sum of (a) the amount of the aggregate principal amount of all outstanding
Loans, and (b) the amount of the aggregate L/C Obligations.

“Train 1 Completion” means that (i) “Ready for Start Up” and “Substantial
Completion” (as defined in the CCH Indenture) have occurred for Train One (as
defined in the CCH Indenture), and Borrower has provided to Administrative Agent
a copy of any certification delivered pursuant to “EPC Contract (T1/T2)” (as
defined in the CCH Common Terms Agreement) as to such matters and
(ii) substantial completion of the Corpus Christi pipeline has occurred in
accordance with the construction contracts applicable thereto.

“Train 5 Completion” means that “Ready for Start Up” and “Substantial
Completion” (as defined in the SPL Common Terms Agreement) have occurred for the
fifth liquefaction train of the SPL Project, and Borrower has either
(i) provided to Administrative Agent a copy of any certification delivered
pursuant to an “EPC Contract” (as defined in the SPL Common Terms Agreement) as
to such matters or (ii) provided notice to Administrative Agent that the “Common
Security Trustee” (as defined in the SPL 2037 Notes Indenture) has consented to
SPL accepting a certificate that “Ready for Start Up” has occurred.

“Trigger Point” means the time at which each of the following conditions shall
be satisfied: (i) Train 5 Completion shall have occurred; (ii) Train 1
Completion shall have occurred; (iii)(a)(1) the aggregate principal amount of
the Loans plus (2) Unreimbursed Amounts does not exceed (b) 10% of the the
aggregate amount of Commitments; and (iv) Borrower shall have delivered a
Springing Financial Covenant Election.

“Type of Loan” means, with respect to any Loan, a Base Rate Loan or a LIBO Rate
Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“Unreimbursed Amount” as defined in Section 2.2(c)(i) (Drawings and
Reimbursements).

“Unrestricted Cash” means Borrower’s unrestricted cash, calculated on a
consolidated basis in accordance with GAAP (and including, for the avoidance of
doubt, any cash held in any account subject to a Control Agreement or otherwise
pledged to the Lenders in connection with the Financing Documents).

 

52



--------------------------------------------------------------------------------

“U.S. Person” means a “United States person” as defined in Section 7701(a)(30)
of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” as defined in Section 2.17(c)(ii) (Status of
Lenders).

“Withholding Agent” means Borrower and Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Borrower to Lenders pursuant to Section 5.1(a)
(Quarterly Financial Statements) and 5.1(b) (Annual Financial Statements) shall
be prepared in accordance with GAAP as in effect at the time of such
preparation. If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Financing Document, and
Borrower shall so request, Administrative Agent and Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the
Requisite Lenders); provided that, until so amended, such ratio or requirement
shall continue to be computed in conformity with those accounting principles and
policies as in effect immediately prior to such change.

1.3 Interpretation, Etc. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References herein to any Section, Appendix, Schedule or Exhibit shall
be to a Section, an Appendix, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter.

 

53



--------------------------------------------------------------------------------

The terms lease and license shall include sub-lease and sub-license, as
applicable. A reference to a statute includes all regulations made pursuant to
such statute and, unless otherwise specified, the provisions of any statute or
regulation which amends, revises, restates, supplements or supersedes any such
statute or any such regulation. In this Agreement, where the terms “continuing”,
“continuance” or words to similar effect are used in relation to a Default or an
Event of Default, the terms shall mean only, in the case of a Default, that the
applicable event or circumstance has not been waived or, if capable of being
cured, cured, prior to the event becoming or resulting in an Event of Default,
and in the case of an Event of Default, that such event or circumstance has not
been waived. Unless the context requires otherwise any definition of or
reference to any agreement, instrument or other document herein or in any
Financing Document shall be construed as referring to such agreement, instrument
or other document as from time to time amended, restated, amended and restated,
supplemented or otherwise modified or extended, replaced or refinanced (subject
to any restrictions or qualifications on such amendments, restatements,
amendment and restatements, supplements or modifications or extensions,
replacements or refinancings set forth herein).

1.4 Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the Stated Amount of such
Letter of Credit in effect at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount or
available amount thereof, the amount of such Letter of Credit shall be deemed to
be the maximum Stated Amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum Stated Amount is in effect at such
time.

1.5 Divisions. For all purposes under the Financing Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

54



--------------------------------------------------------------------------------

SECTION 2. LOANS AND LETTERS OF CREDIT

2.1 Loans.

(a) Loans. During the Availability Period, subject to the terms and conditions
hereof, each Lender agrees to make Loans to Borrower in an aggregate amount up
to but not exceeding its Commitment; provided that, after giving effect to the
making of any Loans pursuant to this Section 2.1(a), the Total Utilization of
Commitments shall in no event exceed the Commitments then in effect; and
provided further that, no Lender shall be required to make a Loan to Borrower in
an amount that exceeds its Pro Rata Share of the aggregate Commitments at such
time. Amounts borrowed pursuant to this Section 2.1 may be repaid and reborrowed
during the Availability Period, in accordance with the terms of this Agreement.
The Commitments shall expire on the Commitment Termination Date and Borrower
hereby unconditionally promises to pay in full to Administrative Agent for the
account of each Lender all Loans and all other amounts owed to such Lender
hereunder with respect to the Loans and the Commitments no later than such date.

(b) Borrowing Mechanics.

(i) Loans shall be made in an aggregate minimum amount of $2,000,000 and
integral multiples of $1,000,000 in excess of that amount, or, if the remaining
total Commitments are less than $2,000,000 or $1,000,000, as applicable, such
remaining amount.

(ii) Subject to Section 3.3 (Notices), whenever Borrower desires that a Loan be
extended to Borrower, Borrower shall deliver to Administrative Agent a fully
executed and delivered Funding Notice no later than (A) 12:00 p.m. (New York
City time) at least three (3) Business Days in advance of the proposed Credit
Date in the case of a LIBO Rate Loan, and (B) 10:00 am (New York City time) on
the proposed Credit Date in the case of a Base Rate Loan. Except as otherwise
provided herein, a Funding Notice for a LIBO Rate Loan shall be irrevocable on
and after the related Interest Rate Determination Date, and Borrower shall be
bound to make a borrowing in accordance therewith.

(iii) Notice of receipt of each Funding Notice in respect of a Loan, together
with the applicable interest rate, shall be provided by Administrative Agent to
each Lender in accordance with Section 9.1(b)(i) (Electronic Communications)
with reasonable promptness, but (provided that Administrative Agent shall have
received such notice by 10:00 a.m. (New York City time)) not later than 12:00
p.m. (New York City time) on the same day as Administrative Agent’s receipt of
such Notice from Borrower.

 

55



--------------------------------------------------------------------------------

(iv) Each Lender shall make its share of the amount of the Loan available to
Administrative Agent not later than 1:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of immediately available funds at the
Principal Office of Administrative Agent. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Loans available to Borrower
on the applicable Credit Date by causing an amount of immediately available
funds equal to the proceeds of all such Loans received by Administrative Agent
from the Lenders to be (x) paid to Borrower’s account specified in the Funding
Notice or (y) paid directly to the applicable payee’s account as specified by
Borrower in the Funding Notice.

(v) Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of Borrower to repay
such Loan in accordance with the terms of this Agreement; and provided further
that, for the avoidance of doubt, each Lender exercising such option shall
continue to be required to comply with its obligations under Section 2.18
(Obligation To Mitigate).

2.2 Letters of Credit.

(a) Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, each Issuing Bank
agrees, in reliance upon the agreements of Borrower set forth in this
Section 2.2, (A) from time to time on any Business Day during the Availability
Period, to issue Letters of Credit for the account of Borrower, and to amend or
extend Letters of Credit previously issued by it in accordance with
Section 2.2(b), and (B) to honor complying presentations under the Letters of
Credit; provided that (1) no Letter of Credit shall be issued or extended during
the last thirty (30) days of the Availability Period and (2) after giving effect
to any L/C Credit Extension with respect to any Letter of Credit, (x) the sum of
L/C Obligations, Loans and unpaid Letter of Credit Fees owing to such Issuing
Bank shall not exceed such Issuing Bank’s Commitment and (y) the Total
Utilization of Commitments shall not exceed the Commitments then in effect. Each
request by Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, Borrower’s ability to obtain Letters of Credit shall be fully revolving,
and accordingly Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and fully reimbursed (including the repayment in full of all Unreimbursed
Amounts and all Loans made, in each case, with respect to such Letter of
Credit).

 

56



--------------------------------------------------------------------------------

(ii) No Issuing Bank shall issue any particular Letter of Credit, if:

(A) subject to Section 2.2(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless such Issuing Bank has approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless such Issuing Bank has approved such
expiry date.

(iii) No Issuing Bank shall be under any obligation to issue any particular
Letter of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which is material to such Issuing Bank;

(B) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally;

(C) except as otherwise agreed by Administrative Agent and the applicable
Issuing Bank, the requested Letter of Credit is in an initial Stated Amount less
than $100,000;

(D) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder;

(E) the proposed use of the Letter of Credit is not in accordance with
Section 2.4 (Use of Proceeds);

(F) the requested form of such Letter of Credit is not acceptable to the Issuing
Bank, in its reasonable discretion; or

(G) such Letter of Credit is a Non-Ratable Letter of Credit.

 

57



--------------------------------------------------------------------------------

(iv) No Issuing Bank shall amend any Letter of Credit if such Issuing Bank would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) An Issuing Bank shall be under no obligation to amend any Letter of Credit
if (A) such Issuing Bank would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(vi) Each Issuing Bank shall have all of the benefits and immunities
(A) provided to Administrative Agent in Section 8 (Agents) with respect to any
acts taken or omissions suffered by any Issuing Bank in connection with Letters
of Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
Section 8 (Agents) included such Issuing Bank with respect to such acts or
omissions, and (B) as additionally provided herein with respect to each Issuing
Bank.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Subject to Section 3 (Conditions Precedent), each Letter of Credit shall be
issued or amended, as the case may be, upon the request of Borrower delivered to
each applicable Issuing Bank during the period specified in Section 2.2(a) (with
a copy to Administrative Agent) in the form of an Issuance Notice, appropriately
completed and signed by an Authorized Officer of Borrower. Such Issuance Notice
must be received by each applicable Issuing Bank and by Administrative Agent not
later than 12:00 p.m. (New York City time) at least two (2) Business Days (or
such later date and time as Administrative Agent and the applicable Issuing
Bank(s) may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Issuance Notice
shall specify in form and detail satisfactory to the applicable Issuing Bank:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof (including
a final expiration date in the case of an Auto-Extension Letter of Credit); (D)
the name and address of the beneficiary thereof; (E) the form of such letter of
credit (which shall be in compliance with the requirements of this Section 2.2)
and the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be

 

58



--------------------------------------------------------------------------------

presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit, which shall be in accordance with
Section 2.4 (Use of Proceeds), as certified by Borrower in such Issuance Notice;
and (H) such other matters as the applicable Issuing Bank may reasonably require
and shall be accompanied by such Letter of Credit application as the applicable
Issuing Bank may specify to Borrower for use in connection with such requested
Letter of Credit and such other information as shall demonstrate compliance of
such Letter of Credit with the requirements specified in this Agreement and such
Letter of Credit application. In the case of a request for an amendment of any
outstanding Letter of Credit, such Issuance Notice shall specify in form and
detail reasonably satisfactory to the applicable Issuing Bank (w) the Letter of
Credit to be amended; (x) the proposed date of amendment thereof (which shall be
a Business Day); (y) the nature of the proposed amendment; and (z) such other
matters as the applicable Issuing Bank may reasonably require and shall be
accompanied by such Letter of Credit application as the applicable Issuing Bank
may specify to Borrower for use in connection with such requested Letter of
Credit and such other information as shall demonstrate compliance of such Letter
of Credit with the requirements specified in this Agreement and such Letter of
Credit application. Additionally, Borrower shall furnish to the applicable
Issuing Bank and Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the applicable Issuing Bank or Administrative Agent may
reasonably require.

Notwithstanding the foregoing provisions of this Section 2.2(b)(i), in the event
that, on any date, Borrower wishes to request the issuance of a Letter of Credit
hereunder (the beneficiary of such Letter of Credit being referred to herein as
the “Applicable Beneficiary” and the aggregate Stated Amount of such Letter of
Credit being referred to herein as the “Applicable Aggregate Stated Amount”),
Borrower shall request that each Issuing Bank issue a Letter of Credit in favor
of the Applicable Beneficiary in a Stated Amount equal to its Pro Rata Share of
the Applicable Aggregate Stated Amount, and no Issuing Bank shall be required to
issue any such Letter of Credit in a Stated Amount in excess of its Pro Rata
Share of the Applicable Stated Amount; provided that, in the event that one or
more Issuing Banks (each such Issuing Bank, an “Applicable Issuing Bank”)
agrees, in such Applicable Issuing Bank’s sole discretion, to issue a Letter of
Credit in an amount other than its Pro Rata Share of the Applicable Aggregate
Stated Amount (any such Letter of Credit, a “Non-Ratable Letter of Credit”),
Borrower may request that such Applicable Issuing Bank issue such Non-Ratable
Letter of Credit, in which case any Letter of Credit issued on such applicable
date in favor of such Applicable Beneficiary shall be issued by an Applicable
Issuing Bank. In the event Borrower wishes to request an amendment to increase
the Stated Amount of any Letter of Credit (other than a Non-Ratable Letter of
Credit, in which case only the consent of the Applicable Issuing Bank that has
issued such Non-Ratable

 

59



--------------------------------------------------------------------------------

Letter of Credit will be required), Borrower shall only be permitted to request
any such increase by requesting that each Letter of Credit issued in favor of
the Applicable Beneficiary be increased by an amount equal to the applicable
Issuing Bank’s Pro Rata Share of the aggregate increase to all Letters of Credit
issued in favor of the Applicable Beneficiary for the same purpose.

(ii) Unless the applicable Issuing Bank has received written notice from
Administrative Agent or Borrower, in any case, at least one (1) Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Section 3
(Conditions Precedent) shall not then be satisfied, then, subject to the terms
and conditions hereof, the applicable Issuing Bank shall, on the requested date,
issue a Letter of Credit for the account of Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with such
Issuing Bank’s usual and customary business practices and, with respect to any
amendment of a Letter of Credit, so long as the amendment is satisfactory to the
Issuing Bank.

(iii) If Borrower so requests in any applicable Issuance Notice, the applicable
Issuing Bank shall issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit such Issuing Bank to prevent any
such extension at least once in each twelve-month period (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a date to be agreed in each such twelve-month
period at the time such Letter of Credit is issued (the “Non-Extension Notice
Date”). Once an Auto-Extension Letter of Credit has been issued, unless
otherwise directed by the applicable Issuing Bank, Borrower shall not be
required to make a specific request to such Issuing Bank for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the applicable Issuing
Bank shall permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided that
the applicable Issuing Bank shall not permit any such extension if (A) such
Issuing Bank has determined that it would not be permitted, or would have no
obligation (without any obligation to make any inquiry to make a determination
that it is not so permitted or obligated), at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
Section 2.2(a)(ii) or Section 2.2(a)(iii) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven (7) Business Days before the Non-Extension Notice Date from Administrative
Agent or Borrower that one or more of the applicable conditions specified in
Section 3 (Conditions Precedent) is not then satisfied (or a Default or an Event
of Default has occurred and is continuing), and in each such case directing such
Issuing Bank not to permit such extension.

 

60



--------------------------------------------------------------------------------

(iv) Subject to Section 2.2(a)(iii)(D) (Letter of Credit Commitment), if
Borrower so requests in any applicable Issuance Notice and/or Letter of Credit
application, as applicable, the applicable Issuing Bank may issue a Letter of
Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Once an Auto-Reinstatement Letter of Credit has been issued,
unless otherwise directed by the applicable Issuing Bank in its sole discretion,
Borrower shall not be required to make a specific request to such Issuing Bank
to permit such reinstatement. Once an Auto-Reinstatement Letter of Credit has
been issued, except as provided in the following sentence, the applicable
Issuing Bank shall permit the reinstatement of all or a portion of the stated
amount thereof in accordance with the provisions of such Letter of Credit.
Notwithstanding the foregoing, if such Auto-Reinstatement Letter of Credit
permits such Issuing Bank to decline to reinstate all or any portion of the
stated amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), such Issuing Bank shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Reinstatement Deadline from Administrative Agent or Borrower that one or
more of the applicable conditions specified in Section 3 (Conditions Precedent)
is not then satisfied (or a Default or Event of Default has occurred and is
continuing) (treating such reinstatement as an L/C Credit Extension for purposes
of this clause) and, in each case, directing such Issuing Bank not to permit
such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to the beneficiary thereof, the applicable Issuing Bank will
also deliver to Borrower and Administrative Agent (A) a true and complete copy
of such Letter of Credit or amendment or (B) the following information in
respect of such Letter of Credit or amendment: Stated Amount, expiry date,
evergreen notification period and name of beneficiary.

(vi) Anything herein to the contrary notwithstanding, in the event of any
conflict between the terms of any Issuance Notice, any application for a Letter
of Credit and those of this Agreement, the terms of this Agreement shall be
controlling.

(c) Drawings and Reimbursements.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Issuing Bank shall notify
Borrower and Administrative Agent. Not later than 1:00 p.m. (New York City time)
on the date such notice of a drawing has been honored by the applicable Issuing
Bank under a Letter of Credit in accordance with normal banking procedures in
the place of payment (each such date, an

 

61



--------------------------------------------------------------------------------

“Honor Date”), Borrower shall reimburse such Issuing Bank in an amount equal to
the amount of such drawing. If Borrower fails to so reimburse such Issuing Bank
by such time, such Issuing Bank shall notify Administrative Agent of the Honor
Date and the amount of the unreimbursed drawing (the “Unreimbursed Amount”). In
such event, Borrower shall be deemed to have requested a Base Rate Loan from
such Issuing Bank to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount (in which event the unreimbursed drawing shall no longer be
considered an Unreimbursed Amount for all purposes hereunder), without regard to
the minimum and multiples specified in Section 2.1 (Loans) for the principal
amount of Base Rate Loans or the conditions set forth in Section 3 (Conditions
Precedent). Any notice given by an Issuing Bank or Administrative Agent pursuant
to this Section 2.2(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Upon providing any notice pursuant to Section 2.2(c)(i), the applicable
Issuing Bank shall be deemed to have made a Base Rate Loan to Borrower in such
Unreimbursed Amount. For the avoidance of doubt, such deemed loans shall not be
deemed to be made pro rata across all Issuing Banks, but shall be deemed made
solely by the Issuing Bank issuing the Letter of Credit under which such draw
was made.

(iii) Each applicable Issuing Bank’s obligation to make Loans as contemplated by
this Section 2.2(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Issuing Bank may have against
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default or Event of Default; (C) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Letter of Credit or
any document submitted by any party in connection with the application for and
issuance of a Letter of Credit, even if it should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged;
(D) failure of the beneficiary to comply fully with the conditions required in
order to demand payment under a Letter of Credit; or (E) any other occurrence,
event or condition, whether or not similar to any of the foregoing, including
any of the events specified in Section 2.2(e) (Obligations Absolute). No such
making of a Loan shall relieve or otherwise impair the obligation of Borrower to
reimburse the applicable Issuing Bank for the amount of any payment made by such
Issuing Bank under any Letter of Credit, together with interest as provided
herein.

(iv) In the event that more than one Letter of Credit is issued and outstanding
in favor of the same beneficiary and for the same purpose, Borrower shall
instruct such beneficiary of such Letters of Credit to draw on each such Letter
of Credit on a ratable basis.

 

62



--------------------------------------------------------------------------------

(d) Cash Collateral.

(i) Unreimbursed Amounts; Letter of Credit Expiration Date. Upon the request of
Administrative Agent and any Issuing Bank, as applicable, (1) if such Issuing
Bank has honored any full or partial drawing request under any Letter of Credit
and such drawing has resulted in an Unreimbursed Amount, or (2) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, Borrower shall, in each case, immediately Cash Collateralize 103%
of the amount of then Outstanding Amount of all L/C Obligations.

(ii) Cash Collateralization Upon Event of Default. Without limiting Issuing
Banks’ or Administrative Agent’s rights under applicable law or pursuant to
Section 2.2(d)(i) or the applicable Issuer Documents, upon the occurrence and
during the continuation of an Event of Default under Section 7 (Events of
Default), Administrative Agent may, and at the direction of the Requisite
Lenders shall, require Borrower to Cash Collateralize the outstanding Letters of
Credit.

(iii) Grant of Security Interest. All Cash Collateral provided by or on behalf
of Borrower (other than credit support not constituting funds subject to
deposit) shall be maintained in blocked, non-interest bearing deposit accounts
located in the United States, at one or more institutions selected by
Administrative Agent. Borrower hereby grants to Administrative Agent, for the
benefit of Administrative Agent and each Issuing Bank, and agrees to maintain, a
first-priority security interest in all such Cash Collateral. If at any time
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than Administrative Agent and the applicable Issuing
Bank as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, Borrower will, promptly upon demand by
Administrative Agent, pay or provide to Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

(iv) Termination of Requirement. Cash Collateral furnished by or on behalf of
Borrower shall not be released during the existence of a Default or Event of
Default.

 

63



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of Borrower to reimburse the applicable
Issuing Bank for each drawing under each Letter of Credit and to repay each Loan
deemed made pursuant to Section 2.2(c) (Drawings and Reimbursements) shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Financing Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Borrower may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the applicable Issuing Bank of any requirement that exists for
such Issuing Bank’s protection and not the protection of Borrower or any waiver
by such Issuing Bank which does not in fact materially prejudice Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the applicable Issuing Bank in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the UCC or the ISP, as applicable;

(vii) any payment by the applicable Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
Issuing Bank under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

 

64



--------------------------------------------------------------------------------

(viii) any amendment or waiver of or any consent or departure from all or any of
the provisions of the Financing Documents or Letter of Credit;

(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Borrower; or

(x) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower.

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the applicable Issuing Bank. Borrower shall be conclusively
deemed to have waived any such claim against such Issuing Bank and its
correspondents unless such notice is given as aforesaid.

(f) Role of an Issuing Bank. Borrower agrees that, in paying any drawing under a
Letter of Credit, the applicable Issuing Bank shall not have any responsibility
to obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. Borrower hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit; provided that this assumption is not intended to, and
shall not, preclude Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Issuing Banks, Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any Issuing Bank shall
be liable or responsible for any of the matters described in Sections 2.2(e)(i)
through 2.2(e)(ix) (Obligations Absolute); provided that, anything in such
Sections to the contrary notwithstanding, Borrower may have a claim against any
Issuing Bank, and such Issuing Bank may be liable to Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by Borrower which Borrower proves were caused by such Issuing
Bank’s willful misconduct or gross negligence or such Issuing Bank’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of all the documents

 

65



--------------------------------------------------------------------------------

specified in such Letter of Credit strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, any Issuing Bank may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and such Issuing Bank shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The Issuing Bank may send a Letter
of Credit or conduct any communication to or from the beneficiary via a Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP. Unless otherwise expressly agreed by the applicable
Issuing Bank and Borrower when a Letter of Credit is issued or when it is
amended with the consent of the beneficiary thereof, the rules of the ISP shall
apply to each Letter of Credit and as to all matters not governed thereby, the
law of the State of New York. Notwithstanding the foregoing, no Issuing Bank
shall be responsible to Borrower for, and each Issuing Bank’s rights and
remedies against Borrower shall not be impaired by, any action or inaction of
such Issuing Bank required or permitted under any law, order, or practice that
is required or permitted to be applied to any Letter of Credit or this
Agreement, including the law or any order of a jurisdiction where such Issuing
Bank or the beneficiary is located, the practice stated in the ISP, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade –
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(h) Letter of Credit Fees. Borrower shall pay to Administrative Agent for the
account of each Issuing Bank, a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit applicable to such Issuing Bank equal to the
Applicable Margin for LIBO Rate Loans times the daily maximum aggregate amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily maximum aggregate amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.4 (Letter of Credit Amounts). Letter of Credit Fees shall be (i) due
and payable on each Quarterly Payment Date (commencing with the first such date
to occur after the issuance of such Letter of Credit), on the Letter of Credit
Expiration Date and thereafter on demand (to the extent remaining unpaid) and
(ii) computed on a quarterly basis in arrears.

 

66



--------------------------------------------------------------------------------

(i) Documentary and Processing Charges Payable to Applicable Issuing Bank.
Borrower shall pay directly to the applicable Issuing Bank, for its own account,
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such Issuing Bank in connection with
Letters of Credit issued by such Issuing Bank as from time to time in effect.
Such customary fees and standard costs and charges, if any, are due and payable
on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of a
Subsidiary, Borrower shall be obligated to reimburse the applicable Issuing Bank
hereunder for any and all drawings under such Letter of Credit. Borrower hereby
acknowledges that the issuance of Letters of Credit in support of any
obligations of Subsidiaries inures to the benefit of Borrower and such
Subsidiaries, and that Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

(l) Resignation as Issuing Bank. Any Issuing Bank may, upon sixty (60) days’
notice to Borrower and Administrative Agent, resign as Issuing Bank. In the
event of any such resignation as Issuing Bank, Borrower (or, if Borrower fails
to make such appointment in thirty (30) days, Administrative Agent) shall be
entitled to appoint a Person who is an Eligible Assignee with the Required
Ratings (or whose guarantor, as contemplated by the definition of “Required
Ratings,” has the Required Ratings) and reasonably satisfactory to
Administrative Agent as a successor Issuing Bank hereunder. If any Issuing Bank
resigns as Issuing Bank, it shall retain all the rights, powers, privileges and
duties of an Issuing Bank hereunder with respect to all Letters of Credit that
it issued, including Letters of Credit outstanding as of the effective date of
its resignation as Issuing Bank and all L/C Obligations with respect thereto.
Upon the appointment of a successor Issuing Bank, (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Bank, (ii) the successor Issuing Bank shall issue
letters of credit in substitution for the applicable Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the applicable Issuing Bank to effectively assume the
obligations of such Issuing Bank with respect to such Letters of Credit and
(iii) the resigning Issuing Bank shall assign its Letter of Credit Issuance
Commitment to issue Letters of Credit and Loans, as applicable, to such
successor Issuing Bank.

 

67



--------------------------------------------------------------------------------

(m) Replacement of Issuing Banks.

(i) If at any time an Issuing Bank (or its guarantor, as contemplated by the
definition of “Required Ratings”) ceases to have the Required Ratings, then such
Issuing Bank shall promptly, and in any event within two (2) Business Days after
such cessation, notify Borrower thereof and Borrower may, upon thirty (30) days’
prior written notice, in each case, to such Issuing Bank and Administrative
Agent, (A) (x) elect to replace such Issuing Bank in its capacity as an Issuing
Bank with a Person selected by Borrower and with the Required Ratings (or whose
guarantor, as contemplated by the definition of “Required Ratings,” has the
Required Ratings) so long as such Person is an Eligible Assignee and is
reasonably satisfactory to Administrative Agent and (y) cause such Issuing Bank
to assign its Letter of Credit Issuance Commitment to issue Letters of Credit
and its Loans to the successor Issuing Bank or (B) cause such Issuing Bank to
assign its Letter of Credit Issuance Commitment to issue Letters of Credit and
its Loans, as applicable, to another or additional Issuing Bank selected by
Borrower and with the Required Ratings (or whose guarantor, as contemplated by
the definition of “Required Ratings,” has the Required Ratings), so long as such
Person is an Eligible Assignee and is reasonably satisfactory to Administrative
Agent; and

(ii) Borrower shall notify Administrative Agent of any such replacement of an
Issuing Bank pursuant to Section 2.2(m)(i) above. At the time any such
replacement shall become effective, Borrower shall have (A) paid all unpaid fees
and Unreimbursed Amounts accrued for the account of the replaced Issuing Bank
pursuant to Section 2.9 (Fees) and (B) effected the cancellation and return to
the replaced Issuing Bank of its Letters of Credit outstanding at such time.
From and after the effective date of any such replacement, (1) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (2) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights, powers, privileges and
duties of such Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement but shall not be required to issue
additional Letters of Credit.

(n) No Fronting. For certainty, Borrower’s ability to cause the issuance of
Letters of Credit is intended hereunder to be done on a non-fronted basis.

 

68



--------------------------------------------------------------------------------

2.3 Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares.

(i) Subject to Section 2.3(a)(ii), (A) Loans made pursuant to Section 2.1
(Loans) shall be made by Lenders simultaneously and proportionately such that
after giving effect to such Loans, the Outstanding Amount of each Lender’s Loans
and L/C Obligations shall equal their Pro Rata Shares of the aggregate
Commitments and (B) all Letters of Credit shall be issued on a ratable basis to
the extent provided in the final paragraph of Section 2.2(b)(i).

(ii) If, as a result of an Issuing Bank having issued Letters of Credit on a
non-pro-rata basis pursuant to Section 2.2 (Letters of Credit), the Outstanding
Amount of a Lender’s Loans and L/C Obligations is in excess of its Pro Rata
Share of the aggregate Outstanding Amounts of all Lenders’ Loans and L/C
Obligations, then (A) any subsequent Loans made pursuant to Section 2.1 (Loans)
shall be made by any Lenders whose Outstanding Amounts of Loans and L/C
Obligations are less than their respective Pro Rata Share of the aggregate
Commitments until such time as the Outstanding Amount of Loans and L/C
Obligations of all Lenders equals their respective Pro Rata Share of the
aggregate Commitments; (B) subject to the proviso to the first sentence of the
last paragraph of Section 2.2(b)(i), any subsequent Letter of Credit issued
pursuant to Section 2.2 (Letters of Credit) shall be issued by any Issuing Banks
whose Outstanding Amount of Loans and L/C Obligations is less than their Pro
Rata Share of the aggregate Commitments until such time as the Outstanding
Amount of Loans and L/C Obligations of all Issuing Banks equals their respective
Pro Rata Share of the aggregate Commitments and (C) any Letter of Credit
subsequently amended to increase the Stated Amount thereof shall be amended by
any Issuing Banks whose Outstanding Amount of Loans and L/C Obligations is less
than their Pro Rata Share of the aggregate Commitments until such time as the
Outstanding Amount of Loans and L/C Obligations of all Issuing Banks equals
their respective Pro Rata Share of the aggregate Commitments.

(iii) No Lender shall be responsible for any default by any other Lender in such
other Lender’s obligation to make a Loan in respect of which such other Lender
has a Commitment requested hereunder nor shall any Commitment of any Lender be
increased or decreased as a result of a default by any other Lender in such
other Lender’s obligation to make a Loan in respect of which such other Lender
has a Commitment requested hereunder.

 

69



--------------------------------------------------------------------------------

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date (any such amount made available by Administrative Agent to Borrower, the
“Corresponding Amount”). If such Corresponding Amount is not in fact made
available to Administrative Agent by such Lender, Administrative Agent shall be
entitled to recover such Corresponding Amount on demand from such Lender,
together with interest thereon, for each day from such Credit Date until the
date such amount is paid to Administrative Agent, at the customary rate set by
Administrative Agent for the correction of errors among banks for three
(3) Business Days and thereafter at the Base Rate. In the event that
Administrative Agent does not make available to Borrower a requested amount on
the applicable Credit Date until such time as all applicable Lenders have made
payment to Administrative Agent, Administrative Agent shall deem any payment by
or on behalf of a Lender hereunder that is not made in immediately available
funds prior to the time period specified herein and such delay causes
Administrative Agent’s failure to fund to Borrower in accordance with its
Funding Notice, a non-conforming payment and such Lender shall not receive
interest hereunder with respect to the requested amount of such Lender’s Loans
for the period commencing with the time specified in this Agreement for receipt
of payment by Borrower through and including the time of Borrower’s receipt of
the requested amount. If such Lender does not pay such Corresponding Amount
forthwith upon Administrative Agent’s demand therefor, Administrative Agent
shall promptly notify Borrower and Borrower shall immediately pay such
Corresponding Amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans for such
Loans. Nothing in this Section 2.3(b) shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment hereunder or to prejudice any rights
that Borrower may have against any Lender as a result of any default by such
Lender hereunder.

2.4 Use of Proceeds. Letters of Credit and the proceeds of Loans shall be
available and applied, respectively, as follows: (a) Letters of Credit (measured
based on the L/C Obligations in respect thereof) and such Loan proceeds
(including Loans made to refinance Unreimbursed Amounts in respect of such
Letters of Credit), collectively in the aggregate, of up to twenty percent (20%)
of the Commitments (the “Base GCP Amount”) may be used for general corporate
purposes of Borrower (excluding, prior to the Trigger Point, the making of
Restricted Payments); provided that no Letters of Credit shall be available and
no proceeds of

 

70



--------------------------------------------------------------------------------

Loans may be used for general corporate purposes unless (i) the (A) Aggregate
Availability plus (B) from and after the Trigger Point, Borrower’s Unrestricted
Cash is no less than the amount of Borrower’s Outstanding CCH ECA Obligation as
of the date of proposed Credit Extension and (ii) no event, circumstance or
change has occurred that would constitute a GCP Material Adverse Effect; and
(b) Letters of Credit (measured based on the L/C Obligations in respect thereof)
and such Loan proceeds (including Loans made to refinance Unreimbursed Amounts
in respect of such Letters of Credit) in an aggregate amount equal to the
balance of the Commitments may be used by Borrower to fund, directly or
indirectly, CCH Equity Contributions to CCH HoldCo II and its Subsidiaries, as
well as related fees and expenses; provided that at any time (and only during
the time period) when the Outstanding CCH ECA Obligation is less than (A) the
Aggregate Availability plus (B) from and after the Trigger Point, Borrower’s
Unrestricted Cash, the amount of Commitments that may be used for general
corporate purposes of Borrower and its Subsidiaries (excluding, prior to the
Trigger Point, the making of Restricted Payments) pursuant to this Section 2.4
shall be increased (at such time and during such time period) above the Base GCP
Amount by the amount that (A) Aggregate Availability plus (B) from and after the
Trigger Point, Borrower’s Unrestricted Cash, exceeds the Outstanding CCH ECA
Obligation. Notwithstanding the foregoing or anything else in this Agreement to
the contrary, Letters of Credit and the proceeds of Loans shall be available and
applied, on the Closing Date, to (i) pay accrued fees and expenses owing under
or in connection with the Existing Credit Agreement and the Finance Documents
defined therein and (ii) pay the fees, costs and expenses incurred in connection
with this Agreement and the other Finance Documents.

2.5 Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender and Issuing Bank shall maintain on
its internal records an account or accounts evidencing the Obligations of
Borrower to such Lender or Issuing Bank, including the amounts of the Loans made
by it and each repayment and prepayment in respect thereof. Any such recordation
shall be conclusive and binding on Borrower, absent manifest error; provided
that the failure to make any such recordation, or any error in such recordation,
shall not affect any Lender’s or Issuing Banks’ Commitment or Borrower’s
Obligations in respect of any applicable Loans; and provided further that, in
the event of any inconsistency between the Register and any Lender’s or Issuing
Bank’s records, the recordations in the Register shall govern.

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at its Principal Office a register for the recordation of the
names and addresses of all Lenders and Issuing Banks; the Commitments and Loans
of each Lender and Issuing Bank; and principal amounts (and stated interest) of
the Loans

 

71



--------------------------------------------------------------------------------

owing to each Lender or Issuing Bank pursuant to the terms hereof from time to
time (the “Register”). The Register shall be available for inspection by
Borrower or any Lender or Issuing Bank (with respect to (i) any entry relating
to such Lender’s or Issuing Bank’s Loans or L/C Obligations or (ii) the identity
of the other Lenders and Issuing Banks (but not any information with respect to
such other Lenders’ or Issuing Bank’s Loans or L/C Obligations)) at any
reasonable time and from time to time upon reasonable prior notice.
Administrative Agent shall record, or shall cause to be recorded, in the
Register the Commitments and the Loans in accordance with the provisions of
Section 9.6 (Successors and Assigns; Participations), and each repayment or
prepayment in respect of the principal amount of the Loans, and any such
recordation shall be conclusive and binding on Borrower, each Lender and each
Issuing Bank, absent manifest error; provided that failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s or
Issuing Bank’s Commitment or Borrower’s Obligations in respect of any Loan.
Borrower hereby designates Administrative Agent to serve as Borrower’s
non-fiduciary agent solely for purposes of maintaining the Register as provided
in this Section 2.5(b), and Borrower hereby agrees that, to the extent
Administrative Agent serves in such capacity, Administrative Agent and its
officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees.”

(c) Notes. If so requested by any Lender or Issuing Bank by written notice to
Borrower (with a copy to Administrative Agent) at least two (2) Business Days
prior to the Closing Date, or at any time thereafter, Borrower shall execute and
deliver to such Lender or Issuing Bank (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of such Lender or
Issuing Bank pursuant to Section 9.6 (Successors and Assigns; Participations))
on the Closing Date (or, if such notice is delivered after the Closing Date,
promptly after receipt by Borrower of such notice) a Note or Notes to evidence
such Lender’s or such or Issuing Bank’s Loan, as the case may be.

2.6 Interest on Loans.

(a) Except as otherwise set forth herein (without duplication of amounts payable
in connection with Section 2.6(f) (Interest on Loans)), each Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise), and thereof as follows:

(i) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

 

72



--------------------------------------------------------------------------------

(ii) if a LIBO Rate Loan, at the Adjusted LIBO Rate plus the Applicable Margin.

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any LIBO Rate Loan, shall be selected by
Borrower and notified to Administrative Agent and the Lenders pursuant to the
applicable Funding Notice or Conversion/Continuation Notice, as the case may be.

(c) In connection with LIBO Rate Loans there shall be no more than six
(6) Interest Periods outstanding at any time. In the event Borrower fails to
specify between a Base Rate Loan or a LIBO Rate Loan in the applicable Funding
Notice or Conversion/Continuation Notice, such Loan (if not then outstanding)
will be made as (or if outstanding as a Base Rate Loan will remain as) a Base
Rate Loan, or if outstanding as a LIBO Rate Loan, will be automatically
converted into a Base Rate Loan on the last day of the then-current Interest
Period for such Loan. In the event Borrower fails to specify an Interest Period
for any LIBO Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, Borrower shall be deemed to have selected an
Interest Period of one (1) month. As soon as practicable after 12:00 p.m. (New
York City time) on each Interest Rate Determination Date, Administrative Agent
shall determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the LIBO Rate Loans for which an interest rate is then being determined for the
applicable Interest Period and shall promptly give notice thereof (in writing or
by telephone confirmed in writing) to Borrower and each Lender.

(d) Interest payable pursuant to this Section 2.6 shall be computed (i) in the
case of Base Rate Loans on the basis of a 365 or 366 day year, as the case may
be, and (ii) in the case of LIBO Rate Loans, on the basis of a 360 day year, in
each case for the actual number of days elapsed in the period during which it
accrues. In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted from a LIBO Rate Loan, the date of
conversion of such LIBO Rate Loan to such Base Rate Loan shall be included, and
the date of payment of such Loan or the expiration date of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted to
a LIBO Rate Loan, the date of conversion of such Base Rate Loan to such LIBO
Rate Loan, shall be excluded; provided that, if a Loan is repaid on the same day
on which it is made, one (1) day’s interest shall be paid on that Loan.

 

73



--------------------------------------------------------------------------------

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid; and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of the Loans, including final maturity of the Loans;
provided, however, that with respect to any voluntary prepayment of a Base Rate
Loan, accrued interest shall instead be payable on the applicable Interest
Payment Date.

(f) Without duplication of any amounts payable under Section 2.6(a) (Interest on
Loans), Borrower agrees to pay to each Issuing Bank, with respect to drawings
honored under any Letter of Credit, interest on the amount paid by such Issuing
Bank in respect of each such honored drawing from the date such drawing is
honored to (but excluding) the date such amount is reimbursed by or on behalf of
Borrower at a rate equal to (i) for the period from the date such drawing is
honored to (but excluding) the date that is one (1) Business Day immediately
following the date on which such drawing is honored, the rate of interest
otherwise payable hereunder with respect to Base Rate Loans, and
(ii) thereafter, a rate which is two percent (2%) per annum in excess of the
rate of interest otherwise payable hereunder with respect to Base Rate Loans.

(g) Interest payable pursuant to Section 2.6(f) (Interest on Loans) shall be
computed on the basis of a 365/366 day year for the actual number of days
elapsed in the period during which it accrues, and shall be payable on demand
or, if no demand is made, on the date on which the related drawing under a
Letter of Credit is reimbursed in full.

2.7 Conversion/Continuation.

(a) Subject to Section 2.15 (Making or Maintaining LIBO Rate Loans) and so long
as no Default or Event of Default shall have occurred and then be continuing:

(i) Borrower shall have the option to convert at any time all or any part of any
Loans, equal to $2,000,000 and integral multiples of $1,000,000 in excess of
that amount, from one Type of Loan to another Type of Loan; provided that a LIBO
Rate Loan may only be converted on the expiration of the Interest Period
applicable to such LIBO Rate Loan if Borrower shall pay all amounts due under
Section 2.15 (Making or Maintaining LIBO Loans) in connection with any such
conversion; or

 

74



--------------------------------------------------------------------------------

(ii) in the case of LIBO Rate Loans, Borrower shall have the option upon the
expiration of any Interest Period applicable to any LIBO Rate Loan, to continue
all or any portion of such Loan equal to $2,000,000 and integral multiples of
$1,000,000 in excess of that amount as a LIBO Rate Loan.

(b) Subject to Section 3.3 (Notices), Borrower shall deliver a
Conversion/Continuation Notice to Administrative Agent no later than 12:00 p.m.
(New York City time) at least one (1) Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan) and at least
three (3) Business Days in advance of the proposed Conversion/Continuation Date
(in the case of a conversion to, or a continuation of, a LIBO Rate Loan). Except
as otherwise provided herein, a Conversion/Continuation Notice for conversion
to, or continuation of, any LIBO Rate Loans shall be irrevocable on and after
the related Interest Rate Determination Date, and Borrower shall be bound to
effect a conversion or continuation in accordance therewith. If on any day a
Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to Administrative Agent in
accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then for that day such Loan shall be a Base Rate Loan.

2.8 Default Interest. If the principal amount of, any interest on or any fees in
respect of the Loans or the Letters of Credit shall not be paid when due, such
overdue amount shall bear interest (including post-petition interest in any
proceeding under Debtor Relief Laws) payable on demand at a rate that is two
percent (2%) per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is two percent (2%) per annum in excess of
the interest rate otherwise payable hereunder for Base Rate Loans); provided
that, in the case of LIBO Rate Loans, upon the expiration of the Interest Period
in effect at the time any such increase in interest rate is effective such LIBO
Rate Loans shall thereupon become Base Rate Loans and such overdue amounts shall
thereafter bear interest payable upon demand at a rate which is two percent (2%)
per annum in excess of the interest rate otherwise payable hereunder for Base
Rate Loans. Payment or acceptance of the increased rates of interest provided
for in this Section 2.8 is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of Administrative Agent, any Lender or any Issuing
Bank.

 

75



--------------------------------------------------------------------------------

2.9 Fees. In addition to certain fees described in Sections 2.2(h) and 2.2(i)
(Letters of Credit):

(a) Borrower agrees to pay to Lenders or Issuing Banks, as applicable,
commitment fees equal to (i) prior to the Closing Date, the “Commitment Fees” as
defined in the Existing Credit Agreement and (ii) from and after the Closing
Date and (x) prior to the Trigger Point, an amount equal to (A) 0.75% per annum
multiplied by (B) the average of the daily Aggregate Availability and (y) from
and after the Trigger Point, an amount equal to (A) 30% multiplied by (B) the
Applicable Margin for LIBO Rate Loans multiplied by (C) the average of the daily
Aggregate Availability (collectively, “Commitment Fees”).

(b) All Commitment Fees shall be paid to Administrative Agent at its Principal
Office and upon receipt, Administrative Agent shall promptly distribute to each
applicable Lender or Issuing Bank its Pro Rata Share thereof.

(c) All Commitment Fees shall be calculated on the basis of a 360 day year and
the actual number of days elapsed and shall be payable quarterly in arrears on
the last Business Day of March, June, September and December of each year during
the Availability Period, commencing on the first such date to occur after the
Closing Date, and on the Commitment Termination Date.

(d) In addition to any of the foregoing fees, Borrower agrees to pay to Agents
and Administrative Agent for the account of Lenders and Issuing Banks such other
fees in the amounts and at the times separately agreed upon (including pursuant
to the Fee Letters).

2.10 Voluntary Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) Any time and from time to time Borrower may prepay Loans on any Business Day
in whole or in part, in an aggregate minimum amount of $2,000,000 and integral
multiples of $1,000,000 in excess of that amount (provided that, in any such
case, such minimum amounts shall not apply to a prepayment of all outstanding
Loans);

(ii) All such prepayments shall be made:

(A) upon not less than one (1) Business Day’s prior written or telephonic notice
in the case of Base Rate Loans; and

 

76



--------------------------------------------------------------------------------

(B) upon not less than three (3) Business Days’ prior written or telephonic
notice in the case of LIBO Rate Loans;

in each case given to Administrative Agent by 12:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed by delivery of
written notice thereof to Administrative Agent (and Administrative Agent will
promptly transmit such original notice by facsimile or telephone to each
applicable Lender or Issuing Bank). Upon the giving of any such notice, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein; provided that such prepayment
obligation may be conditioned on the occurrence of any subsequent event
(including a refinancing transaction) specified in such notice. Any such
voluntary prepayment shall be applied as specified in Section 2.12(a)
(Application of Voluntary Prepayments).

(b) Voluntary Commitment Reductions.

(i) Borrower may, upon not less than three (3) Business Days’ prior written or
telephonic notice promptly confirmed by delivery of written notice thereof to
Administrative Agent (which original written notice Administrative Agent will
promptly transmit by facsimile or telephone to each applicable Lender), at any
time and from time to time terminate in whole or permanently reduce in part,
without premium or penalty, the Commitments in an amount up to the Aggregate
Availability at the time of such proposed termination or reduction; provided
that any such partial reduction of the Commitments shall be in an aggregate
minimum amount of $2,000,000 and integral multiples of $1,000,000 in excess of
that amount.

(ii) Borrower’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Commitments shall be
effective on the date specified in Borrower’s notice and shall reduce the
Commitments of each Lender and/or Issuing Bank proportionately to its Pro Rata
Share thereof; provided that such termination or reduction may be conditioned on
the occurrence of any subsequent event (including a refinancing transaction).

2.11 Mandatory Prepayments.

(a) Asset Sales. No later than the fifth (5th) Business Day following the date
of receipt by Borrower of any Net Asset Sale Proceeds, Borrower shall prepay
Unreimbursed Amounts and Loans (and, as applicable, Cash Collateralize Letters
of Credit) as set forth in Section 2.12(b) (Application of Mandatory
Prepayments) in an

 

77



--------------------------------------------------------------------------------

aggregate amount equal to the lesser of (i) such Net Asset Sale Proceeds and
(ii) the amount necessary to prepay in full the Unreimbursed Amounts and Loans
(and, as applicable, Cash Collateralize Letters of Credit) and pay any other
amounts due pursuant to Section 2.12(b); provided that, so long as no Event of
Default shall have occurred and be continuing, Borrower may, upon written notice
to Administrative Agent within such five (5) Business Day period of its
intention to do so, use such Net Asset Sale Proceeds within three hundred
sixty-five (365) days of receipt thereof by Borrower to (A) purchase replacement
assets or other assets useful to the business of Borrower and its Subsidiaries
(including purchases of Equity Interests or lines of business), (B) otherwise
reinvest such Net Asset Sale Proceeds in a Permitted Business or (C) if such Net
Asset Sale Proceeds are in respect of any Major Asset Sale, make a Restricted
Payment subject to the satisfaction of the conditions set forth in Section 6.10
(Restricted Payments), which 365-day period may be extended by an additional one
hundred and eighty (180) days if Borrower shall have provided to Administrative
Agent a binding commitment to make any such purchase or re-investment or
Restricted Payment.

(b) Net Debt Proceeds. No later than the third (3rd) Business Day following the
date of receipt by Borrower of any Net Debt Proceeds, Borrower shall prepay
Unreimbursed Amounts and Loans (and, as applicable, Cash Collateralize Letters
of Credit) as set forth in Section 2.12(b) (Application of Mandatory
Prepayments) in an aggregate amount equal to such Net Debt Proceeds.

(c) Changes of Control. No later than the third (3rd) Business Day following a
Prepayment Change of Control, Borrower shall prepay all Unreimbursed Amounts and
Loans (and, as applicable, Cash Collateralize Letters of Credit) as set forth in
Section 2.12(b) (Application of Mandatory Prepayments); provided, that if the
Loans are rated by at least one Ratings Agency (or, if the Loans are not rated
by any Ratings Agencies, at least one Ratings Agency has assigned a rating to
the corporate family of Borrower and its Subsidiaries), then such prepayments
shall only be required if a Rating Decline shall have occurred during the
applicable Rating Decline Period. Upon any prepayment pursuant to this
Section 2.11(c), the Commitments shall be terminated and permanently reduced to
zero.

(d) Prepayment Certificate. Concurrently with any prepayment of the Loans and/or
reduction of the Commitments pursuant to this Section 2.11, Borrower shall
deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the calculation of the amount of the applicable net proceeds. In
the event that Borrower shall subsequently determine that the actual amount
received exceeded the amount set forth in

 

78



--------------------------------------------------------------------------------

such certificate, Borrower shall promptly make an additional prepayment of the
Loans and/or permanent reduction of the Commitments in an amount equal to such
excess, and Borrower shall concurrently therewith deliver to Administrative
Agent a certificate of an Authorized Officer demonstrating the derivation of
such excess.

2.12 Application of Prepayments.

(a) Application of Voluntary Prepayments. With respect to each prepayment made
pursuant to Section 2.10(a) (Voluntary Prepayments), on the date specified in
the notice of prepayment delivered pursuant to Section 2.10(a)(ii) (Voluntary
Prepayments), such prepayment of the Loans shall be applied pro rata to:

(i) the principal of, and accrued but unpaid interest on, the Loans to be
prepaid;

(ii) any additional amounts required to be paid pursuant to Section 2.15(c)
(Compensation for Breakage or Non-Commencement of Interest Periods); and

(iii) any other Obligations due in connection with any prepayment under the
Financing Documents.

(b) Application of Mandatory Prepayments. Any amount required to be paid
pursuant to Section 2.11 (Mandatory Prepayments) shall be applied first, to
prepay the Unreimbursed Amounts and Loans and second, to Cash Collateralize such
L/C Obligations in an amount equal to the Minimum Collateral Amount. Any such
prepayment of Unreimbursed Amounts and Loans shall be applied pro rata to:

(i) the principal of, and accrued but unpaid interest on, such Unreimbursed
Amounts and Loans;

(ii) any additional amounts required to be paid Section 2.15(c) (Compensation
for Breakage or Non-Commencement of Interest Periods); and

(iii) any other Obligations due in connection with any prepayment under the
Financing Documents.

(c) Application of Prepayments of Loans to Base Rate Loans and LIBO Rate Loans.
Any prepayment of the Loans shall be applied first to Base Rate Loans to the
full extent thereof, before application to LIBO Rate Loans, in each case in a
manner which minimizes the amount of any payments required to be made by
Borrower pursuant to Section 2.15(c) (Compensation for Breakage or
Non-Commencement of Interest Periods).

 

79



--------------------------------------------------------------------------------

2.13 General Provisions Regarding Payments.

(a) All payments by Borrower of principal, interest, fees and other Obligations
shall be made in immediately available funds, without reduction, defense,
recoupment, setoff or counterclaim, free of any restriction or condition, and,
except as otherwise required herein, delivered to Administrative Agent not later
than 12:00 p.m. (New York City time) on the date due at the Principal Office of
Administrative Agent for the account of Lenders.

(b) All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s or Issuing Bank’s applicable Pro Rata Share of all
payments and prepayments of principal and interest due hereunder, together with
all other amounts due thereto, including all fees payable with respect thereto,
to the extent received by Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans, in lieu of its Pro Rata Share of any LIBO
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e) Subject to the provisos set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day and, with respect to such Loans only, such
extension of time shall be included in the computation of the payment of
interest hereunder or of the Commitment Fees hereunder.

 

80



--------------------------------------------------------------------------------

(f) Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in immediately available funds prior to 3:00 p.m.
(New York City time) to be a non-conforming payment. Any such payment shall not
be deemed to have been received by Administrative Agent until the later of
(i) the time such funds become available funds, and (ii) the applicable next
Business Day. Administrative Agent shall give prompt telephonic notice to
Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 7.1(a) (Failure To Make
Payments When Due). Interest and fees shall continue to accrue on any principal
as to which a non-conforming payment is made until such funds become available
funds (but in no event less than the period from the date of such payment to the
next succeeding applicable Business Day) at the rate determined pursuant to
Section 2.8 (Default Interest) from the date such amount was due and payable
until the date such amount is paid in full.

(g) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 7.1 (Events of Default) or pursuant to any sale of, any collection from,
or other realization upon all or any part of the Collateral, all payments or
proceeds received by Administrative Agent or Collateral Agent in respect of any
of the Obligations, shall be applied in accordance with the application
arrangements described in Section 4.1 (Recoveries) of the Collateral Agency
Appointment Agreement.

(h) Loans Under Existing Credit Agreement. (i) Borrower acknowledges and agrees
that as of the Closing Date (prior to the amendment and restatement of the
Existing Credit Agreement pursuant to the terms of this Agreement): (A) there
are no Loans outstanding under the Existing Credit Agreement; and (B) there are
no Letters of Credit outstanding under the Existing Credit Agreement. All
Commitments shall hereafter be assigned or re-allocated among the Lenders,
respectively, and after giving effect hereto, the percentages of Commitments as
of the Closing Date are as set forth on Appendix A.

2.14 Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Security Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary or mandatory
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Financing

 

81



--------------------------------------------------------------------------------

Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts then due and owing to such
Lender hereunder or under the other Financing Documents (collectively, the
“Aggregate Amounts Due” to such Lender) which is greater than the proportion
received by any other Lender in respect of the Aggregate Amounts Due to such
other Lender, then the Lender receiving such proportionately greater payment
shall (a) notify Administrative Agent and each other Lender of the receipt of
such payment and (b) apply a portion of such payment to purchase participations
(which it shall be deemed to have purchased from each seller of a participation
simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided that, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Borrower expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, consolidation, set
off or counterclaim with respect to any and all monies owing by Borrower to that
holder with respect thereto as fully as if that holder were owed the amount of
the participation held by that holder. The provisions of this Section 2.14 shall
not be construed to apply to (i) any payment made by Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (ii) any payment
obtained by any Lender as consideration for the assignment or sale of a
participation in any of its Loans or other Obligations owed to it.

2.15 Making or Maintaining LIBO Rate Loans.

(a) Inability To Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBO Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted LIBO Rate (such circumstances,
the “LIBO Rate Circumstances”), Administrative Agent shall on such date give
notice (by facsimile or by telephone confirmed in writing) to Borrower and each
Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, LIBO Rate Loans until such time as

 

82



--------------------------------------------------------------------------------

Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist, and (ii) any Funding Notice or
Conversion/Continuation Notice given by Borrower with respect to the Loans in
respect of which such determination was made shall be deemed to be rescinded by
Borrower.

(b) Illegality or Impracticability of LIBO Rate Loans. In the event that on any
date (i) any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto) that the making,
maintaining, converting to or continuation of its LIBO Rate Loans has become
unlawful as a result of compliance by such Lenders in good faith with any
treaty, Government Rule or guideline (or would conflict with any such treaty,
Government Rule or guideline not having the force of law even though the failure
to comply therewith would not be unlawful), or (ii) Administrative Agent is
advised by the Requisite Lenders (which determination shall be final and
conclusive and binding upon all parties hereto) that the making, maintaining,
converting to or continuation of LIBO Rate Loans has become impracticable or
unavailable, as a result of contingencies occurring after the date hereof which
materially and adversely affect the London interbank market or the position of
the Lenders in that market, then, and in any such event, any Lender requesting
compensation under this Section 2.15 shall be an “Affected Lender” and such
Affected Lender shall on that day give notice (by e-mail or by telephone
confirmed in writing) to Borrower and Administrative Agent of such determination
(which notice Administrative Agent shall promptly transmit to each other
Lender). If Administrative Agent receives a notice from (x) any Lender pursuant
to clause (i) of the preceding sentence or (y) a notice from Lenders
constituting Requisite Lenders pursuant to clause (ii) of the preceding
sentence, then (1) the obligation of the Lenders (or, in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) to make Loans as,
or to convert Loans to, LIBO Rate Loans shall be suspended until such notice
shall be withdrawn by each Affected Lender, (2) to the extent such determination
by the Affected Lender relates to a LIBO Rate Loan then being requested by
Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice, the
Lenders (or in the case of any notice pursuant to clause (i) of the preceding
sentence, such Lender) shall make such Loan as (or continue such Loan as or
convert such Loan to, as the case may be) a Base Rate Loan, (3) the Lenders’ (or
in the case of any notice pursuant to clause (i) of the preceding sentence, such
Lender’s) obligations to maintain their respective outstanding LIBO Rate Loans
(the “Affected Loans”) shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Loans or when required by law and (4) the Affected Loans shall automatically
convert into Base Rate Loans on the date

 

83



--------------------------------------------------------------------------------

of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a LIBO Rate
Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, Borrower shall have the option, subject to the
provisions of Section 2.15(c) (Compensation for Breakage or Non-Commencement of
Interest Periods), to rescind such Funding Notice or Conversion/Continuation
Notice as to all Lenders by giving written or telephonic notice (promptly
confirmed by delivery of written notice thereof) to Administrative Agent of such
rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender).

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, within thirty (30) days of written request by such
Lender (which request shall set forth the basis for requesting such amounts),
for all reasonable losses, expenses and liabilities (including any interest paid
or payable by such Lender to lenders of funds borrowed by it to make or carry
its LIBO Rate Loans and any loss, expense or liability sustained by such Lender
in connection with the liquidation or re-employment of such funds but excluding
loss of anticipated profits) which such Lender may sustain: (i) if for any
reason (other than a default by such Lender) a borrowing of any LIBO Rate Loan
does not occur on a date specified therefor in a Funding Notice or a telephonic
request for borrowing, or a conversion to or continuation of any LIBO Rate Loan
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its LIBO Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; or (iii) if any prepayment of any of its LIBO Rate Loans is not made on
any date specified in a notice of prepayment given by Borrower. With respect to
any Lender’s claim for compensation under this Section 2.15, Borrower shall not
be required to compensate such Lender for any amount incurred more than one
hundred and eighty (180) calendar days prior to the date that such Lender
notifies Borrower of the event that gives rise to such claim.

(d) Booking of LIBO Rate Loans. Any Lender may make, carry or transfer LIBO Rate
Loans at, to, or for the account of any of its branch offices or the office of
an Affiliate of such Lender.

 

84



--------------------------------------------------------------------------------

(e) Assumptions Concerning Funding of LIBO Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.15 and under Section 2.16
(Increased Costs; Capital Adequacy) shall be made as though such Lender had
actually funded each of its relevant LIBO Rate Loans through the purchase of a
Eurodollar deposit bearing interest at the rate obtained pursuant to clause
(i) of the definition of Adjusted LIBO Rate in an amount equal to the amount of
such LIBO Rate Loan and having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurodollar deposit from an offshore
office of such Lender to a domestic office of such Lender in the United States
of America; provided that each Lender may fund each of its LIBO Rate Loans in
any manner it sees fit and the foregoing assumptions shall be utilized only for
the purposes of calculating amounts payable under this Section 2.15 and under
Section 2.16 (Increased Costs; Capital Adequacy).

(f) LIBOR Replacement. If at any time Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the LIBO Rate
Circumstances have arisen and such circumstances are unlikely to be temporary or
(ii) the LIBO Rate Circumstances have not arisen but the supervisor for the
administrator of the LIBO Screen Rate or a governmental authority having
jurisdiction over Administrative Agent has made a public statement identifying a
specific date after which the LIBO Screen Rate shall no longer be used for
determining interest rates for loans, then Administrative Agent and Borrower
shall endeavor to establish an alternate rate of interest to the LIBO Rate that
gives due consideration to the then-prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
Administrative Agent and Borrower shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 9.5 (Amendments and Waivers), such amendment shall become
effective without any further action or consent of any other party to this
Agreement so long as Administrative Agent shall not have received, within five
(5) Business Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Requisite Lenders stating
that such Requisite Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (f) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 2.15(f), only to the extent the LIBO Screen Rate for Dollars for such
Interest Period is not available or published at such time on a current basis),
(x) any Conversion/Continuation Notice that requests the conversion of any Loans
to, or continuation of any Loans as, a LIBO Rate Loan shall be ineffective and
(y) if any Funding Notice requests a LIBO Rate Loan, such Loan shall be made as
a Base Rate Loan; provided that, if such alternate rate of interest shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

85



--------------------------------------------------------------------------------

2.16 Increased Costs; Capital Adequacy.

(a) Compensation for Increased Costs and Taxes. Subject to the provisions of
Section 2.17 (Taxes; Withholding, Etc.) (which shall be controlling with respect
to the matters covered thereby), in the event that any Lender (which term shall
include each Agent and Issuing Bank for purposes of this Section 2.16(a)) shall
determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any Change in Law has
occurred that: (i) subjects such Lender (or its applicable lending office or
Affiliate) or any company controlling such Lender to any additional Tax (other
than any Indemnified Taxes, Other Taxes covered by Section 2.17 (Taxes;
Withholding, Etc.) or Excluded Taxes) with respect to this Agreement or any of
the other Financing Documents or any of its obligations hereunder or thereunder
or any payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, liquidity, compulsory loan, FDIC
insurance or similar requirement against assets held by, or deposits or other
liabilities in or for the account of, or advances or loans by, or other credit
extended by, or any other acquisition of funds by, any office of such Lender
(other than any such reserve or other requirements with respect to LIBO Rate
Loans that are reflected in the definition of Adjusted LIBO Rate) or any company
controlling such Lender; or (iii) imposes any other condition (other than with
respect to a Tax matter) on or affecting such Lender (or its applicable lending
office) or any company controlling such Lender or such Lender’s obligations
hereunder or the London interbank market; and the result of any of the foregoing
is to increase the cost or decrease the yield to such Lender of agreeing to
make, making or maintaining Loans hereunder or to reduce any amount received or
receivable by such Lender (or its applicable lending office) hereunder or to
increase the cost to such Lender of issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit); then, in any such case, Borrower shall pay to such Lender, within
thirty (30) days following receipt of the statement referred to in the next
sentence, such additional amount or amounts (in the form of an increased rate
of, or a different method of calculating, interest or in a lump sum or otherwise
as such Lender in its sole discretion shall determine) as may be necessary to
compensate such Lender for any such increased cost or reduction in yield or
amounts received or receivable hereunder. Such Lender shall deliver to Borrower
(with a copy to Administrative Agent) a written

 

86



--------------------------------------------------------------------------------

statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Lender under this Section 2.16(a), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error. Notwithstanding any of the foregoing, a Lender shall be entitled
to request compensation for increased costs or expenses described in this
Section 2.16(a) only to the extent it is the general practice or policy of such
Lender to request such compensation from other borrowers under comparable
facilities under similar circumstances.

(b) Capital Adequacy Adjustment. In the event that any Lender (which term shall
include each Issuing Bank for purposes of this Section 2.16(b)) shall have
determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that (A) the introduction,
adoption, effectiveness, phase in or applicability of any law, rule or
regulation (or any provision thereof) regarding capital adequacy, or any change
therein or in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or (B) compliance by any Lender (or its applicable
lending office) or any company controlling such Lender with any guideline,
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, in each case after the date hereof, has or would have the
effect of reducing the rate of return on the capital of such Lender or any
company controlling such Lender as a consequence of, or with reference to, such
Lender’s Loans, Commitments or Letters of Credit or participations therein or
other obligations hereunder with respect to the Loans or Letters of Credit to a
level below that which such Lender or such controlling company could have
achieved but for such introduction, adoption, effectiveness, phase in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling company with regard to capital adequacy), then
from time to time, within five (5) Business Days after receipt by Borrower from
such Lender of the statement referred to in the next sentence, Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such controlling company on an after-tax basis for such reduction.
Such Lender shall deliver to Borrower (with a copy to Administrative Agent) a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to Lender under this Section 2.16(b), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error. Notwithstanding any other provision herein, no Lender or Issuing
Bank shall demand compensation pursuant to Section 2.16(a) or 2.16(b) if it
shall not at the time be the general policy or practice of such Lender or
Issuing Bank to demand such compensation from similarly situated borrowers.

 

87



--------------------------------------------------------------------------------

(c) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section 2.16 shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs incurred or reductions suffered more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies Borrower of the Change in Law giving rise to such increased
costs or reductions, and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

2.17 Taxes; Withholding, Etc.

(a) Payments To Be Free and Clear. All sums payable by or on behalf of Borrower
hereunder and under the other Financing Documents shall be paid free and clear
of, and without any deduction or withholding on account of, any Tax, except to
the extent required by law.

(b) Withholding of Taxes. If any applicable law (as determined in the good-faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall (i) be entitled to make such deduction or
withholding; (ii) pay, or cause to be paid, the full amount deducted or withheld
to the appropriate Governmental Authority before the date on which penalties
attach thereto; and (iii) if the Tax is an Indemnified Tax, and unless otherwise
provided in this Section 2.17, then the sum payable by Borrower in respect of
which the relevant deduction, withholding or payment is required shall be
increased to the extent necessary to ensure that, after the making of the
deduction, withholding or payment for Indemnified Taxes (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17(b)), the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction, withholding or payment for
Indemnified Taxes been made.

(c) Status of Lenders.

 

88



--------------------------------------------------------------------------------

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Financing Document shall deliver to
Borrower and Administrative Agent, at the time or times reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.17(c)(ii)(A), 2.17(c)(ii)(B), and
2.17(c)(ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Lender that is not a U.S. Person shall, to the extent it is legally
entitled to do so, deliver to Borrower and Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent),
whichever of the following is applicable:

(1) in the case of a Lender claiming the benefits of an income tax treaty to
which the United States is a party, (x) with respect to payments of interest
under any Financing Document, executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Financing Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

89



--------------------------------------------------------------------------------

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Internal Revenue Code, (x) a certificate to
the effect that such Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(4) to the extent a Lender is not the beneficial owner, executed copies of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S.
Tax Compliance Certificate, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Lender is a
partnership and one or more direct or indirect partners of such Lender are
claiming the portfolio interest exemption, such Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner;

(C) any Lender that is not a U.S. Person shall, to the extent it is legally
entitled to do so, deliver to Borrower and Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and

 

90



--------------------------------------------------------------------------------

(D) If a payment made to a Lender under any Financing Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by Borrower or Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
Borrower or Administrative Agent as may be necessary for Borrower and
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(c), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
under this Section 2.17(c) expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify Borrower
and Administrative Agent in writing of its legal inability to do so.

(d) Payment of Other Taxes. Without limiting the provisions of Section 2.17(b)
(Withholding of Taxes), Borrower shall timely pay all Other Taxes to the
relevant Governmental Authorities in accordance with applicable law, or at the
option of Administrative Agent timely reimburse it for the payment of any Other
Taxes. Borrower shall deliver to Administrative Agent official receipts or other
evidence of such payment reasonably satisfactory to Administrative Agent in
respect of any Other Taxes payable hereunder promptly after payment of such
Other Taxes.

(e) Evidence of Payments. Within thirty (30) days after any payment of Taxes by
Borrower to a Governmental Authority pursuant to this Section 2.17, Borrower
shall deliver to Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.

(f) Indemnification by Borrower. Borrower shall indemnify each Recipient, within
ten (10) days after demand therefor, for the full amount of Indemnified Taxes
(including any such Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.17) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Borrower by a Lender (with a copy to Administrative
Agent), or by Administrative Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error.

 

91



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund, from the
Governmental Authority imposing the Tax, of any Taxes as to which it has been
indemnified pursuant to this Section 2.17 (including by the payment of
additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 2.17(g)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 2.17(g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This
Section 2.17(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) For purposes of this Section 2.17, the term “Lender” shall include any
Issuing Bank.

(i) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Financing
Document.

 

92



--------------------------------------------------------------------------------

2.18 Obligation To Mitigate. Each Lender (which term shall include each Issuing
Bank for purposes of this Section 2.18) agrees that, as promptly as practicable
after the officer of such Lender that is directly or indirectly responsible for
administering its Loans or Letters of Credit, as the case may be, becomes aware
of the occurrence of an event or the existence of a condition that would cause
such Lender to become an Affected Lender or that would entitle such Lender to
receive payments under Sections 2.15 (Making or Maintaining LIBO Rate Loans),
2.16 (Increased Costs; Capital Adequacy) or 2.17 (Taxes; Withholding, Etc.), it
will (at the request of Borrower), to the extent not inconsistent with any
applicable legal or regulatory restrictions, use reasonable efforts to (a) make,
issue, fund or maintain its Credit Extensions, including any Affected Loans,
through another office of such Lender, or (b) take such other measures as such
Lender may deem reasonable, if as a result thereof the circumstances which would
cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to Sections 2.15 (Making or Maintaining LIBO Rate Loans), 2.16
(Increased Costs; Capital Adequacy) or 2.17 (Taxes; Withholding, Etc.) would be
eliminated or materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of Commitments,
Loans or Letters of Credit through such other office or in accordance with such
other measures, as the case may be, would not otherwise adversely affect the
Commitments, Loans or Letters of Credit or the interests of such Lender;
provided that such Lender will not be obligated to utilize such other office
pursuant to this Section 2.18 unless Borrower agrees to pay all incremental
expenses incurred by such Lender as a result of utilizing such other office as
described above. A certificate as to the amount of any such expenses payable by
Borrower pursuant to this Section 2.18 (setting forth in reasonable detail the
basis for requesting such amount) submitted by such Lender to Borrower (with a
copy to Administrative Agent) shall be conclusive absent manifest error.

2.19 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 7 (Events of Default) or otherwise) or received by Administrative Agent
from a Defaulting Lender pursuant to Section 9.4 (Set Off) shall be applied at
such time or times as may be determined by Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts

 

93



--------------------------------------------------------------------------------

owing by such Defaulting Lender to any Issuing Bank hereunder; third, as
Borrower may request (so long as no Default or Event of Default shall have
occurred and be continuing), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent; fourth, if so determined by
Administrative Agent and Borrower, to be held in a Deposit Account and released
pro rata in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement; fifth, to the payment of
any amounts owing to the Lenders or any Issuing Bank as a result of any judgment
of a court of competent jurisdiction obtained by any Lender or such Issuing Bank
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; sixth, so long as no Default or Event of
Default shall have occurred and be continuing, to the payment of any amounts
owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
seventh, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.19(a)(i) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(ii) Certain Fees. No Defaulting Lender shall be entitled to receive any fee
pursuant to Section 2.9(a) (Fees) for any period during which that Lender is a
Defaulting Lender (and Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(b) Defaulting Lender Cure. If Borrower and Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as Administrative Agent may determine
to be necessary to cause the Loans to be held pro rata by the Lenders in
accordance with the applicable Commitments, whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of Borrower while
that Lender was a Defaulting Lender; and provided further, that, except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender having been a Defaulting
Lender.

 

94



--------------------------------------------------------------------------------

2.20 Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an “Increased
Cost Lender”) shall give notice to Borrower that such Lender is an Affected
Lender or that such Lender is entitled to receive payments under Section 2.15
(Making or Maintaining LIBO Rate Loans), 2.16 (Increased Costs; Capital
Adequacy) or 2.17 (Taxes; Withholding, Etc.), and (ii) such Lender shall fail to
withdraw such notice within five (5) Business Days after Borrower’s request for
such withdrawal; (b) (i) any Lender shall become a Defaulting Lender and
continues to be a Defaulting Lender, and (ii) such Defaulting Lender shall fail
to cure the default pursuant to Section 2.19(b) (Defaulting Lender Cure) within
five (5) Business Days after Borrower’s request that it cure such default; or
(c) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Section 9.5(b) (Affected Lenders’ Consent), the consent of the Requisite Lenders
shall have been obtained but the consent of one or more of such other Lenders
(each a “Non-Consenting Lender”) whose consent is required shall not have been
obtained; then, with respect to each such Increased Cost Lender, Defaulting
Lender or Non-Consenting Lender (the “Terminated Lender”), Borrower may, by
giving written notice to Administrative Agent and any Terminated Lender of its
election to do so, elect to cause such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Loans and its
Commitments, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 9.6
(Successors and Assigns; Participations) and Borrower shall pay the fees, if
any, payable thereunder and any other expenses incurred by Borrower or the
Secured Parties in connection with any such assignment from an Increased Cost
Lender, a Non-Consenting Lender or a Defaulting Lender; provided that (1) on the
date of such assignment, the Replacement Lender shall pay to Terminated Lender
an amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the Terminated Lender, (B) an
amount equal to all unreimbursed drawings that have been funded by such
Terminated Lender, together with all then unpaid interest with respect thereto
at such time and (C) an amount equal to all accrued, but theretofore unpaid fees
owing to such Terminated Lender pursuant to Section 2.9 (Fees) (but, in the case
of any Defaulting Lender, subject to Section 2.19(a)(ii) (Certain Fees)); (2) on
the date of such assignment, Borrower shall pay any amounts payable to such
Terminated Lender pursuant to Section 2.15(c) (Compensation for Breakage or
Non-Commencement of Interest Periods), 2.16 (Increased Costs; Capital Adequacy)
or 2.17 (Taxes; Withholding, Etc.) or otherwise, as if it were a prepayment
(without regard to any pro rata payment obligation in respect of any other
Loans); (3) in the event such Terminated Lender is a Non-Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment, to each matter
in respect of which such Terminated Lender was a Non-Consenting Lender; and
(4) in the case of any such assignment resulting from a claim for payment under

 

95



--------------------------------------------------------------------------------

Section 2.16 (Increased Costs; Capital Adequacy) or 2.17 (Taxes; Withholding,
Etc.), or payments required to be made pursuant to Section 2.17 (Taxes;
Withholding, Etc.), such assignment will result in a reduction of such payments;
provided that Borrower may not make such election with respect to any Terminated
Lender that is also an Issuing Bank, unless, prior to the effectiveness of such
election, Borrower shall have caused the outstanding Letters of Credit issued
thereby to be cancelled. Upon the prepayment of all amounts owing to any
Terminated Lender and the termination of such Terminated Lender’s Commitments,
if any, such Terminated Lender shall no longer constitute a “Lender” for
purposes hereof; provided further that any rights of a Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender. Each
Lender agrees that if Borrower exercises its option hereunder to cause an
assignment by such Lender as a Terminated Lender, such Lender shall, promptly
after receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with
Section 9.6 (Successors and Assigns; Participations). In the event that a Lender
does not comply with the requirements of the immediately preceding sentence
within one (1) Business Day after receipt of such notice, each Lender hereby
authorizes and directs Administrative Agent to execute and deliver such
documentation as may be required to give effect to an assignment in accordance
with Section 9.6 (Successors and Assigns; Participations) on behalf of a
Terminated Lender and any such documentation so executed by Administrative Agent
shall be effective for purposes of documenting an assignment pursuant to
Section 9.6 (Successors and Assigns; Participations).

2.21 Increased Commitments. Borrower shall have the right, at any time after the
Closing Date and from time to time prior to the date that is thirty (30) days
prior to the Commitment Termination Date, to increase the aggregate Commitments
hereunder up to a maximum aggregate amount equal to from and after the Trigger
Point, the greater of (A) $1,500,000,000 and (B) 5.0% of Consolidated Net
Tangible Assets (measured as of the last day of the most recent fiscal period
for which internal consolidated financial statements of Borrower and its
Subsidiaries are available), by causing one or more Additional Commitment
Lenders (which may include any existing Lender, provided that no existing Lender
shall be obligated to increase its Commitment) to provide a (or, in the case of
an existing Lender, to increase its) Commitment (each such increase, a
“Commitment Increase”), provided that (i) no Lender shall have any obligation
hereunder to become an Additional Commitment Lender and any election to do so
shall be in the sole discretion of each Lender and (ii) each Additional
Commitment Lender shall have entered into an agreement in form and substance
reasonably satisfactory to Borrower and Administrative Agent pursuant to which
such Additional Commitment Lender shall provide a Commitment (or, if such
Additional Commitment Lender is an existing Lender, pursuant to which its
Commitment shall be increased). Notwithstanding the foregoing, no Commitment
Increase pursuant to this Section 2.21 shall be effective unless:

 

96



--------------------------------------------------------------------------------

(a) Borrower shall have given Administrative Agent notice of any such increase
at least five (5) Business Days prior to the relevant effective date of such
Commitment Increase;

(b) no Default or Event of Default shall have occurred and be continuing on such
effective date;

(c) if the Trigger Point has occurred, both immediately before and immediately
after such Commitment Increase, Borrower shall be in compliance with the
Springing Financial Covenant; and

(d) as of such date, each of the representations and warranties of Borrower in
the Financing Documents is true and correct in all material respects, except for
(A) those representations and warranties that are qualified by materiality,
which shall be true and correct in all respects, on and as of such date as if
made on and as of such date (or, if stated to have been made solely as of an
earlier date, as of such earlier date) and (B) the representations and
warranties that are not deemed repeated.

Each notice under clause (a) above shall be deemed to constitute a
representation and warranty by Borrower as to the matters specified in clauses
(b), (c) and (d) above. On the effective date of each Commitment Increase,
Administrative Agent may, in consultation with Borrower, take any and all
actions as may be reasonably necessary to ensure that, after giving effect to
such Additional Commitment Lender’s Commitment Increase, the percentage of the
aggregate Loans held by each Lender (including each such Additional Commitment
Lender) will equal the percentage of the aggregate Commitments of all Lenders
represented by such Lender’s Commitment (which may be accomplished, at the
discretion of Administrative Agent following consultation with Borrower, (x) by
requiring the outstanding Loans to be prepaid with the proceeds of a new Loan,
(y) by causing non-increasing Lenders to assign portions of their outstanding
Loans to Additional Commitment Lenders or (z) by a combination of the
foregoing).

2.22 Currency Matters. All Obligations of Borrower under the Financing Documents
shall be payable in Dollars. All calculations, comparisons, measurements or
determinations under the Financing Documents shall be made in Dollars.

 

97



--------------------------------------------------------------------------------

2.23 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Financing Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Financing Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Financing Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 3. CONDITIONS PRECEDENT

3.1 Closing Date. The occurrence of the Closing Date is subject to the
satisfaction or waiver of the conditions precedent set forth in this
Section 3.1, in each case to the satisfaction of each of the Lenders, unless, in
each case, waived by each of the Lenders:

(a) Financing Documents. Administrative Agent shall have received true, correct
and complete copies of the following documents, each of which shall have been
duly authorized, executed and delivered by the parties thereto:

(i) this Agreement; and

(ii) the Fee Letters.

 

98



--------------------------------------------------------------------------------

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) each Organizational Document of Borrower certified as of the
Closing Date or a recent date prior thereto by the appropriate Governmental
Authority; (ii) signature and incumbency certificates of certain officers of
Borrower, including each officer who is authorized to execute Funding Notices
and Issuance Notices delivered under this Agreement, in substantially the form
of Exhibit J hereto (with such amendments or modifications as may be approved by
Administrative Agent); (iii) resolutions of the board of directors of Borrower,
approving and authorizing the execution, delivery and performance of this
Agreement and the other Financing Documents, certified as of the Closing Date by
its secretary or an assistant secretary as being in full force and effect
without modification or amendment; and (iv) a good standing certificate from the
applicable Governmental Authority of Borrower’s jurisdiction of incorporation
dated the Closing Date or a recent date prior thereto.

(c) Historical Financial Statements. Administrative Agent shall have received
the Historical Financial Statements.

(d) Opinions from Counsel. Administrative Agent shall have received the legal
opinion(s) of Sullivan & Cromwell LLP, as New York and special Delaware counsel
to Borrower, in form and substance reasonably satisfactory to Administrative
Agent, each Lender and each Issuing Bank.

(e) Bank Regulatory Requirements. Each Lender shall have received, or had access
to, at least three (3) Business Days prior to the Closing Date, to the extent
requested at least ten (10) Business Days prior to the Closing Date, all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and Anti-Terrorism and Money Laundering
Laws.

(f) Fees; Expenses. Administrative Agent shall have received for its own
account, or for the account of the relevant Lender entitled thereto, all fees
due and payable pursuant to the Financing Documents, and all costs and expenses
(including costs, fees and expenses of legal counsel and consultants) payable
thereunder for which invoices have been presented at least three (3) days prior
to the Closing Date.

(g) Absence of Default. As of the Closing Date, no Default or Event of Default
has occurred and is continuing.

 

99



--------------------------------------------------------------------------------

(h) CCH Documents. Administrative Agent shall have received a true, correct and
complete copy of each of the:

(i) CCH ECA (including any amendments, supplements or restatements thereto
executed prior to the date hereof), which shall have been duly authorized,
executed and delivered by the parties thereto; and

(ii) CCH Financing Documents as in effect on the date hereof (including any
amendments, supplements or restatements thereto executed prior to the date
hereof), each of which shall have been duly authorized, executed and delivered
by the parties thereto.

(i) Closing Date Certificate. Borrower shall have delivered to Administrative
Agent an executed Closing Date Certificate, together with all attachments
thereto, which shall include a certification of an Authorized Officer of
Borrower:

(i) as to the amount, as of the Closing Date, of the Outstanding CCH ECA
Obligation;

(ii) that each of Borrower and each of its applicable Subsidiaries is in
compliance all material respects with all of its respective obligations under
the CCH ECA;

(iii) that no “default” or “event of default” (as defined in the CCH Financing
Documents) has occurred and is continuing under the CCH Financing Documents as
in effect on the date hereof;

(iv) that (A) the copies of the CCH ECA and each CCH Financing Document
delivered pursuant to clause (h) (CCH Documents) above are true, correct and
complete copies of such documents as in effect on the date hereof and (B) no
term or condition of any such agreement has been amended from the form thereof
delivered to Administrative Agent; and

(v) that each of the conditions precedent to the Closing Date, as set forth in
this Section 3.1, has been satisfied (except that no certification shall be made
or required from Borrower as to the reasonable satisfaction of an Agent or
Lender with respect to any such condition precedent).

 

100



--------------------------------------------------------------------------------

(j) Representations and Warranties. Each of the representations and warranties
in the Financing Documents is true and correct in all material respects, on and
as of the Closing Date except for those representations and warranties that are
qualified by materiality, which shall be true and correct in all respects.

(k) Solvency Certificate. Administrative Agent shall have received an executed
solvency certificate in form, scope and substance reasonably satisfactory to
Administrative Agent and demonstrating that Borrower is, and after giving effect
to the incurrence of all Indebtedness and obligations being incurred in
connection herewith will be, Solvent.

(l) Perfection of Security. Administrative Agent shall have received
satisfactory evidence of the completion of all actions, recordings and filings
of or with respect to the Security Documents that Administrative Agent may deem
necessary or reasonably desirable in order to perfect the first-priority Liens
(subject only to Permitted Liens) created thereunder, including the delivery of
the original certificates representing all Equity Interests in the Pledged
Entities (in each case, together with a duly executed transfer power and
irrevocable proxy in substantially the form attached to the Pledge and Security
Agreement) to Collateral Agent and the filing of UCC-l financing statements.

(m) Lien Searches. Administrative Agent shall have received the results of
recent lien, judgment and litigation searches for Borrower in each jurisdiction
applicable (in Administrative Agent’s reasonable opinion) to Borrower and such
searches shall reveal no Liens on any of the assets of Borrower except for
Permitted Liens and Liens discharged on or prior to the Closing Date pursuant to
documentation reasonably satisfactory to Administrative Agent.

(n) Notes. Administrative Agent shall have received true, correct and complete
copies of the Notes requested by the Lenders pursuant to Section 2.5 (Evidence
of Debt; Register; Lenders’ Books and Records; Notes), each of which shall have
been duly authorized, executed and delivered by Borrower.

3.2 Conditions to Each Credit Extension.

The several obligation of each Lender to make, or cause one of its Affiliates to
make, a Loan or of each Issuing Bank to issue, amend or extend, or cause one of
its Affiliates to issue, amend or extend a Letter of Credit is subject to the
satisfaction of the following conditions precedent, unless, in each case, waived
by the Requisite Lenders or by such Issuing Bank:

 

101



--------------------------------------------------------------------------------

(a) Funding/Issuance Notice. Administrative Agent shall have received a duly
executed Funding Notice (or, in the case of the issuance, amendment or extension
of a Letter of Credit, Administrative Agent and the applicable Issuing Bank
shall have received a duly executed Issuance Notice), as required by and in
accordance with, and meeting the requirements of, Section 2.1(b)(ii) (Borrowing
Mechanics) or Section 2.2(b)(i) (Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit), as applicable.

(b) Representations and Warranties. As of the applicable Credit Date, each of
the representations and warranties of Borrower in the Financing Documents is
true and correct in all material respects, except for (A) those representations
and warranties that are qualified by materiality, which shall be true and
correct in all respects, on and as of the date of the applicable Credit
Extension as if made on and as of such date (or, if stated to have been made
solely as of an earlier date, as of such earlier date) and (B) the
representations and warranties that are not deemed repeated.

(c) Absence of Default. As of such Credit Date, (i) no Default or Event of
Default has occurred and is continuing or will result from the consummation of
the transactions contemplated by the Financing Documents; (ii) no “default” or
“event of default” has occurred and is continuing under the CCH Financing
Documents and (iii) Borrower is in compliance in all material respects with all
of its obligations under the CCH ECA; provided that, Borrower will be deemed to
satisfy the conditions set forth in clauses (ii) and (iii) hereof if (A) all
such “defaults,” “events of default” or non-compliance, as applicable, may be
fully cured by application of the proceeds of the requested Credit Extension;
(B) the proceeds of the requested Credit Extension will be promptly applied to
cure all such “defaults,” “events of default” or non-compliance, as applicable;
(C) no “default” or “event of default” will exist under the CCH Financing
Documents and no such non-compliance will exist under the CCH ECA immediately
after the application of such proceeds; and (D) Borrower delivers to
Administrative Agent a certificate signed by an Authorized Officer of Borrower
attesting to items (A) through (C) hereof.

(d) Credit Date Certifications. The Funding Notice or Issuance Notice, as
applicable, to be delivered in accordance with Section 3.2(a) (Funding/Issuance
Notice) shall include a certification, dated as of such Credit Date, of an
Authorized Officer (including, for purposes of Sections 3.2(d)(iii) and
3.2(d)(iv) below, the chief financial officer, vice president, finance, chief
accounting officer or treasurer of Borrower):

(i) that each of the conditions precedent to the Credit Extension, as set forth
in this Section 3.2 has been satisfied as of the Credit Date (except that no
certification shall be made or required from Borrower as to the satisfaction or
reasonable satisfaction of an Agent or Lender with respect to any such condition
precedent);

 

102



--------------------------------------------------------------------------------

(ii) that the proceeds of the Credit Extension will be applied in accordance
with Sections 2.4 (Use of Proceeds);

(iii) in the event that the proceeds of such Credit Extension will be used for
general corporate purposes (and not to fund, directly or indirectly, CCH Equity
Contributions to CCH HoldCo II and its Subsidiaries and related fees and
expenses), (A) the sum of (x) the Aggregate Availability and (y), from and after
the Trigger Point, Borrower’s Unrestricted Cash is not less than the amount of
Borrower’s Outstanding CCH ECA Obligation, and (B) no event, circumstance or
change has occurred that would constitute a GCP Material Adverse Effect; and

(iv) as to the amount, as of the Credit Date, of the Outstanding CCH ECA
Obligation.

3.3 Notices. Any Notice shall be executed by an Authorized Officer in a writing
delivered to Administrative Agent. In lieu of delivering a Notice, Borrower may
give Administrative Agent telephonic notice by the required time of any proposed
borrowing, conversion/continuation or issuance of a Letter of Credit as the case
may be; provided that each such notice shall be promptly confirmed in writing by
delivery of the applicable Notice to Administrative Agent on or before the close
of business on the date that the telephonic notice is given. In the event of a
discrepancy between the telephonic notice and the written Notice, the written
Notice shall govern. In the case of any Notice that is irrevocable once given,
if Borrower provides telephonic notice in lieu thereof, such telephonic notice
shall also be irrevocable once given. None of Administrative Agent, any Lender
nor any Issuing Bank shall incur any liability to Borrower in acting upon any
telephonic notice referred to above that Administrative Agent believes in good
faith to have been given by a duly authorized officer or other Person authorized
on behalf of Borrower or for otherwise acting in good faith.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Agents, Lenders and Issuing Banks to enter into this
Agreement and to make each Credit Extension to be made thereby, Borrower
represents and warrants to each Agent, Lender and Issuing Bank on each of the
Closing Date and each Credit Date, that the following statements are true and
correct:

 

103



--------------------------------------------------------------------------------

4.1 Organization; Requisite Power and Authority; Qualification. Each of Borrower
and each of the Pledged Entities (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 4.1, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted in all material respects, and, in the case of Borrower, to enter into
the Financing Documents and to carry out the transactions contemplated thereby,
and (c) is qualified to do business and in good standing in every jurisdiction
where its assets are located and wherever necessary to carry out its business
and operations, except in jurisdictions where the failure to be so qualified or
in good standing has not had, and would not be reasonably expected to have, a
Material Adverse Effect.

4.2 Equity Interests and Ownership.

(a) The Equity Interests of each of Borrower and each of the Pledged Entities
have been duly authorized and validly issued. Set forth on Part I of Schedule
4.2 is a true, correct, and complete list of all Equity Interests in all Pledged
Entities. As of the Closing Date, there is no existing option, warrant, call,
right, commitment or other agreement to which any of the Pledged Entities is a
party requiring, and there is no membership interest or other Equity Interests
of any of the Pledged Entities outstanding which upon conversion or exchange
would require, the issuance by any of the Pledged Entities of any additional
membership interests or other Equity Interests of any of the Pledged Entities or
other Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Equity Interests of
any of the Pledged Entities.

(b) Except as set forth in Part II of Schedule 4.2, 100% of the Equity Interests
in each Pledged Entity is owned directly by Borrower, and all such Equity
Interests are owned free and clear of all Liens (other than Permitted Liens).

(c) Borrower does not own any Equity Interests in any Person except for the
Equity Interests set forth on Schedule 4.2 and Equity Interests in any Excluded
Subsidiary.

4.3 Due Authorization. The execution, delivery and performance of the Financing
Documents have been duly authorized by all necessary action on the part of
Borrower.

 

104



--------------------------------------------------------------------------------

4.4 No Conflict.The execution, delivery and performance by Borrower of each of
the Financing Documents and the consummation of the transactions contemplated by
the Financing Documents do not and will not (a) violate (i) any provision of any
Government Rule or any Government Approval applicable to Borrower except to the
extent such violation would not reasonably be expected to have a Material
Adverse Effect or (ii) any of the Organizational Documents of Borrower;
(b) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any Contractual Obligation of Borrower except
to the extent such conflict, breach or default would not reasonably be expected
to have a Material Adverse Effect; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets now owned or
hereafter acquired by Borrower (other than any Permitted Lien); or (d) require
any approval of stockholders, members or partners or any approval or consent of
any Person under any Contractual Obligation of Borrower, except for such
approvals or consents (i) that have been obtained or are reasonably expected to
be received at the time required and all such consents and approvals that have
been obtained remain in full force and effect or (ii) the failure of which to
obtain would not reasonably be expected to have a Material Adverse Effect.

4.5 Government Approvals. The execution, delivery and performance by Borrower of
the Financing Documents and the consummation of the transactions contemplated by
the Financing Documents do not and will not require any Government Approval,
except for filings and recordings with respect to the Collateral to be made, or
otherwise delivered to Collateral Agent for filing and/or recordation, as of the
Closing Date.

4.6 Binding Obligation. Each Financing Document has been duly executed and
delivered by Borrower and each Financing Document that contains Contractual
Obligations is the legally valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by general equitable
principles.

4.7 Financial Statements. The financial statements of Borrower furnished to
Administrative Agent pursuant to Section 5.1 (Financial Statements and Other
Reports) (or pursuant to Section 3.1(c) (Historical Financial Statements) or
otherwise) were prepared in conformity with GAAP, and fairly present, in all
material respects, the financial position, on a consolidated basis, of Borrower
and its Subsidiaries as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of Borrower and its
Subsidiaries for each of the periods then ended, subject, in the case of any
such unaudited financial statements, to changes resulting from audit and normal
year-end adjustments. As of the Closing Date, Borrower has no contingent
liability or liability for Taxes, long-term lease or unusual forward or
long-term commitment that is not reflected in the financial statements or the
notes thereto and which in any such case is material in relation to the
business, operations and financial condition of Borrower and its Subsidiaries,
taken as a whole.

 

105



--------------------------------------------------------------------------------

4.8 No Material Adverse Effect. (i) As of the Closing Date, since December 31,
2017, and (ii) at any time this representation and warranty is made thereafter,
since the Closing Date, no event, circumstance or change has occurred, and there
are no facts known (or which upon the reasonable exercise of diligence should be
known) to Borrower (other than matters of a general economic nature), that have
caused or evidence, or that would reasonably be expected to result in, either in
any case or in the aggregate, a Material Adverse Effect.

4.9 Adverse Proceedings. There are no Adverse Proceedings, individually or in
the aggregate, that would reasonably be expected to have a Material Adverse
Effect. Neither Borrower nor any of its Subsidiaries is (i) in violation of any
Government Rule (including Environmental Laws) in any jurisdiction that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, or (ii) subject to or in default with respect to any
Government Rule, that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

4.10 Payment of Taxes. All federal income Tax returns and all other material Tax
returns and reports of Borrower required to be filed have been timely filed, and
all Taxes shown on such Tax returns to be due and payable and any other material
Taxes required to be paid by Borrower have been paid when due and payable or
remitted on a timely basis, as applicable, or are being contested in good faith
by appropriate proceedings with reserves, or other appropriate provisions, as
shall be required in conformity with GAAP, maintained therefor.

4.11 Properties.

(a) Title. Borrower has (i) good and legal title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), (iii) valid licensed rights
in (in the case of licensed interests in intellectual property) and (iv) good
title to (in the case of all other personal property), all of its properties and
assets reflected in its financial statements referred to in Section 4.7
(Financial Statements). Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens.

(b) Real Estate. As of the Closing Date, Schedule 4.11 contains a true, accurate
and complete list of (i) all Real Estate Assets, and (ii) all leases, subleases
or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) in respect of each Real
Estate Asset.

 

106



--------------------------------------------------------------------------------

4.12 Intellectual Property. As of the Closing Date, Borrower has no material
Intellectual Property.

4.13 Environmental Matters. (a) Neither Borrower nor any of its Subsidiaries is
subject to any outstanding written Adverse Proceeding, order, consent decree or
settlement agreement with any Person relating to any Environmental Law that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; (b) neither Borrower nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or letter or written request for information under any comparable
foreign, state, provincial or territorial law the subject of which would
reasonably be expected to result in a Material Adverse Effect; (c) to Borrower’s
Knowledge, there are, and have been, no facts, circumstances, conditions or
occurrences which would reasonably be expected to form the basis of an
Environmental Claim against Borrower or any of its Subsidiaries that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; and (d) Borrower and its Subsidiaries are and have been
in compliance with all current Environmental Laws and the requirements of any
Government Approvals issued pursuant to Environmental Laws, except to the extent
that no Material Adverse Effect individually or in the aggregate would
reasonably be expected to result.

4.14 No Defaults. Borrower is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
of its Contractual Obligations, and no condition exists which, with the giving
of notice or the lapse of time or both, would reasonably be expected to
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, would not reasonably be expected to have a
Material Adverse Effect.

4.15 Investment Company Act of 1940. Borrower is not an “investment company” as
defined in the Investment Company Act of 1940.

4.16 Federal Reserve Regulations; Exchange Act.

(a) Borrower is not engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

 

107



--------------------------------------------------------------------------------

(b) No portion of the proceeds of any Credit Extension shall be used in any
manner, whether directly or indirectly, that causes or would reasonably be
expected to cause, such Credit Extension or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X of the Board of Governors or
any other regulation thereof or to violate the Exchange Act.

4.17 Employee Matters. There is (a) no material strike or work stoppage in
existence or threatened involving Borrower and (b) to the Knowledge of Borrower,
(i) no union representation question existing with respect to the employees of
Borrower and (ii) no union organization activity with respect to the employees
of Borrower is taking place. The hours worked by and payments made to employees
of Borrower have not been in violation of the Fair Labor Standards Act of 1938,
or any other applicable federal, state, provincial, territorial, local or
foreign law dealing with such matters in any manner which would reasonably be
expected to result in a Material Adverse Effect. All payments due from Borrower,
or for which any claim may be made against any Borrower, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of Borrower, except where the failure to do
so would not reasonably be expected to result in a Material Adverse Effect.

4.18 Employee Benefit Plans.

(a) Borrower and each of its Subsidiaries are in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan in all material respects;

(b) each Employee Benefit Plan which is intended to qualify under Section 401(a)
of the Internal Revenue Code has received a favorable determination letter from
the IRS indicating that such Employee Benefit Plan is so qualified and nothing
has occurred subsequent to the issuance of such determination letter which would
cause such Employee Benefit Plan to lose its qualified status;

(c) no liability to the PBGC (other than required premium payments), the IRS,
any Employee Benefit Plan or any trust established under Title IV of ERISA has
been or is expected to be incurred by Borrower;

(d) no ERISA Event has occurred or is reasonably expected to occur;

 

108



--------------------------------------------------------------------------------

(e) except to the extent required under Section 4980B of the Internal Revenue
Code or similar state laws, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of Borrower or any of its respective Subsidiaries; and

(f) Borrower and each of its Subsidiaries have complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
material “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan;

in each of subclause (a) through (f), except as would not reasonably be expected
to result, in the aggregate, in a Material Adverse Effect.

4.19 Certain Fees. No broker’s or finder’s fee or commission with respect to the
Financing Documents will be payable except as payable to Agents, Arrangers,
Lenders and Issuing Banks.

4.20 Solvency. As of the Closing Date, Borrower is and, upon the incurrence of
any Obligation by Borrower on the Closing Date, Borrower will be, Solvent.

4.21 Compliance with Statutes, Etc. Borrower is in compliance with all
Government Approvals and Government Rules, in respect of the conduct of its
business and the ownership of its property, except such non-compliance that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

4.22 Disclosure. No representation or warranty of Borrower contained in any
Financing Document, and no information, documentation or other materials (other
than projections and other forward-looking information and information of a
general economic or industry-specific nature, “Information”) in any other
documents, certificates or written statements furnished directly or indirectly
to any Agent, Arrangers, Lender or Issuing Bank by or on behalf of Borrower or
its Affiliates in connection with the transactions contemplated hereby is or
will be, when taken as a whole, not complete and correct in all material
respects and the Information does not and will not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained herein or therein not misleading. Any projections and
pro forma financial information contained in such materials are based upon good
faith estimates and assumptions believed by Borrower to be reasonable at the
time made and furnished, it being recognized by each other party hereto and the
Agents, the Arrangers, the Lenders and the Issuing Banks that such projections
as to future events are not a

 

109



--------------------------------------------------------------------------------

guarantee of financial performance and that actual results during the period or
periods covered by such projections may differ from the projected results and
such differences may be material. The inclusion of any item in any Schedule, as
an exception to any representation or warranty or otherwise, is not intended,
and shall not be deemed, to imply that any such item is in any way material to
Borrower’s business or to establish any standard of materiality. Matters
disclosed in any Schedule (except in Schedules I, 4.1 and 4.2) are not
necessarily limited to matters that are required by the Agreement to be
disclosed therein. Such additional matters are set forth for informational
purposes only and do not necessarily include other matters of a similar nature
or impose any duty or obligation to disclose any information beyond what is
required by the Agreement, and disclosure of such additional matters shall not
affect, directly or indirectly, the interpretation of the Agreement or the scope
of the disclosure obligations hereunder.

4.23 Sanctions; Anti-Corruption Laws; PATRIOT Act. To the extent applicable,
neither Borrower nor any of its Subsidiaries nor, to the Knowledge of Borrower,
any of their respective directors, officers, employees, agents or Affiliates is
(i) the subject of any sanctions or economic embargoes administered or enforced
by the U.S. Department of State or the U.S. Department of Treasury (including
the Office of Foreign Assets Control), or any other applicable U.S. sanctions
authority, the United Nations, the European Union or Her Majesty’s Treasury
(collectively, “Sanctions”, and the associated laws, rules, regulations and
orders promulgated or issued thereunder, collectively, “Sanctions Laws”), (ii)
an organization owned or controlled by a Person, entity, or country, territory
or region that is the target of Sanctions, or (iii) a Person located, organized
or resident in a country, territory or region that is, or whose government is,
the target of Sanctions, including, without limitation, as of the Closing Date
the Crimea region, Cuba, Iran, North Korea, Sudan and Syria. To the Knowledge of
Borrower, each of Borrower, each of its Subsidiaries and each of their
respective directors, officers, employees, agents and Affiliates is in
compliance, in all material respects, with (i) all Sanctions Laws, (ii) the
United States Foreign Corrupt Practices Act of 1977 and any other applicable
anti-bribery or anti-corruption laws, rules, regulations and orders promulgated
or issued thereunder (collectively, “Anti-Corruption Laws”) and (iii) the
Anti-Terrorism and Money Laundering Laws, and Borrower and its Subsidiaries and
Affiliates have instituted and maintained and will continue to maintain policies
and procedures reasonably designed to promote and achieve compliance with such
laws and with the representations and warranties contained herein. No part of
the proceeds of the Loans or Letters of Credit will be used, directly or, to the
Knowledge of Borrower, indirectly, (A) for the purpose of financing any
activities or business of or with any Person or in any country or territory that
is, to the Knowledge of Borrower, at such time the subject of any Sanctions or
(B) in any other manner that would result in a violation of Anti-Corruption
Laws, Anti-Terrorism and Money Laundering Laws, or Sanctions Laws by any Person
(including any

 

110



--------------------------------------------------------------------------------

Person participating in the Loans or Letters of Credit, whether as Agent, Lender
or otherwise). There are no pending or, to the Knowledge of Borrower,
threatened, legal proceedings, or, to the Knowledge of Borrower, any
investigations by any governmental entity, with respect to violation of any
Anti-Corruption Laws, Anti-Terrorism and Money Laundering Laws, or Sanctions
Laws relating to the business of Borrower or any of its Subsidiaries or
Affiliates.

4.24 Security Documents. As of the Closing Date and thereafter, the Security
Documents that have been delivered on or prior to the date this representation
is made are effective to create, in favor of Collateral Agent for the benefit of
the Secured Parties, a legal, valid and enforceable Lien on and security
interest in all of the Collateral purported to be covered thereby, and all
necessary recordings and filings have been made in all necessary public offices,
and all other necessary and appropriate action has been taken, so that the
security interest created by each Security Document is a perfected Lien on and
security interest in all right, title and interest of Borrower in the Collateral
purported to be covered thereby (including delivery to Collateral Agent of the
certificates evidencing all of the Equity Interests in each Pledged Entity, to
the extent required pursuant to the Pledge and Security Agreement), prior and
superior to all other Liens other than Permitted Liens. As of the Closing Date
and thereafter, the descriptions of the Collateral set forth in each Security
Document are true, complete, and correct in all material respects and are
adequate for the purpose of creating, attaching and perfecting the Liens in the
Collateral granted or purported to be granted in favor of Collateral Agent for
the benefit of the Secured Parties under the Security Documents.

4.25 Insurance. All insurance required to be obtained by Borrower pursuant to
Section 5.5 (Insurance) has been obtained and is in full force and effect, and
all premiums then due and payable on all such insurance have been paid.

4.26 Nature of Business. Borrower has not and is not engaged in any business
other than as permitted by this Agreement.

4.27 Ranking. The Financing Documents and the obligations evidenced thereby are,
and will at all times be, direct and unconditional general obligations of
Borrower and rank, and will at all times rank, in right of payment and otherwise
at least pari passu with all other senior Indebtedness of Borrower, and senior
in respect of Collateral recovery to all unsecured Indebtedness of Borrower and
senior in right of payment to Subordinated Indebtedness of Borrower, in each
case whether now existing or hereafter outstanding.

 

111



--------------------------------------------------------------------------------

4.28 Indebtedness; Investments. As of the Closing Date, Borrower has no
(a) Indebtedness other than Indebtedness permitted pursuant to Section 6.1
(Indebtedness) and (b) Investments other than the Investments permitted pursuant
to Section 6.4 (Investments).

4.29 EEA Financial Institutions. Borrower is not an EEA Financial Institution.

SECTION 5. AFFIRMATIVE COVENANTS

Borrower covenants and agrees that, so long as the Commitments have not been
terminated and until the Discharge of Obligations (other than contingent
indemnification obligations with respect to which no claim is outstanding),
Borrower shall perform all covenants in this Section 5.

5.1 Financial Statements and Other Reports. Borrower will deliver to
Administrative Agent:

(a) Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, commencing with the Fiscal Quarter ending March 31, 2019, the
consolidated unaudited balance sheets of Borrower and its Subsidiaries as at the
end of such Fiscal Quarter and the related consolidated statements of income and
cash flows of Borrower and its Subsidiaries for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, in each case, setting forth in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year,
all in reasonable detail, together with a Financial Officer Certification (it
being understood that the delivery by Borrower of a Quarterly Report on Form
10-Q shall satisfy the requirements of this Section 5.1(a));

(b) Annual Financial Statements. As soon as available, and in any event within
120 days after the end of each Fiscal Year, commencing with the Fiscal Year
ended December 31, 2018, (i) a consolidated balance sheet of Borrower and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated
statement of income, stockholders’ equity and cash flows of Borrower and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year, all in reasonable
detail, together with a Financial Officer Certification; and (ii) with respect
to such consolidated financial statements a report thereon of an independent
certified public accountant of recognized national standing (which report and/or
the accompanying financial statements shall be unqualified as to

 

112



--------------------------------------------------------------------------------

going concern and scope of audit and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of Borrower and its Subsidiaries, in each case, as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP, applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards) (it being understood that the delivery by Borrower of an
Annual Report on Form 10-K shall satisfy the requirements of this
Section 5.1(b));

(c) Compliance Certificate. Together with each delivery of financial statements
of Borrower and its Subsidiaries pursuant to Sections 5.1(a) (Quarterly
Financial Statements) and 5.1(b) (Annual Financial Statements), a duly executed
and completed Compliance Certificate, certified as complete and correct by an
Authorized Officer of Borrower;

(d) Notice of Default, Etc. As soon as practicable and in any event within five
(5) Business Days after Borrower obtains Knowledge (i) of any condition or event
that constitutes a Default or an Event of Default or that notice has been given
to Borrower by Administrative Agent or the Requisite Lenders with respect
thereto; (ii) that any Person has given any notice to Borrower or taken any
other action with respect to any event or condition set forth in Section 7.1(b)
(Default in Other Agreements or Instruments); (iii) of any condition or event
that constitutes an “event of default” with respect to indebtedness in an
aggregate amount of at least $250 million under any CCH Financing Document or
(iv) of the occurrence of any Material Adverse Effect, a certificate of an
Authorized Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action Borrower has taken, is taking and
proposes to take with respect thereto;

(e) Notice of Litigation. As soon as practicable and in any event within five
(5) Business Days after any Authorized Officer of Borrower obtains Knowledge of
(i) the institution of any Adverse Proceeding not previously disclosed in
writing by Borrower to Administrative Agent, Lenders and Issuing Banks, or
(ii) any development in any Adverse Proceeding that, in the case of either
clause (i) or (ii), if adversely determined would be reasonably expected to have
a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably requested by the Lenders and Issuing
Banks to evaluate such matters;

 

113



--------------------------------------------------------------------------------

(f) ERISA. As soon as practicable and in any event no later than five
(5) Business Days after becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action Borrower or any of its ERISA Affiliates has taken, is taking or
proposes to take with respect thereto and, when known, any action taken or
threatened by the IRS, the Department of Labor or the PBGC with respect thereto;

(g) Insurance. On an annual basis promptly following the renewal of Borrower’s
insurance policies, a customary certificate from Borrower’s insurance broker(s)
outlining all material insurance coverage maintained as of the date of such
certificate by Borrower;

(h) Public Filings. Promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
Borrower with any national securities exchange or regulator, including the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of its functions, in each case, that is not otherwise required to be
delivered to Administrative Agent pursuant hereto;

(i) Information Regarding Collateral.

(i) Borrower will furnish to Collateral Agent prompt written notice of any
change (A) in Borrower’s corporate name, (B) in Borrower’s identity or corporate
structure, (C) in Borrower’s jurisdiction of organization or (D) in Borrower’s
Federal Taxpayer Identification Number or state organizational identification
number.

(ii) Borrower also agrees promptly to notify Collateral Agent if any material
portion of the Collateral is damaged or destroyed.

(j) Notice of Force Majeure Event; Force Majeure Election.

(i) Promptly upon, but in all events within thirty (30) days following, the
occurrence of a Force Majeure Event, Borrower shall notify the Administrative
Agent of the occurrence of such event.

 

114



--------------------------------------------------------------------------------

(ii) If Borrower wishes to elect a Force Majeure Period with respect to any
Force Majeure Event, it shall deliver notice to Administrative Agent of such
election (a “Force Majeure Election Notice”) within 365 days following the
delivery of the notice required to be delivered pursuant to Section 5.1(j)(i)
(Notice of Force Majeure Event). The Force Majeure Election Notice shall include
(A) a summary of the actions that the applicable project entity intends to take
with respect to the applicable Force Majeure Event and (B) a certificate of an
independent engineer certifying that the proposed remedial actions (x) have
eliminated or will eliminate the impact on the applicable project of any such
Force Majeure Event and (y) have enabled or will enable the applicable project
to generate production at a rate and at a quality sufficient for the project to
meet its material obligations under commercial contracts that were in existence
at the end of the Fiscal Quarter immediately following the final Fiscal Quarter
of the Force Majeure Period and (C) a certificate of Borrower certifying that no
such commercial contracts have been terminated or are reasonably likely to be
terminated as a result of such Force Majeure Event.

(k) Other Information. Such other information and data with respect to Borrower
and its Subsidiaries as from time to time may be reasonably requested by
Administrative Agent (including any Lender or any Issuing Bank, through
Administrative Agent).

Borrower acknowledges that certain of the Lenders may be Public Lenders and, if
documents or notices required to be delivered pursuant to this Section 5.1 or
otherwise are being distributed through IntraLinks/IntraAgency, SyndTrak or
another relevant website or other information platform (the “Platform”), any
document or notice that Borrower has indicated contains Non-Public Information
shall not be posted on that portion of the Platform designated for such Public
Lenders. Borrower agrees to clearly designate all information provided to
Administrative Agent and the Lenders by or on behalf of Borrower or any of its
Affiliates that is suitable to make available to Public Lenders. If Borrower has
not indicated whether a document or notice delivered pursuant to this
Section 5.1 contains Non-Public Information, Administrative Agent reserves the
right to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive Non-Public Information with respect
to Borrower, its Affiliates and their respective Securities.

The information required to be delivered pursuant to Section 5.1(a) (Quarterly
Financial Statements), Section 5.1(b) (Annual Financial Statements) or
Section 5.1(h) (Public Filings) may be delivered electronically and shall be
deemed to have been so delivered on the date (i) on which Borrower posts such
information, or provides a link thereto, on Borrower’s website on the Internet
or at http://www.sec.gov; or (ii) on which such information is posted on
Borrower’s behalf on an Internet or intranet website, if any, to which the
Lenders and Administrative Agent have been granted access (whether a commercial,
third party website or whether sponsored by Administrative Agent).

 

115



--------------------------------------------------------------------------------

5.2 Existence. Borrower will at all times preserve and keep in full force and
effect its existence and all rights and franchises, and Government Approvals it
deems material to its business, except as otherwise permitted by this Agreement.

5.3 Payment of Taxes and Claims. Borrower will timely file all federal income
Tax returns and all other material Tax returns, and remit or pay all material
Taxes required to be remitted by it and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided that no such Tax or claim need be paid if it is being
contested in good faith by appropriate proceedings, as long as adequate reserve
or other appropriate provision, as shall be required in conformity with GAAP,
shall have been made therefor.

5.4 Maintenance of Properties. Except as would not reasonably be expected to
cause a Material Adverse Effect, Borrower will maintain or cause to be
maintained in working order ordinary wear and tear excepted, all properties used
or useful in the business of Borrower.

5.5 Insurance. Borrower will maintain or cause to be maintained, with insurers
believed to be financially sound and reputable, such insurance as may
customarily be carried or maintained under similar circumstances by Persons
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons. Each such
policy of insurance shall name Collateral Agent, for the benefit of the Secured
Parties, as an additional insured thereunder as its interests may appear.

5.6 Books and Records; Inspections. Borrower will keep proper books of record
and accounts in which full, true and correct entries in conformity in all
material respects with GAAP shall be made of all dealings and transactions in
relation to its business and activities. Borrower will permit any authorized
representatives designated by any Lender to visit and inspect any of the
properties of Borrower, to inspect, copy and take extracts from its financial
and accounting records, and to discuss its affairs, finances and accounts with
its officers, engineers and independent public accountants, all upon reasonable
prior written notice and at such reasonable times during normal business hours
and as often as may reasonably be requested; provided that, unless an Event of
Default shall have occurred and be continuing, such

 

116



--------------------------------------------------------------------------------

visits and inspections shall be limited to once in each calendar year and shall
be at the sole cost and expense of Administrative Agent or the applicable
Lender(s) (except that Administrative Agent may make one such visit to
Borrower’s Principal Office in each calendar year, the reasonable cost and
expense thereof shall be borne by Borrower).

5.7 Compliance with Laws.

(a) Borrower will comply with the requirements of all applicable Government
Rules (including all Environmental Laws), noncompliance with which would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b) Borrower and its Subsidiaries shall comply in all material respects with
Anti-Terrorism and Money Laundering Laws and Sanctions Laws.

(c) Borrower will not, and will procure that its Affiliates, directors and
officers do not, directly or, to Borrower’s Knowledge, indirectly, use the
proceeds of the Loans or Letters of Credit, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, Joint Venture partner or other
Person:

(i) in violation of any Anti-Terrorism and Money Laundering Laws,
Anti-Corruption Laws or Sanctions Laws, to the extent applicable;

(ii) to fund any activities or business of or with any Person, or in any
country, territory or region, that, at the time of such funding, is, or whose
government is, the target of Sanctions; or

(iii) in any other manner that would result in a violation of any Anti-
Terrorism and Money Laundering Laws, Anti-Corruption Laws or Sanctions, by any
Person (including any Person participating in the Loans, whether as Lender,
Administrative Agent, Collateral Agent or otherwise).

 

117



--------------------------------------------------------------------------------

5.8 Environmental.

(a) Environmental Disclosure. Borrower will deliver to Administrative Agent (and
Administrative Agent shall deliver to the Lenders and, if so requested, the
Issuing Banks):

(i) as soon as reasonably practicable following receipt thereof, copies of all
written environmental audits, assessments, investigations, analyses and reports
prepared by any independent consultants (excluding, for clarity, legal counsel)
with respect to any (A) significant environmental matters at or related to any
property owned or occupied by Borrower or any of its Subsidiaries that, in any
such case, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect, or (B) Environmental Claims against Borrower
that, in any such case, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect;

(ii) as soon as reasonably practicable following the occurrence thereof, written
notice describing in reasonable detail (1) any Release that would reasonably be
expected to have a Material Adverse Effect, (2) any violation of applicable
Environmental Laws that would reasonably be expected to have a Material Adverse
Effect and (3) any remedial action relating to any of the foregoing that would
reasonably be expected to have a Material Adverse Effect;

(iii) as soon as reasonably practicable following the sending or receipt thereof
by Borrower, a copy of any and all material written communications with respect
to (1) any Environmental Claims that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect and (2) any Release by
Borrower that, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect, in each case that are from or to any
Governmental Authority or third party bringing such Environmental Claim or
alleging such Release;

(iv) reasonably prompt written notice describing in reasonable detail any
proposed acquisition of stock, assets or property by Borrower that would
reasonably be expected to expose Borrower to, or result in, Environmental Claims
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; and

(v) with reasonable promptness, such other material documents and information as
from time to time may be reasonably requested by Administrative Agent in
relation to any matters disclosed pursuant to this Section 5.8(a).

(b) Obligation to Cure, Etc. Borrower shall promptly take any and all actions
reasonably necessary to (i) cure any violation of applicable Environmental Laws
by Borrower that, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect, (ii) address any Release that if not
investigated and/or remediated would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and (iii) make any
appropriate response to any Environmental Claim against it where the failure to
do so would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

118



--------------------------------------------------------------------------------

5.9 Subsidiaries. In the event that any Person becomes a direct Subsidiary of
Borrower (other than any Excluded Subsidiary) after the Closing Date, Borrower
shall take, or shall cause such Subsidiary to take, all of the actions referred
to in Section 3.1(l) (Perfection of Security) necessary to grant and to perfect
a first priority Lien (subject to Permitted Liens) in favor of Collateral Agent,
for the benefit of the Secured Parties, under the Pledge and Security Agreement
in 100% of the Equity Interests of such Subsidiary to the extent such Equity
Interests are required to be so pledged pursuant to the Pledge and Security
Agreement, and such Subsidiary shall become a Pledged Entity. With respect to
each such direct Subsidiary that is required to become a Pledged Entity,
Borrower shall as soon as practicable and in any event no later than fifteen
(15) days after such Person becomes a Subsidiary send to Administrative Agent
written notice setting forth with respect to such Person (i) the date on which
such Person became a Subsidiary of Borrower and (ii) all of the data required to
be set forth in Schedule 4.1 and Schedule 4.2 with respect to all Pledged
Entities, and such written notice shall be deemed to supplement Schedule 4.1 and
Schedule 4.2 for all purposes hereof.

5.10 [Reserved].

5.11 Further Assurances. At any time or from time to time upon the request of
Administrative Agent or Collateral Agent, without duplication of Section 5.1(i)
(Information Regarding Collateral) and 5.1(j) (Other Information), Borrower
will, at its expense, promptly execute, acknowledge and deliver such further
documents (including UCC financing statements and UCC continuation statements)
and do such other acts and things as Administrative Agent or Collateral Agent
may reasonably request in order to effect fully the purposes of the Financing
Documents and to ensure the validity, enforceability and legality of this
Agreement or any other Financing Document and the rights of the Secured Parties
and Collateral Agent hereunder or thereunder. In furtherance and not in
limitation of the foregoing, Borrower shall take such actions as Administrative
Agent or Collateral Agent may reasonably request from time to time to ensure
that the Obligations (other than contingent indemnification obligations with
respect to which no claim has been made) are secured by substantially all of the
assets of Borrower (other than the Excluded Assets) and that the Liens on the
Collateral are duly perfected in accordance with all applicable Government Rules
for the purposes of perfecting the first priority Lien (subject only to
Permitted Liens) created, or purported to be created, in favor of Collateral
Agent or the Secured Parties under this Agreement or any other Financing
Documents.

5.12 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely for purposes permitted in this Agreement.

 

119



--------------------------------------------------------------------------------

SECTION 6. NEGATIVE COVENANTS

Borrower covenants and agrees that, so long as the Commitments have not been
terminated and until the Discharge of Obligations (other than contingent
indemnification obligations with respect to which no claim is outstanding),
Borrower shall perform all covenants in this Section 6.

6.1 Indebtedness. Borrower shall not directly or indirectly, create, incur,
assume or guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness, except:

(a) the Loans and all other Obligations under this Agreement and the other
Financing Documents;

(b) purchase money Indebtedness or Capital Lease obligations to the extent
incurred in the ordinary course of business, Indebtedness with respect to
acquired Real Estate Assets and licensing of intellectual property; provided
that, (i) if such obligations are secured, they are secured only by Liens upon
the equipment, Real Estate Asset or intellectual property being financed and
(ii) the aggregate principal amount and the capitalized portion of such
obligations does not at any time exceed $30,000,000 outstanding in the
aggregate;

(c) (i) Indebtedness that is mandatorily convertible into Common Equity of
Borrower and (ii) from and after the Trigger Point, Indebtedness that is
unsecured; provided that, in each case, (x) after giving effect to the
incurrence of such Indebtedness, no Event of Default shall exist and be
continuing, and (y) the Interest Coverage Ratio for the four Fiscal Quarter
period ending on the last day of the Fiscal Quarter immediately preceding the
Fiscal Quarter in which such Indebtedness is incurred (calculated on a pro forma
basis after giving effect to the incurrence of such Indebtedness as if such
Indebtedness was incurred on the first day of such four Fiscal Quarter period)
is not less than 2.00:1.00;

(d) prior to the Trigger Point, Indebtedness that is unsecured not to exceed
$500,000,000 in the aggregate at any time outstanding; provided that the
proceeds of any such Indebtedness may be used solely to (i) repay the Loans
(with a corresponding permanent reduction of the Commitments) and to permanently
reduce the Commitments or (ii) to fund, directly or indirectly, CCH Equity
Contributions;

 

120



--------------------------------------------------------------------------------

(e) trade or other similar Indebtedness incurred in the ordinary course of
business, which is (i) not more than ninety (90) days past due, or (ii) being
contested in good faith and by appropriate proceedings;

(f) Indebtedness outstanding on the date hereof, including Indebtedness listed
in Schedule 6.1, and extensions, renewals, refinancings and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof,
other than by an amount not to exceed unpaid accrued or capitalized interest and
premiums thereon (including tender premiums), underwriting discounts, original
issue discount, defeasance costs, fees (including upfront fees), commissions and
expenses;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course or other cash management services in the ordinary
course of business;

(h) to the extent constituting Indebtedness, obligations in respect of
performance bonds, bid bonds, performance guarantees and completion guarantees
and similar obligations in an aggregate amount not to exceed (x) prior to the
Trigger Point, $50,000,000 and (y) from and after the Trigger Point,
$100,000,000;

(i) to the extent constituting Indebtedness, obligations in respect of appeal
bonds, surety bonds, indemnification obligations, obligations to pay insurance
premiums and similar obligations;

(j) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(k) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law;

(l) Indebtedness consisting of the financing of insurance premiums in customary
amounts consistent with operations and business of Borrower in the ordinary
course of business;

 

121



--------------------------------------------------------------------------------

(m) Subordinated Indebtedness between Borrower and any of its Subsidiaries;
provided that all such Indebtedness shall be evidenced by an Intercompany Note;

(n) Indebtedness in respect of Interest Rate Agreements and Currency Agreements,
in each case, subject to Section 6.9 (Speculative Transactions);

(o) guarantees by Borrower of the obligations of its Subsidiaries under Interest
Rate Agreements, Currency Agreements and Commodity Hedge Agreements, in each
case, subject to Section 6.9 (Speculative Transactions); and

(p) any other Indebtedness of Borrower not to exceed (x) prior to the Trigger
Point, $50,000,000 and (y) from and after the Trigger Point, $100,000,000, in
each case, in the aggregate at any time outstanding.

With respect to any Indebtedness that was permitted to be incurred hereunder on
the date of such incurrence, any increase in the amount of such Indebtedness in
connection with the accrual of interest, the accretion of accreted value, the
amortization of original issue discount, the payment of interest in the form of
additional Indebtedness or in the form of Equity Interests and the accretion of
original issue discount or liquidation preference shall also be permitted
hereunder after the date of such incurrence.

6.2 Liens. Borrower shall not, directly or indirectly, create, incur, assume or
permit to exist any Lien on or with respect to any property or asset of any kind
of Borrower, whether now owned or hereafter acquired or licensed, except:

(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Financing Document;

(b) Liens securing (i) Indebtedness with respect to Interest Rate Agreements and
Currency Agreements (and guarantees of Interest Rate Agreements, Currency
Agreements and Commodity Hedge Agreements) permitted to be entered into pursuant
to Section 6.9 (Speculative Transactions), (ii) Capital Leases and purchase
money liens on property purchased securing Indebtedness described in
Section 6.1(b) (Indebtedness); provided that, in the case of this clause (ii),
any such Lien shall encumber only the asset acquired with the proceeds of such
Indebtedness and (iii) Indebtedness with respect to Real Estate Assets acquired
as permitted under this Agreement; provided that, in the case of this clause
(iii), any such Lien shall encumber only the Real Estate Asset acquired with the
proceeds of such Indebtedness;

 

122



--------------------------------------------------------------------------------

(c) Liens in existence on the date hereof, including those listed in Schedule
6.2;

(d) statutory Liens or other like Liens arising in the ordinary course of
business which secure amounts not overdue for a period of more than ninety (90)
days or if more than ninety (90) days overdue, are unfiled and no other action
has been taken to enforce such Lien or which are being contested in good faith
and by appropriate actions, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP to the
extent required by GAAP;

(e) pledges or deposits of cash or letters of credit to secure the performance
of bids, trade contracts (other than for borrowed money), government contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
return of money bonds, letters of credit and other obligations of a like nature
incurred in the ordinary course of business;

(f) easements, rights of way, encroachments and other similar encumbrances
affecting real property which are incurred in the ordinary course of business
and encumbrances consisting of zoning or other rights reserved to or vested in
any governmental office or agency, licenses, restrictions on the use of property
or encumbrances, defects or imperfections in title which do not materially
impair such property for the purpose for which Borrower’s interest therein was
acquired or materially interfere with the operation of Borrower’s business;

(g) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of investments; provided that such Liens
(i) attach only to such investments and (ii) secure only obligations incurred in
the ordinary course and arising in connection with the acquisition or
disposition of such investments and not any obligation in connection with margin
financing or otherwise;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

123



--------------------------------------------------------------------------------

(i) Liens created in the ordinary course of business on deposits to secure
liability for premiums to insurance carriers or securing insurance premium
financing arrangements, arising in connection with conditional sale, title
retention, consignment or similar arrangements for the sale of goods or securing
letters of credit issued in the ordinary course of business;

(j) Mechanics’ Liens, Liens of lessors and sublessors, other common law Liens
and similar Liens incurred in the ordinary course of business for sums which
secure amounts not overdue for a period of more than ninety (90) days or if more
than ninety (90) days overdue, are unfiled and no other action has been taken to
enforce such Lien or which are being contested in good faith and by appropriate
actions, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP to the extent required by GAAP;

(k) legal or equitable encumbrances (other than any attachment prior to
judgment, judgment lien or attachment in aid of execution on a judgment) deemed
to exist by reason of the existence of any pending litigation or other legal
proceeding if the same is effectively stayed or the claims secured thereby are
being contested in good faith and by appropriate actions, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP to the extent required by GAAP;

(l) Liens arising out of judgments or awards not constituting an Event of
Default so long as an appeal or proceeding for review is being prosecuted in
good faith and for the payment of which adequate cash reserves, bonds or other
cash equivalent security have been provided or are fully covered by insurance
(other than any customary deductible);

(m) Liens for workers’ compensation awards and similar obligations not then
delinquent and any such Liens, whether or not delinquent, whose validity is at
the time being contested in good faith and by appropriate actions, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP to the extent required by GAAP;

(n) the replacement, extension or renewal of any Lien permitted by this
Section 6.2; provided that such Lien is on the same assets originally subject
thereto and arises out of the extension, renewal, refinancing or replacement of
the Indebtedness secured thereby (without any increase in the amount thereof
except to the extent permitted herein);

 

124



--------------------------------------------------------------------------------

(o) Liens solely on any cash earnest money deposits made by Borrower in
connection with any letter of intent or purchase agreement permitted hereunder;

(p) Liens for Taxes not yet due and payable or which are being contested in good
faith by appropriate actions, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP to the
extent required by GAAP;

(q) non-exclusive outbound licenses of patents, copyrights, trademarks and other
intellectual property rights granted by Borrower in the ordinary course of
business and not interfering in any respect with the ordinary conduct of or
materially detracting from the value of the business of Borrower;

(r) non-consensual statutory Liens and rights of setoff of financial
institutions over deposit accounts held at such financial institutions to the
extent such Liens or rights of setoff secure or allow setoff against amounts
owing for fees and expenses relating to the applicable deposit account; and

(s) Liens not otherwise permitted by this Section 6.2 securing Indebtedness in
an aggregate amount not to exceed (x) prior to the Trigger Point, $50,000,000
and (y) from and after the Trigger Point, $100,000,000, in each case, at any
time outstanding;

provided that no reference herein to Liens permitted hereunder (including
Permitted Liens), including any statement or provision as to the acceptability
of any Liens (including Permitted Liens), shall in any way constitute or be
construed as to provide for a subordination of any rights of the Agents, the
Lenders, the Issuing Banks or other Secured Parties hereunder or arising under
any of the other Financing Documents in favor of such Liens.

With respect to any Lien securing Indebtedness that was permitted to secure
Indebtedness at the time of the incurrence of such Indebtedness, such Lien shall
also be permitted to secure any increase in the amount of such Indebtedness in
connection with the accrual of interest, the accretion of accreted value, the
amortization of original issue discount, the payment of interest in the form of
additional Indebtedness or in the form of Equity Interests and the accretion of
original issue discount or liquidation preference.

 

125



--------------------------------------------------------------------------------

6.3 No Further Negative Pledge. Borrower shall not enter into any agreement
that, by its terms, prohibits the creation or assumption of any Lien upon any of
its properties or assets, whether now owned or hereafter acquired, to secure the
Obligations, except with respect to: (a) specific property encumbered to secure
payment of particular Indebtedness, (b) restrictions by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses, Joint Venture agreements and similar agreements to the extent
permitted hereunder (provided that, such restrictions are limited to the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses, Joint Venture agreements or similar agreements, as the
case may be), (c) any restrictions imposed by any agreement relating to Liens
securing Indebtedness permitted by this Agreement, to the extent that such
restrictions apply only to the property or assets securing such Indebtedness,
(d) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under this
Agreement pending the consummation of such sale, transfer lease or other
dispositions, (e) restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business,
(f) restrictions identified on Schedule 6.3 and (h) restrictions imposed by
Government Rule.

6.4 Investments. Borrower shall not, directly or indirectly, make or own any
Investment in any Person, including any Joint Venture, except:

(a) Investments in Cash and Cash Equivalents;

(b) equity Investments owned as of the Closing Date in any Subsidiary or any
other Person;

(c) intercompany loans made by Borrower in compliance with Section 6.8 (Conduct
of Business); provided that, all such intercompany loans shall be evidenced by
an Intercompany Note;

(d) the making of CCH Equity Contributions;

(e) subject to Section 6.9 (Speculative Transactions), Interest Rate Agreements
(and guarantees thereof), Currency Agreements (and guarantees thereof) and
guarantees of Commodity Hedge Agreements, in each case, that constitute
Investments; and

(f) to the extent not otherwise permitted by clauses (a) through (e) above, any
Investment in any Permitted Business.

 

126



--------------------------------------------------------------------------------

6.5 Financial Covenant.

(a) Borrower shall not, at any time, permit Available Liquidity to equal an
amount that is less than the lesser of (i) twenty percent (20%) of the
Commitments in effect at such time and (ii) $200,000,000 (the “Liquidity
Covenant”); provided that the Liquidity Covenant shall not apply at any time
that the Springing Financial Covenant is in effect.

(b) From and after the Trigger Point, at any time a Covenant Testing Period has
commenced and is continuing, Borrower shall not, as of the end of any Fiscal
Quarter, permit the Leverage Ratio to exceed 5.75:1.00 (the “Springing Financial
Covenant”). If in effect at the end of any Fiscal Quarter and at the time of
delivery of the Compliance Certificate corresponding thereto that is required to
be delivered pursuant to Section 5.1(c) (Compliance Certificate), the Springing
Financial Covenant shall be tested upon delivery of such Compliance Certificate;
provided that, in the event Borrower has breached the Springing Financial
Covenant, such breach shall be deemed to have occurred as of the last day of the
Fiscal Quarter with respect to which the Compliance Certificate corresponded.

6.6 Fundamental Changes. Borrower shall not consolidate or merge with or into
any other Person or sell, convey, transfer, lease or otherwise dispose of all or
substantially all of the properties and assets of Borrower and its Subsidiaries,
taken as a whole, to any other Person unless:

(a) either: (i) Borrower is the surviving Person; or (ii) the Person formed by
or surviving any such consolidation, amalgamation or merger or resulting from
such conversion (if other than Borrower) or to which such sale, assignment,
transfer, conveyance or other disposition has been made is a corporation,
limited liability company or limited partnership organized or existing under the
laws of the United States, any State thereof or the District of Columbia;

(b) the Person formed by or surviving any such conversion, consolidation,
amalgamation or merger (if other than Borrower) or the Person to which such
sale, assignment, transfer, conveyance or other disposition has been made
assumes the due and punctual payment of all the Obligations (including
principal, interest and fees) and the performance of every covenant of this
Agreement, the other Financing Documents and the CCH ECA on the part of Borrower
to be performed or observed; and

 

127



--------------------------------------------------------------------------------

(c) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing.

6.7 Transactions with Affiliates. Borrower shall not, directly or indirectly,
enter into any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate of Borrower on
terms that are materially less favorable in the aggregate to Borrower than
Borrower would obtain in a comparable agreement with independent parties acting
at arm’s length; provided that, the foregoing restriction shall not apply to
(a) any indemnity provided to and any reasonable and customary fees paid to
members of the board of directors of Borrower; (b) (i) compensation, benefits
and indemnification arrangements for officers and other employees of Borrower
entered into in the ordinary course of business, and (ii) any issuance of
securities, or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment arrangements, stock options, stock
ownership plans, including restricted stock plans, stock grants, directed share
programs and other equity-based plans and the granting and stockholder rights of
registration rights approved by the board of directors of Borrower;
(c) transactions in effect on the Closing Date and permitted under the Existing
Credit Agreement, including the transactions contemplated by the CCH ECA;
(d) Subordinated Indebtedness permitted by Section 6.1(m) (Indebtedness); (f)
the entering into of any tax sharing agreement or similar arrangement; or
(g) any transaction between Borrower and a wholly owned Subsidiary of Borrower,
so long as Borrower has determined in good faith that such transaction is in its
commercial interest.

For purposes of this Section 6.7, for so long as (i) Borrower retains, directly
or indirectly, ownership of 100% of the CQP IDRs, (ii) Borrower, directly or
indirectly, holds and controls legally and beneficially on a fully diluted basis
at least 80% of the economic and voting rights associated with ownership of all
outstanding Equity Interests of all classes of Equity Interests of CQH,
(iii) Borrower, directly or indirectly, owns and controls legally and
beneficially on a fully diluted basis 100% of the voting rights associated with
ownership of all outstanding Equity Interests of all classes of Equity Interests
of CQP GP (and CQP GP remains the general partner of CQP), and (iv) CQH does not
dispose of any of the limited partnership interests of CQP held by CQH on the
Closing Date, CQP and CQH shall be considered wholly owned Subsidiaries of
Borrower.

6.8 Conduct of Business. From and after the Closing Date, Borrower shall not
engage in any business other than Permitted Businesses.

 

128



--------------------------------------------------------------------------------

6.9 Speculative Transactions. Borrower shall not engage in any transaction, or
enter into any guarantee in respect of any transaction, involving any Interest
Rate Agreement or any transaction involving commodity swaps, options or futures
contracts or any similar transactions or currency hedging other than
(a) Currency Agreements to hedge general and administrative expenses and other
direct expenses of Borrower and Interest Rate Agreements, in each case, that are
entered into by Borrower for bona fide interest rate or exchange rate (as
applicable) hedging purposes and not for speculative purposes and (b) guarantees
of any Interest Rate Agreement, Currency Agreement or Commodity Hedge Agreement
entered into by any Subsidiaries, in each case, that (i) are entered into for
bona fide hedging purposes and not for speculative purposes and (ii) are in an
aggregate amount not to exceed (x) prior to the Trigger Point, $50,000,000 and
(y) from and after the Trigger Point, $100,000,000.

6.10 Restricted Payments. Borrower shall not make or agree to make, directly or
indirectly, any Restricted Payments unless each of the following conditions set
forth below have been satisfied:

(a) no Default or Event of Default has occurred and is continuing or would occur
as a result of such Restricted Payment;

(b) at the time of such Restricted Payment, (i) prior to the Trigger Point,
(A)(1) the aggregate principal amount of the Loans plus (2) Unreimbursed Amounts
does not exceed (B) 10% of the Commitments and (ii) from and after the Trigger
Point, Borrower would be in pro forma compliance with the Financial Covenants as
of the last day of the most recently ended Fiscal Quarter (provided that, solely
for purposes of calculating pro forma compliance with the Financial Covenants
for purposes of this Section 6.10(b) from and after the Trigger Point, a
Covenant Trigger Event shall be deemed to have occurred if the Total Utilization
of Commitments at such time exceeds 30% of the aggregate amount of Commitments);

(c) at the time of such Restricted Payment, the sum of (A) the Aggregate
Availability plus (B) Borrower’s Unrestricted Cash is no less than the
Outstanding CCH ECA Obligation determined at such time; provided that the
Outstanding CCH ECA Obligation shall be reduced by the Stated Amount of any
Letter of Credit issued to fund CCH Equity Contributions (provided further that,
for the avoidance of doubt, the Aggregate Availability shall with respect to
each such Letter of Credit be reduced by the amount of L/C Obligations with
respect to such Letter of Credit);

 

129



--------------------------------------------------------------------------------

(d) if a non-recurring Restricted Payment is to be made by Borrower with the
proceeds of a Major Asset Sale or Leveraged Recapitalization, the Loans are
rated by at least one Ratings Agency (or, if the Loans are not rated by any
Ratings Agencies, at least one Ratings Agency has assigned a rating to the
corporate family of Borrower and its Subsidiaries) and the applicable Rating
Decline Period has expired with no Rating Decline having occurred; and

(e) Administrative Agent shall have received a Restricted Payment Certificate,
duly executed by the chief financial officer, vice president, finance, chief
accounting officer or treasurer of Borrower, confirming that each of the
conditions set forth in Sections 6.10(a), 6.10(b), 6.10(c) and 6.10(d) has been
satisfied.

6.11 Margin Regulations. Borrower shall not use any portion of the proceeds of
any Credit Extension to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock. Borrower
shall not use the proceeds of any Credit Extension in a manner that would
reasonably be expected to violate or be inconsistent with the provisions of
Regulation T, Regulation U or Regulation X.

SECTION 7. EVENTS OF DEFAULT

7.1 Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure To Make Payments When Due. Failure by Borrower to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; unless (x) such failure is caused by an administrative or technical
error and (y) payment is made within three (3) Business Days of its due date; or
(ii) when due any amount payable to any Issuing Bank in reimbursement of any
drawing under a Letter of Credit or any Cash Collateralization of a Letter of
Credit as required pursuant to Section 2.2 (Letters of Credit) or Section 2.2(d)
(Cash Collateral); or (iii) any interest on any Loan or any fee or any other
amount due hereunder within three (3) Business Days after the date due; or

(b) Default in Other Agreements or Instruments. (i) A failure of Borrower to pay
when due any principal of or interest on or any other amount, including any
payment in settlement, payable in respect of one or more other items of
Indebtedness (other than Indebtedness referred to in Section 7.1(a) (Failure to
Make Payments When

 

130



--------------------------------------------------------------------------------

Due)) in the individual or aggregate principal amounts in excess of $50,000,000
beyond the grace period, if any, provided therefor; (ii) a breach or default by
Borrower with respect to any other term of one or more items of Indebtedness of
Borrower or any agreement relating thereto in the individual or aggregate
principal amounts in excess of $50,000,000 beyond the grace period, if any,
provided therefor, if the effect of such breach or default is to cause that
Indebtedness to become or be declared due and payable (or subject to a
compulsory repurchase or redemption) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; or (iii) (A) a
failure of any Cross-Acceleration Party to pay when due (x) any principal of or
interest on or any other amount, including any payment in settlement, payable in
respect of one or more items of Indebtedness of such Cross-Acceleration Party in
the individual or aggregate principal amounts in excess of $250,000,000, or
(B) a breach or default by any Cross-Acceleration Party with respect to any
other term of one or more items of Indebtedness of such Cross-Acceleration Party
or any agreement relating thereto in the individual or aggregate principal
amounts in excess of $250,000,000, in the case of each of subclauses (A) and
(B), if the effect of such default is to cause that applicable Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) prior to its stated maturity; or

(c) Breach of Certain Covenants. Failure of Borrower to perform or comply with
any term or condition contained applicable to it in Section 2.4 (Use of
Proceeds), Section 5.2 (Existence), Section 5.12 (Use of Proceeds) or Section 6
(Negative Covenants); or

(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by Borrower in any Financing Document or
in any statement or certificate at any time given by Borrower in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect as of the date made or deemed made, unless, if such
misstatement (and the effect thereof) is capable of being cured, Borrower cures
such misstatement (and any effect thereof) within thirty (30) days of becoming
aware thereof (or if such incorrect representation or warranty is not
susceptible to cure within thirty (30) days, and Borrower is proceeding with
diligence and in good faith to cure such default, and such default is
susceptible to cure, such thirty (30) day period shall be extended as may be
necessary to cure such default, with such extended period not to exceed sixty
(60) days in the aggregate (inclusive of the original thirty (30) day period));
or

 

131



--------------------------------------------------------------------------------

(e) Other Defaults Under Financing Documents. Borrower shall default in the
performance of or compliance with any term contained herein or any of the other
Financing Documents other than any such term referred to in any other clause of
this Section 7.1, and such default shall not have been remedied, cured or waived
within thirty (30) days after the earlier of (i) an officer of Borrower becoming
aware of such default or (ii) receipt by Borrower of notice from Administrative
Agent or any Lender of such default provided, that if such failure is not
capable of remedy within such thirty (30) day period, such thirty (30) day
period shall be extended to a total period of ninety (90) days so long as
(A) such default is subject to cure, (B) Borrower is diligently pursuing a cure
and (C) such additional cure period could not reasonably be expected to result
in a Material Adverse Effect; or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Borrower in an involuntary case or proceeding under any Debtor Relief Laws, or
any receiver, sequestrator, trustee, conservator, liquidator or other custodian
or other officer having similar powers over Borrower or over all or a
substantial part of its property shall be appointed, or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of Borrower and any such event described in this clause
(i) shall remain undismissed or unstayed for sixty (60) days; or (ii) a case or
proceeding shall be commenced against Borrower without the consent or
acquiescence of such party seeking relief under any Debtor Relief Laws or
seeking the appointment of a receiver, sequestrator, trustee, conservator,
liquidator or other custodian or other officer having similar powers over
Borrower or over all or a substantial part of its property, and any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged; or (iii) any analogous step or procedure
is taken under the laws of any jurisdiction in respect of Borrower; or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Borrower shall have
an order for relief entered with respect to it or shall commence a voluntary
case or proceeding under any Debtor Relief Laws, or shall consent to the entry
of an order for relief in an involuntary case or proceeding, or to the
conversion of an involuntary case to a voluntary case or proceeding, under any
such law, or shall seek or consent to or acquiesce in the appointment of or
taking possession by a receiver, trustee, conservator, liquidator or other
custodian for all or a substantial part of its property; or Borrower shall make
any assignment for the benefit of creditors or take any other similar action for
the protection or benefit of creditors; or (ii) Borrower shall be unable, or
shall fail generally, or shall admit in writing its inability, to pay its debts
as such debts become

 

132



--------------------------------------------------------------------------------

due; or (iii) the board of directors (or similar governing body) of Borrower (or
any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to herein or in Section 7.1(f)
(Involuntary Bankruptcy; Appointment of Receiver, Etc.); or (iv) any analogous
step or procedure is taken under the laws of any jurisdiction in respect of
Borrower; or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in excess of $50,000,000 (to the extent not
adequately covered by insurance as to which a Solvent and un-Affiliated
insurance company has acknowledged coverage) shall be entered or filed against
Borrower or any of its assets and shall remain unpaid, undischarged, unvacated,
unbonded or unstayed for a period of ninety (90) days; or

(i) Dissolution. Any order, judgment or decree shall be entered against Borrower
decreeing the dissolution or split up of Borrower and such order shall remain
undischarged or unstayed for a period in excess of thirty (30) days or any
analogous step or procedure is taken under the laws of any applicable
jurisdiction; or

(j) Change of Control. A Change of Control shall occur; or

(k) Security Documents and other Financing Documents. At any time after the
execution and delivery thereof, (i) this Agreement or any Security Document
ceases to be in full force and effect (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the Discharge of
Obligations in accordance with the terms hereof) or shall be declared null and
void, or Collateral Agent shall not have or shall cease to have a valid and
perfected Lien in the Collateral purported to be covered by the Security
Documents with the priority required by the relevant Security Document;
provided, in each case, that such event results in the invalidation of any Lien
in a material portion of the Collateral; (ii) Borrower shall contest the
validity or enforceability of any Financing Document in writing or deny in
writing that it has any further liability, including with respect to future
advances by Lenders, under any Financing Document to which it is a party or
shall contest the validity or perfection of any Lien in any Collateral purported
to be covered by the Security Documents; or (iii) the Loans shall cease to
constitute first priority Indebtedness (subject to Permitted Liens); or

(l) Employee Benefit Plans. There shall occur one or more ERISA Events which,
individually or in the aggregate, results in or would reasonably be expected to
result in a Material Adverse Effect;

 

133



--------------------------------------------------------------------------------

THEN, (1) upon the occurrence of any Event of Default described in
Section 7.1(f) (Involuntary Bankruptcy; Appointment of Receiver, Etc.) or 7.1(g)
(Voluntary Bankruptcy; Appointment of Receiver, Etc.), automatically, and
(2) upon the occurrence and during the continuance of any other Event of
Default, at the request of Requisite Lenders, upon notice to Borrower by
Administrative Agent, (A) the Commitments, if any, of each Lender having such
Commitments and the obligation of each Issuing Bank to issue any Letter of
Credit shall immediately terminate; (B) each of the following shall immediately
become due and payable, in each case without presentment, demand, protest or
other requirements of any kind, all of which are hereby expressly waived by
Borrower: (I) the unpaid principal amount of and accrued interest and premium,
if any, on the Loans, (II) an amount equal to the maximum amount that may at any
time be drawn under all Letters of Credit then outstanding (regardless of
whether any beneficiary under any such Letter of Credit shall have presented, or
shall be entitled at such time to present, the drafts or other documents or
certificates required to draw under such Letters of Credit) and (III) all other
Obligations; provided that, the foregoing shall not affect in any way the
obligations of Lenders under Section 2.2(c)(i) (Drawings and Reimbursements);
(C) Administrative Agent may cause Collateral Agent to enforce any and all Liens
and security interests created pursuant to Security Documents; and
(D) Administrative Agent shall direct Borrower to pay (and Borrower hereby
agrees upon receipt of such notice, or upon the occurrence of any Event of
Default specified in Sections 7.1(f) (Involuntary Bankruptcy; Appointment of
Receiver, Etc.) and 7.1(g) (Voluntary Bankruptcy; Appointment of Receiver, Etc.)
to pay) to Cash Collateralize the L/C Obligations (in an amount equal to 103% of
the amount of the Outstanding Amount of L/C Obligations thereof).

SECTION 8. AGENTS

8.1 Appointment of Agent. Société Générale is hereby appointed Administrative
Agent hereunder and under the other Financing Documents and each Lender and
Issuing Bank hereby authorizes Société Générale to act as Administrative Agent
in accordance with the terms hereof and the other Financing Documents, and
Société Générale hereby accepts such appointment. Administrative Agent hereby
agrees to act in its capacity as such upon the express conditions contained
herein and the other Financing Documents, as applicable. The provisions of this
Section 8 are solely for the benefit of the Agents and Lenders and Borrower
shall have no rights as a third-party beneficiary of any of the provisions
thereof. In performing its functions and duties hereunder, each Agent shall act
solely as an agent of Lenders and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for Borrower or any of its Subsidiaries. Notwithstanding anything to the
contrary herein, none of the Coordinating Lead Arrangers, in their capacity as
such, shall have any duties, responsibilities or obligations under this
Agreement or any other Financing Document nor any

 

134



--------------------------------------------------------------------------------

fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Coordinating Lead Arrangers, in such
capacity, but each Coordinating Lead Arranger, in such capacity, shall be
entitled to all benefits of this Section 8. Each of the Coordinating Lead
Arrangers, and any Agent described in clause (d) of the definition thereof
appointed to serve in a similar capacity may resign from such role at any time,
with immediate effect, by giving prior written notice thereof to Administrative
Agent and Borrower.

8.2 Powers and Duties. Each Lender irrevocably authorizes each Agent (a) to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Financing Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto and
(b) to enter into any and all of the Security Documents together with such other
documents as shall be necessary to give effect to the Collateral contemplated by
the Security Documents, on its behalf. Each Agent shall have only those duties
and responsibilities that are expressly specified herein and the other Financing
Documents. Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. No Agent shall have, by
reason hereof or any of the other Financing Documents, a fiduciary relationship
in respect of any Lender or any other Person; and nothing herein or any of the
other Financing Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or any
of the other Financing Documents except as expressly set forth herein or
therein.

8.3 General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Financing Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of Borrower to any Agent or any Lender
in connection with the Financing Documents and the transactions contemplated
thereby or for the financial condition or business affairs of Borrower or any
other Person liable for the payment of any Obligations, nor shall any Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Financing Documents or as to the use of the proceeds of the Loans or as to
the existence or possible existence of any Event of Default or

 

135



--------------------------------------------------------------------------------

Default or to make any disclosures with respect to the foregoing. Anything
contained herein to the contrary notwithstanding, Administrative Agent shall not
have any liability arising from confirmations of the amount of outstanding Loans
or L/C Obligations or the component amounts thereof.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Financing
Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. Each Agent shall be entitled to refrain from any act
or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Financing Documents or from the exercise
of any power, discretion or authority vested in it hereunder or thereunder
unless and until such Agent shall have received instructions in respect thereof
from Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 9.5 (Amendments and Waivers)) or, in the case of
Collateral Agent, (i) in accordance with the applicable Security Documents, and
upon receipt of such instructions from Requisite Lenders (or such other Lenders,
as the case may be) or (ii) in accordance with the applicable Security
Documents, such Agent shall be entitled to act or (where so instructed) refrain
from acting, or to exercise such power, discretion or authority, in accordance
with such instructions, including for the avoidance of doubt refraining from any
action that, in its opinion or the opinion of its counsel, may be in violation
of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law. Without prejudice to the generality of the
foregoing, (x) each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any communication, instrument or document believed by
it to be genuine and correct and to have been signed or sent by the proper
Person or Persons, and shall be entitled to rely and shall be protected in
relying on opinions and judgments of attorneys (who may be attorneys for
Borrower and its Subsidiaries), accountants, experts and other professional
advisors selected by it; and (y) no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Financing
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 9.5
(Amendments and Waivers)). Without limiting the generality of the foregoing, no
Agent shall be required to take any action that, in its opinion or the opinion
of its counsel, may expose such Agent to liability or that is contrary to any
Financing Document or

 

136



--------------------------------------------------------------------------------

applicable law; and no Agent shall, except as expressly set forth herein and in
the other Financing Documents, have any duty to disclose, and no Agent shall be
liable for the failure to disclose, any information relating to Borrower or any
of its Affiliates that is communicated to or obtained by the Person serving as
such Agent or any of its Affiliates in any capacity. Each Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to such Agent by Borrower or a Lender.

(c) Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Financing Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 8.3 and of Section 8.6 (Right to Indemnity) shall apply to any
Affiliates of Administrative Agent or Collateral Agent (as applicable) and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent or Collateral Agent (as applicable).

8.4 Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with any of Borrower’s Affiliates as if it were not performing
the duties specified herein, and may accept fees and other consideration from
Borrower for services in connection herewith and otherwise without having to
account for the same to Lenders.

8.5 Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Borrower in connection
with Credit Extensions hereunder and that it has made and shall continue to make
its own appraisal of the creditworthiness of Borrower. No Agent shall have any
duty or

 

137



--------------------------------------------------------------------------------

responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

(b) Each Lender or Issuing Bank, as applicable, by delivering its signature page
to this Agreement or an Assignment Agreement and funding a Loan or issuing a
Letter of Credit hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Financing Document and each other document
required to be approved by any Agent, Requisite Lenders, Issuing Banks or
Lenders, as applicable on such Credit Date.

8.6 Right to Indemnity. Each Lender or Issuing Bank, in proportion to its Pro
Rata Share, severally agrees to indemnify each Agent, to the extent that such
Agent shall not have been reimbursed by Borrower, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Financing Documents or Letters of Credit
or otherwise in its capacity as such Agent in any way relating to or arising out
of this Agreement or the other Financing Documents or Letters of Credit;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. If any indemnity furnished to any Agent for any
purpose shall, in the opinion of such Agent, be insufficient or become impaired,
such Agent may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided that in no event shall this sentence require any Lender to indemnify
any Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof; and provided further that, this sentence shall not be deemed
to require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.

 

138



--------------------------------------------------------------------------------

8.7 Successor Administrative Agent.

(a) Administrative Agent may resign from the performance of all its functions
and duties hereunder and under the other Financing Documents at any time by
giving thirty (30) days’ written notice to Borrower and the Lenders.
Administrative Agent may be removed at any time (i) by the Requisite Lenders
(x) for such Person’s gross negligence or willful misconduct or (y) if such
Person is a Defaulting Lender pursuant to clause (d) of the definition thereof,
to the extent permitted by applicable Government Rule or (ii) by Borrower, with
the consent of the Requisite Lenders, for such Person’s gross negligence or
willful misconduct. In the event Société Générale is no longer Administrative
Agent, any successor Administrative Agent may be removed at any time with cause
by the Requisite Lenders. Any such resignation or removal shall take effect upon
the appointment of a successor Administrative Agent, in accordance with this
Section 8.7.

(b) Upon any notice of resignation by Administrative Agent or upon the removal
of Administrative Agent by the Requisite Lenders, or by Borrower with the
approval of the Requisite Lenders pursuant to Section 8.7(a), the Requisite
Lenders shall appoint a successor Administrative Agent, hereunder and under each
other Financing Document to which Administrative Agent is a party, with such
successor Administrative Agent to be a commercial bank having a combined capital
and surplus of at least one billion Dollars ($1,000,000,000); provided that, if
no Default or Event of Default shall then be continuing, appointment of a
successor Administrative Agent shall also be acceptable to Borrower (such
acceptance not to be unreasonably withheld, conditioned or delayed). The fees
payable by Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between Borrower and
such successor.

(c) If no successor Administrative Agent has been appointed by the Requisite
Lenders within thirty (30) days after the date a notice of resignation was given
by the resigning Administrative Agent, or the Requisite Lenders elected to
remove such Person, any Secured Party may petition any court of competent
jurisdiction for the appointment of a successor Administrative Agent. Such court
may thereupon, after such notice, if any, as it may deem proper, appoint a
successor Administrative Agent, who shall serve as Administrative Agent
hereunder and under each other Financing Document to which it is a party until
such time, if any, as the Requisite Lenders appoint a successor Administrative
Agent, as provided above.

 

139



--------------------------------------------------------------------------------

(d) Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent, and the retiring (or removed) Administrative Agent shall
be discharged from all of its duties and obligations hereunder or under the
other Financing Documents. After the retirement or removal of Administrative
Agent hereunder and under the other Financing Documents, the provisions of this
Section 8 and Section 9.3 (Indemnity) shall continue in effect for the benefit
of such retiring (or removed) Person, its sub-agents and their respective Agent
Affiliates in respect of any actions taken or omitted to be taken by any of them
while the retiring Person was acting in its capacity as Administrative Agent.

8.8 Security Documents.

(a) Agents under Security Documents. Each Secured Party hereby further
authorizes Administrative Agent to (or to authorize Collateral Agent to, as
applicable), on behalf of and for the benefit of the Secured Parties, (i) be the
agent for and representative of the Secured Parties with respect to the
Collateral and the Security Documents, to enter into the Security Documents on
behalf of the Secured Parties, and to take such actions on its behalf and to
exercise such powers as are delegated to Administrative Agent and to Collateral
Agent, respectively, by the terms of this Agreement, the Collateral Agency
Appointment Agreement and the other Security Documents, together with such
powers and discretion as are reasonably incidental thereto and (ii) acknowledge
its consent, as may be necessary under each applicable jurisdiction, to the
granting of the first-priority Lien (subject to Permitted Liens) pursuant to
each of the Security Documents. Subject to Section 9.5 (Amendments and Waivers),
without further written consent or authorization from any Secured Party,
Administrative Agent may (or may authorize Collateral Agent to, as applicable)
execute any documents or instruments necessary to, in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which Requisite Lenders (or such other Lenders as may be required
to give such consent under Section 9.5 (Amendments and Waivers)) have otherwise
consented. Without limiting the foregoing, each Secured Party hereby agrees to
provide such cooperation and assistance as may be reasonably requested by
Administrative Agent or Collateral Agent to facilitate and effect actions taken
or intended to be taken by Administrative Agent or Collateral Agent, as
applicable, including execution and delivery of notices, instruments and other
documents as are reasonably deemed necessary by Administrative Agent or
Collateral Agent to effect such actions, and joining in any action, motion or
proceeding initiated by Collateral Agent (at the instruction of Administrative
Agent) for such purposes.

 

140



--------------------------------------------------------------------------------

(b) Right To Realize on Collateral. Borrower, Administrative Agent and each
Secured Party hereby agree that (i) no Secured Party shall have any right
individually to realize upon any of the Collateral, it being understood and
agreed that all powers, rights and remedies hereunder and under any of the
Financing Documents may be exercised solely by Administrative Agent or
Collateral Agent, as applicable, for the benefit of the Secured Parties in
accordance with the terms hereof and thereof and all powers, rights and remedies
under the Security Documents may be exercised solely by Collateral Agent for the
benefit of the Secured Parties in accordance with the terms thereof; provided
that, notwithstanding the foregoing, (A) in any proceeding under Debtor Relief
Laws, any Secured Party may file a proof of claim or statement of interest with
respect to the Obligations owed to the Secured Parties; (B) any Secured Party
may take any action to preserve or protect the validity and enforceability of
the Liens granted in favor of Secured Parties, provided that no such action is,
or could reasonably be expected to be, (x) adverse, in any material respect, to
the Liens granted in favor of the Secured Parties or the rights of Collateral
Agent, Administrative Agent or any other Secured Parties to exercise remedies in
respect thereof or (y) otherwise inconsistent with the terms of this Agreement
and the Security Documents and (C) any Secured Party may file any responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding or
other pleading made by any Person objecting to or otherwise seeking the
disallowance of the claims of such Secured Party, including any claims secured
by the Collateral, in each case, to the extent not inconsistent with the terms
of this Agreement and the Security Documents; (ii) Administrative Agent shall be
entitled to instruct Collateral Agent to and Collateral Agent (at the
instruction of Administrative Agent) shall be entitled, for the benefit of the
Secured Parties, to sell, transfer or otherwise dispose of or deal with any
Collateral as provided in this Agreement and in the Security Documents and
(iii) in the event of a foreclosure or similar enforcement action by Collateral
Agent on any of the Collateral pursuant to a public or private sale or other
disposition (including pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code), Collateral Agent (or any Lender, except with
respect to a “credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii)
or otherwise of the Bankruptcy Code,) may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition and Collateral
Agent, as agent for and representative of Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities) shall be entitled,
upon instructions from Administrative Agent at the

 

141



--------------------------------------------------------------------------------

instruction of the Requisite Lenders, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale or disposition, to use and apply any of the
Obligations as a credit on account of the purchase price for any collateral
payable by Collateral Agent at such sale or other disposition.

(c) Release of Collateral; Termination of Financing Documents. Notwithstanding
anything to the contrary contained herein or any other Financing Document, upon
the occurrence of the Discharge of Obligations, upon request of Borrower,
Administrative Agent and Collateral Agent (as applicable) shall take such
actions (or shall direct Collateral Agent to take such actions) as shall be
required to release its security interest in all Collateral.

(d) Collateral Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of
Collateral Agent’s Lien thereon, or any certificate prepared by or on behalf of
Borrower in connection therewith, nor shall Collateral Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral.

8.9 Withholding Taxes. To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the IRS or any other
Governmental Authority asserts a claim that Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding Tax from such payment, such Lender
shall indemnify Administrative Agent fully for all amounts paid, directly or
indirectly, by Administrative Agent as Tax or otherwise, including any penalties
or interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred. A certificate as to the
amount of such payment or liability delivered to any Lender by Administrative
Agent shall be conclusive absent manifest error. Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Financing Document or otherwise payable by
Administrative Agent to the Lender from any other source against any amount due
to Administrative Agent under this Section 8.9.

 

142



--------------------------------------------------------------------------------

8.10 Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim. In
case of the pendency of any proceeding under any Debtor Relief Laws relative to
Borrower, Administrative Agent (irrespective of whether the principal of any
Loan or Obligation under a Letter of Credit shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, Issuing Banks and
Administrative Agent, including any claim for the reasonable compensation,
expenses, disbursements and advances of Administrative Agent and its respective
agents and counsel and all other amounts due Administrative Agent under Sections
2.2 (Letters of Credit), 2.9 (Fees), 9.2 (Expenses) and 9.3 (Indemnity) allowed
in such judicial proceeding; and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to Administrative Agent
and, in the event that Administrative Agent shall consent to the making of such
payments directly to the Lenders and Issuing Banks to pay to Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its agents and counsel, and any other
amounts due Administrative Agent under Sections 2.2 (Letters of Credit), 2.9
(Fees), 9.2 (Expenses) and 9.3 (Indemnity). To the extent that the payment of
any such compensation, expenses, disbursements and advances of Administrative
Agent, its agents and counsel, and any other amounts due Administrative Agent
under Sections 2.2 (Letters of Credit), 2.9 (Fees), 9.2 (Expenses) and 9.3
(Indemnity) hereof out of the estate in any such proceeding, shall be denied for
any reason, payment of the same shall be secured by a Lien on, and shall be paid
out of, any and all distributions, dividends, money, securities and other
properties that the Lenders or Issuing Banks may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.

 

143



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

SECTION 9. MISCELLANEOUS.

9.1 Notices.

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to Borrower, Collateral Agent, Administrative Agent or
each Issuing Bank, shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Financing Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Except as otherwise set forth in Section 3.3
(Notices) or Section 9.1(b) (Electronic Communications), each notice hereunder
shall be in writing and may be personally served or sent by facsimile (except
for any notices sent to Administrative Agent) or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, upon receipt of
facsimile, or three (3) Business Days after depositing it in the United States
mail with postage prepaid and properly addressed; provided that no notice to any
Agent shall be effective until received by such Agent; provided further that,
any such notice or other communication shall at the request of Administrative
Agent be provided to any sub-agent appointed pursuant to Section 8.3(c)
(Delegation of Duties) hereto as designated by Administrative Agent from time to
time.

(b) Electronic Communications.

(i) Notices and other communications to any Agent, Lenders and each Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
email and Internet or intranet websites, including the Platform) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to (x) notices to any Agent, any Lender or any Issuing Bank pursuant
to Section 2 (Loans and Letters of Credit) if such Person has notified
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication or (y) the issuance of any Letter of Credit.
Administrative

 

144



--------------------------------------------------------------------------------

Agent or Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(ii) Borrower understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents or any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

(iv) Borrower, each Lender, each Issuing Bank and each Agent agrees that
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with Administrative
Agent’s customary document retention procedures and policies.

 

145



--------------------------------------------------------------------------------

(i) Administrative Agent shall give prompt notice to each Lender and Issuing
Bank of receipt of each notice or request required or permitted to be given to
Administrative Agent by Borrower pursuant to the terms of this Agreement or any
other Financing Document (unless also concurrently delivered to all Lenders and
Issuing Banks by Borrower).

(ii) Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

(c) Private Side Information Contacts. Each Public Lender agrees to cause at
least one (1) individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States federal and state securities laws,
to make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to Borrower, its Affiliates or their respective
Securities for purposes of United States federal or state securities laws. In
the event that any Public Lender has determined for itself to not access any
information disclosed through the Platform or otherwise, such Public Lender
acknowledges that (i) other Lenders may have availed themselves of such
information and (ii) neither Borrower nor Administrative Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other
Financing Documents.

9.2 Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (a) all the costs of furnishing all
opinions by counsel for Borrower required to be delivered by this Agreement;
(b) the actual, reasonable and documented fees and expenses of advisors to the
Agents (including legal fees, expenses and disbursements of Skadden, Arps,
Slate, Meagher & Flom LLP and one local counsel to Agents in each jurisdiction
in which security over property of Borrower has or will be granted in connection
with the Financing Documents; provided that in the event of an actual or
potential conflict of interest, the affected Agents shall be entitled to
reimbursement of the actual, reasonable and documented fees, expenses and
disbursements of one additional counsel) in connection with the negotiation,
preparation, execution and administration of the Financing Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Borrower; (c) all the actual, reasonable and
documented out-of-pocket costs and reasonable expenses of creating, perfecting,
recording, maintaining and preserving Liens in favor of Collateral Agent, for
the benefit of Secured Parties, including filing and recording fees, expenses
and taxes (including stamp or documentary taxes), or search fees;

 

146



--------------------------------------------------------------------------------

(d) all the actual, reasonable documented out-of-pocket costs and reasonable
fees, expenses and disbursements of any auditors, accountants, consultants or
appraisers reasonably engaged by Administrative Agent; (e) all the actual,
reasonable and documented out-of-pocket costs and reasonable expenses (including
the reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by Collateral Agent and its counsel) in
connection with the custody or preservation of any of the Collateral; (f) all
other actual, reasonable and documented out-of-pocket costs and expenses
incurred by each Agent in connection with the syndication of the Loans and
Commitments and the transactions contemplated by the Financing Documents and any
consents, amendments, waivers or other modifications thereto; and (g) after the
occurrence and during the continuance of a Default or an Event of Default, all
actual, documented and reasonable out-of-pocket costs and expenses, including
the reasonable fees and out-of-pocket expenses of one counsel and, to the extent
applicable, any other local counsel reasonably necessary, incurred by any Agent,
any Issuing Bank and Lenders in enforcing any Obligations of or in collecting
any payments due from Borrower hereunder or under the other Financing Documents
by reason of such Default or Event of Default (including in connection with the
sale, lease or license of, collection from, or other realization upon any of the
Collateral) or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work out” or pursuant to any
insolvency or bankruptcy cases or proceedings; provided that in the event of an
actual or potential conflict of interest, the affected Agents, Issuing Banks and
Lenders shall be entitled to reimbursement of the actual, reasonable and
documented fees, expenses and disbursements of one additional counsel. This
Section 9.2 shall not apply with respect to Taxes that are imposed with respect
to payments to or for the account of any Agent or any Lender under any Financing
Document which are covered by Section 2.17 (Taxes; Withholding, Etc.) or that
are specifically excluded from the scope of Section 2.17 (Taxes; Withholding,
Etc.).

9.3 Indemnity.

(a) In addition to the payment of expenses pursuant to Section 9.2 (Expenses),
whether or not the transactions contemplated hereby shall be consummated,
Borrower agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Agent, each Issuing Bank and Lender and
each of their and their Affiliates’ respective officers, partners, members,
directors, trustees, advisors, employees, attorneys, agents, sub-agents,
affiliates, administrators, managers, representatives and controlling Persons
(each, an “Indemnitee”), from and against any and all Indemnified Liabilities;
provided that Borrower shall not have any obligation to any Indemnitee hereunder
with respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise from such Indemnitee’s gross negligence or willful

 

147



--------------------------------------------------------------------------------

misconduct, or material breach of such Indemnitee’s express obligations
hereunder, in each case, as determined by a final, non-appealable judgment of a
court of competent jurisdiction. To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 9.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, Borrower shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them. If for any reason the foregoing indemnification is unavailable to any
Indemnitee, or insufficient to hold it harmless, then Borrower will contribute
to the amount paid or payable by such Indemnitee, as applicable, as a result of
such Indemnified Liability in such proportion as is appropriate to reflect the
relative economic interests of (i) Borrower and its Affiliates, shareholders,
partners, members or other equity holders on the one hand and (ii) such
Indemnitee on the other hand with respect to the transactions under the
Financing Documents, as well as the relative fault of (x) Borrower and its
Affiliates, shareholders, partners, members or other equity holders and (y) such
Indemnitee with respect to such Indemnified Liability. The reimbursement,
indemnity and contribution obligations of Borrower under this Section 9.3 will
be in addition to any liability which Borrower may otherwise have, and will be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of Borrower, the Indemnitees, any such Affiliate and
any such Person. Notwithstanding the foregoing, Borrower shall not be required
to indemnify any indemnified party for losses, claims, damages or liabilities
arising solely out of disputes as between the indemnified parties that are not
based on any act or omission of Borrower or any of its subsidiaries or
affiliates, excluding any disputes against any Agent acting in such capacity.

(b) To the extent permitted by applicable law, Borrower shall not assert, and
Borrower hereby waives, any claim against each Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to, this Agreement
or any Financing Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Loan or Letter of Credit or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and Borrower
hereby waives, releases and agrees not to sue upon any such claim or any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor. Other than with respect the obligations of Borrower pursuant to
Section 9.3(a),

 

148



--------------------------------------------------------------------------------

to the extent permitted by applicable law, no Lender, Issuing Bank or Agent
shall assert, and each Lender, Issuing Bank and Agent hereby waives, any claim
against Borrower and its Affiliates, officers, partners, members, directors,
trustees, advisors employees, attorneys, agents, sub-agents or controlling
Persons, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) (whether
or not the claim therefor is based on contract, tort or duty imposed by any
applicable legal requirement) arising out of, in connection with, as a result
of, or in any way related to, this Agreement or any Financing Document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and no Lender, Issuing Bank and Agent hereby
waives, releases and agrees not to sue upon any such claim or any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

(c) Borrower also agrees that no Indemnitee will have any liability, based on
its or their exclusive or contributory negligence or otherwise, to Borrower (or
its Affiliates) or any Person asserting claims on behalf of or in right of
Borrower (or their respective Affiliates) or any other Person in connection with
or as a result of this Agreement or any Financing Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof or any act or omission or event occurring in
connection therewith, in each case, except to the extent that any losses,
claims, damages, liabilities or expenses incurred by Borrower or its affiliates,
shareholders, partners or other equity holders have been found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of, or material breach of its
express obligations under the Financing Documents by, such Indemnitee in
performing its obligations under this Agreement or any Financing Document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein; provided, however, that in no event will such Indemnitee have any
liability for any indirect, consequential, special or punitive damages in
connection with or as a result of such Indemnitee’s activities related to this
Agreement or any Financing Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein. Notwithstanding the
foregoing, Borrower shall not be required to indemnify any Indemnitee for any
Indemnified Liabilities arising solely out of disputes as between the
Indemnitees that are not based on any act or omission of Borrower or any of its
Subsidiaries or Affiliates, excluding any disputes against any Agent acting in
such capacity.

 

149



--------------------------------------------------------------------------------

(d) Promptly after receipt by any Lender, Issuing Bank or Agent of notice of its
involvement in any action, proceeding or investigation, such Lender, Issuing
Bank or Agent will, if a claim for indemnification in respect thereof is to be
made against Borrower under this Section 9.3, notify Borrower in writing of such
involvement. Failure by any Lender, Issuing Bank or Agent to so notify Borrower
will not relieve Borrower from the obligation to indemnify the Indemnitees under
this Section 9.3 except to the extent that Borrower suffers actual prejudice as
a result of such failure, and will not relieve Borrower from its obligation to
provide reimbursement and contribution to such Lenders, Issuing Banks or Agents.

This Section 9.3 shall not apply with respect to Taxes other than any Taxes that
represent Indemnified Liabilities arising from any non-Tax claim.

9.4 Set Off.

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence of any Event of
Default each Lender and each Issuing Bank is hereby authorized by Borrower at
any time or from time to time, without notice to Borrower or to any other Person
(other than Administrative Agent), any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, time or demand, including Indebtedness evidenced by certificates of
deposit, whether matured or unmatured, but not including trust accounts) and any
other Indebtedness at any time held or owing by such Lender or such Issuing Bank
to or for the credit or the account of Borrower against and on account of the
obligations and liabilities of Borrower to such Lender or such Issuing Bank
hereunder, the Letters of Credit and participations therein and under the other
Financing Documents, including all claims of any nature or description arising
out of or connected hereto, the Letters of Credit and participations therein or
with any other Financing Document, irrespective of whether or not (a) such
Lender or such Issuing Bank shall have made any demand hereunder or (b) the
principal of or the interest on the Loans or any amounts in respect of the
Letters of Credit or any other amounts due hereunder shall have become due and
payable pursuant to Section 2 (Loans and Letters of Credit) and although such
obligations and liabilities, or any of them, may be contingent or unmatured;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
Administrative Agent for further application in accordance with the provisions
of Sections 2.14 (Ratable Sharing) and 2.19 (Defaulting Lenders) and, pending
such

 

150



--------------------------------------------------------------------------------

payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of Administrative Agent, Issuing Banks and
the Lenders, and (y) the Defaulting Lender shall provide promptly to
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each Issuing Bank and their respective Affiliates
under this Section 9.4 are in addition to other rights and remedies (including
other rights of setoff) that such Lender, Issuing Bank or their respective
Affiliates may have. Failure of any Lender or Issuing Bank to give notice of any
such setoff and application to Administrative Agent shall not affect the
validity of such setoff and application.

9.5 Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 9.5(b) (Affected Lenders’ Consent) and 9.5(c) (Other Consents), no
amendment, modification, termination or waiver of any provision of the Financing
Documents, or consent to any departure by Borrower therefrom, shall in any event
be effective without the written concurrence of Requisite Lenders; provided that
Administrative Agent may, with the consent of Borrower only, amend, modify or
supplement this Agreement or any other Financing Document (i) to cure any
ambiguity, omission, defect or inconsistency (as reasonably determined by
Administrative Agent), so long as such amendment, modification or supplement
does not adversely affect the rights of any Lender (or any Issuing Bank if
applicable) or the Lenders shall have received at least five (5) Business Days’
prior written notice thereof and Administrative Agent shall not have received,
within five (5) Business Days of the date of such notice to the Lenders, a
written notice from the Requisite Lenders stating that the Requisite Lenders
object to such amendment, (ii) to enter into additional or supplemental Security
Documents, or (iii) to release Collateral in accordance with Section 6.6
(Fundamental Changes) of this Agreement and the Security Documents.

(b) Affected Lenders’ Consent. No amendment, modification, termination, or
consent shall be effective if the effect thereof would:

(i) extend any Commitment or the scheduled Final Maturity Date of any Loan or
Note without the written consent of the Lender or Issuing Bank holding such
Commitment, Loan or Note; provided that no amendment, modification or waiver of
any condition precedent, covenant, Default or Event of Default shall constitute
an extension of a Commitment or a final maturity date;

 

151



--------------------------------------------------------------------------------

(ii) waive, reduce or postpone repayment (but not voluntary prepayment or
mandatory prepayment, which shall be governed by Section 9.5(a) (Requisite
Lenders’ Consent)) of any Loan beyond the Final Maturity Date without the
written consent of the Lender or Issuing Bank holding such Loan;

(iii) extend the Letter of Credit Expiration Date beyond the Commitment
Termination Date without the written consent of each Issuing Bank;

(iv) subject to Section 2.15(f) (LIBOR Replacement), reduce the rate of interest
on any Loan (other than any waiver of any increase in the interest rate
applicable to any Loan pursuant to Section 2.8 (Default Interest)), any premium
or any fee payable to a Lender or an Issuing Bank under this Agreement or any
other Financing Documents without the written consent of the Lender or Issuing
Bank to which such interest, premium or fee is payable hereunder;

(v) extend the time for payment of any interest, fees or premium payable to a
Lender or Issuing Bank under this Agreement or any other Financing Documents
(but not voluntary prepayment or mandatory prepayment, which shall be governed
by Section 9.5(a) (Requisite Lenders’ Consent)) without the written consent of
the Lender or Issuing Bank to which such interest, fee or premium is payable (it
being understood that the waiver of any mandatory prepayment shall not
constitute an extension of any time for payment of interest or fees unless
expressly agreed in such waiver);

(vi) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit without the written consent of the Lender or the
applicable Issuing Bank to which such Loan or reimbursement obligation, as
applicable, is payable;

(vii) amend, modify, terminate or waive any provision of this Section 9.5(b),
Section 9.5(c) (Other Consents) or any other provision of this Agreement that
expressly provides that the consent of all Lenders is required, without the
written consent of all Lenders;

(viii) amend (A) the definition of “Requisite Lenders,” (B) the definition of
“Pro Rata Share,” (C) any other provision of this Agreement specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determinations or grant any consent hereunder, in
each case, without the written consent of all Lenders;

 

152



--------------------------------------------------------------------------------

(ix) amend the provisions of Section 2.9(b) (Fees), Section 2.12 (Application of
Prepayments), Section 2.13(c) (General Provisions Regarding Payments),
Section 2.13(d) (General Provisions Regarding Payments), Section 2.13(g)
(General Provisions Regarding Payments), Section 2.14 (Ratable Sharing) or
clause (x) of the proviso in Section 9.4, in each case in a manner that would by
its terms alter the pro rata sharing of payments required thereby, without the
consent of each Lender adversely affected thereby;

(x) release all or substantially all of the Collateral except as expressly
provided in the Financing Documents and except in connection with a “credit bid”
undertaken by Collateral Agent at the direction of the Requisite Lenders
pursuant to section 363(k), section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code or other sale or disposition of assets in connection with an
enforcement action with respect to the Collateral permitted pursuant to the
Financing Documents (in which case only the consent of the Requisite Lenders
will be needed for such release), without the written consent of all Lenders and
Issuing Banks; or

(xi) consent to the assignment or transfer by Borrower of any of its rights and
obligations under any Financing Document, without the written consent of all
Lenders;

provided that, (1) for the avoidance of doubt, all Lenders and Issuing Banks
shall be deemed directly affected by any amendment described in Sections
9.5(b)(vii), 9.5(b)(viii) and 9.5(b)(x); (2) no amendment, waiver or consent
shall, unless in writing and signed by the applicable Issuing Bank in addition
to the Lenders required above, affect the rights or duties of such Issuing Bank
under this Agreement, any Issuer Document or any other Financing Document
relating to any Letter of Credit issued or to be issued by it; and (3) any
amendment, waiver or consent of this Agreement that by its terms affects the
rights or duties under this Agreement of the Lenders (but not the Issuing Banks)
or the Issuing Banks (but not the Lenders) may be effected by a written
instrument executed by Borrower and by or on behalf of the requisite percentage
in interest of the Lenders or the Issuing Banks, as applicable, that would be
required to consent thereto under the foregoing provisions of this Section 9.5
if such class of Lenders or Issuing Banks were the only class of Lenders or
Issuing Banks hereunder at the time.

 

153



--------------------------------------------------------------------------------

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Financing Documents, or consent to any departure by Borrower
therefrom, shall:

(i) increase any Commitment of any Lender over the amount thereof then in effect
without the consent of such Lender or Letter of Credit Issuance Commitment of
any Issuing Bank over the amount thereof in effect without the consent of such
Issuing Bank; provided that no amendment, modification or waiver of any
condition precedent, covenant, Default or Event of Default shall constitute an
increase in any Commitment of any Lender or Letter of Credit Issuance Commitment
of any Issuing Bank, as applicable; or

(ii) amend, modify, terminate or waive any provision of the Financing Documents
as the same applies to any Agent or Coordinating Lead Arranger, or any other
provision hereof as the same applies to the rights or obligations of any Agent
or Coordinating Lead Arranger, in each case without the consent of such Agent or
Coordinating Lead Arranger, as applicable.

(d) Execution of Amendments, Etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender or any Issuing Bank, execute
amendments, modifications, waivers or consents on behalf of such Lender or
Issuing Bank. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on Borrower in any case shall entitle Borrower to any other or further
notice or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 9.5
shall be binding upon each Lender and Issuing Bank at the time outstanding, each
future Lender or Issuing Bank and, if signed by Borrower, on Borrower.

9.6 Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and permitted assigns and shall inure to the benefit of
the parties hereto and the successors and permitted assigns of Lenders.
Borrower’s rights or obligations hereunder or any interest therein may not be
assigned or delegated by Borrower without the prior written consent of all
Lenders. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders and other
Indemnitees) any benefit, legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

154



--------------------------------------------------------------------------------

(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders or Issuing Banks in the Register as the holders
and owners of the corresponding Commitments and Loans listed therein for all
purposes hereof. The entries in the Register shall be conclusive absent manifest
error. No assignment or transfer of any such Commitment or Loan shall be
effective, in each case, unless and until recorded in the Register following
receipt of a fully executed Assignment Agreement effecting the assignment or
transfer thereof, together with the required forms and certificates regarding
tax matters and any fees payable in connection with such assignment, in each
case, as provided in Section 9.6(d) (Mechanics). Each assignment shall be
recorded in the Register promptly following receipt by Administrative Agent of
the fully executed Assignment Agreement and all other necessary documents and
approvals, prompt notice thereof shall be provided to Borrower and a copy of
such Assignment Agreement shall be maintained, as applicable. The date of such
recordation of a transfer shall be referred to herein as the “Assignment
Effective Date.” Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as a Lender or Issuing Bank shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Commitments or
Loans.

(c) Right To Assign. Each Lender or Issuing Bank (in such capacity and in its
capacity as a Lender) shall have the right at any time to sell, assign or
transfer all or a portion of its rights and obligations under this Agreement,
including all or a portion of its Commitment, Loans and L/C Obligations owing to
it (provided that pro rata assignments shall not be required and each assignment
shall be of a uniform, and not varying, percentage of all rights and obligations
under and in respect of any applicable Loan and any related Commitments; and
provided further that, no partial assignment of any outstanding Letter of Credit
shall be permitted) to a Person who is (A) an Eligible Assignee and (B) in the
case of an Issuing Bank, has the Required Ratings (or its guarantor, as
contemplated by the definition of “Required Ratings,” has the Required Ratings),
and, in each case, is reasonably satisfactory to Administrative Agent and
consented to by Borrower (such consent not to be (x) unreasonably withheld,
conditioned or delayed or (y) required (1) at any time an Event of Default
pursuant to Sections 7.1(a) (Failure To Make Payments When Due), 7.1(f)
(Involuntary Bankruptcy; Appointment of Receiver, Etc.) or 7.1(g) (Voluntary
Bankruptcy; Appointment of Receiver, Etc.) shall have occurred and then be
continuing or (2) in case of assignment to a then-existing Lender or Issuing
Bank or an Affiliate of such Lender or Issuing Bank); provided further that
Borrower shall be deemed to have consented to any such assignment unless it
shall

 

155



--------------------------------------------------------------------------------

object thereto by written notice to Administrative Agent within ten
(10) Business Days after having received notice thereof. Upon a Lender’s or
Issuing Bank’s assignment of L/C Obligations, Commitments and outstanding Loans
to an additional Lender or Issuing Bank, as applicable, (i) such additional
Lender or Issuing Bank shall become vested with all of the rights, powers,
privileges and duties of a Lender or Issuing Bank (as applicable) hereunder, and
(ii) if the assignee is an Issuing Bank, such assignee Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, assigned to
such Issuing Bank.

(d) Mechanics.

(i) Assignments and assumptions of Loans and Commitments by Lenders shall be
effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments made pursuant to the foregoing provision shall
be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to withholding tax matters
as the assignee under such Assignment Agreement may be required to deliver
pursuant to Section 2.17(c) (Status of Lenders), together with payment to
Administrative Agent of a registration and processing fee of $3,500 (except that
no such registration and processing fee shall be payable in the case of an
assignee which is already a Lender or is an affiliate or Related Fund of a
Lender or a Person under common management with a Lender).

(ii) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrower and Administrative Agent, the applicable Pro Rata Share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Administrative Agent and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full Pro Rata
Share of all Loans. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

156



--------------------------------------------------------------------------------

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
Assignment Effective Date that (i) it is an Eligible Assignee (and, if the
assignee is to be an Issuing Bank, has the Required Ratings (or whose guarantor,
as contemplated by the definition of “Required Ratings,” has the Required
Ratings)); (ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be; (iii) it will make or invest in, as the case may be, its Commitments or
Loans for its own account in the ordinary course and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 9.6, the disposition of such
Commitments or Loans or any interests therein shall at all times remain within
its exclusive control); and (iv) it will not provide any information (other than
customary administrative information) obtained by it in its capacity as a Lender
to Borrower or any Affiliate of Borrower.

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 9.6, as of the Assignment Effective Date (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder and under the
other Financing Documents to the extent of its interest in the Loans and
Commitments as reflected in the Register and shall thereafter be a party hereto
and a “Lender” for all purposes hereof; (ii) the assigning Lender thereunder
shall, to the extent that rights and obligations hereunder have been assigned to
the assignee, relinquish its rights (other than any rights which survive the
termination hereof under Section 9.8 (Survival of Representations, Warranties
and Agreements)) and be released from its obligations hereunder (and, in the
case of an assignment covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto on the Assignment Effective Date; provided that, anything contained in
any of the Financing Documents to the contrary notwithstanding, such assigning
Lender shall continue to be entitled to the benefit of all indemnities hereunder
as specified herein with respect to matters arising out of the prior involvement
of such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect any Commitment of such assignee and any Commitment of such
assigning Lender, if any; and (iv) if any such assignment occurs after the
issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Commitments and/or
outstanding Loans of the assignee and/or the assigning Lender.

 

157



--------------------------------------------------------------------------------

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations without restriction to any Person (other than Borrower, any of
its Subsidiaries or any of their respective Affiliates, or any natural Person)
in all or any part of its Commitments, Loans or any other Obligation. Each
Lender that sells a participation pursuant to this Section 9.6(g) shall, acting
solely for this purpose as a non-fiduciary agent of Borrower, maintain a
register on which it records the name and address of each participant and the
principal amounts (and stated interest) of each participant’s participation
interest with respect to the Commitments, Loans and other Obligations (each, a
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any participant or any information relating to a participant’s
interest in any Commitments, Loans or its other obligations under any Financing
Document) except to the extent that the relevant parties, acting reasonably and
in good faith, determine that such disclosure is necessary to establish that
such Commitment, Loan or other Obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. Unless otherwise
required by applicable law, any disclosure required by the foregoing sentence
shall be made by the relevant Lender directly and solely to the IRS. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of the applicable participation for all purposes under
this Agreement, notwithstanding any notice to the contrary. For the avoidance of
doubt, Administrative Agent (in its capacity as Administrative Agent) shall have
no responsibility for maintaining a Participant Register.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the final scheduled maturity of any
Loan or Note in which such participant is participating, or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result

 

158



--------------------------------------------------------------------------------

thereof), (B) consent to the assignment or transfer by Borrower of any of its
rights and obligations under this Agreement or (C) release all or substantially
all of the Collateral under the Security Documents (except as expressly provided
in the Financing Documents) supporting the Loans hereunder in which such
participant is participating.

(iii) Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.15(c) (Compensation for Breakage or Non-Commencement of Interest
Periods), 2.16 (Increased Costs; Capital Adequacy) and 2.17 (Taxes; Withholding,
Etc.) to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 9.6(c) (Right To Assign); provided that (x) a
participant shall not be entitled to receive any greater payment under
Section 2.16 (Increased Costs; Capital Adequacy) or 2.17 (Taxes; Withholding,
Etc.) than the applicable Lender would have been entitled to receive with
respect to the participation sold to such participant, (A) except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the participant acquired the applicable participation or (B) unless
the sale of the participation to such participant is made with Borrower’s prior
written consent (not to be unreasonably withheld, conditioned or delayed), (y) a
participant shall not be entitled to the benefits of Section 2.17 (Taxes;
Withholding, Etc.) unless such participant agrees, for the benefit of Borrower,
to comply with Section 2.17 (Taxes; Withholding, Etc.) and provide all forms
required by Section 2.17(c) (Status of Lenders) as though it were a Lender (it
being understood that the forms required by Section 2.17(c) (Status of Lenders)
shall be delivered to the participating Lender) and (z) a participant agrees to
be subject to the provisions of Sections 2.18 (Obligation to Mitigate) and 2.20
(Removal or Replacement of a Lender) as if it were an assignee under
Section 9.6(c) (Right To Assign); provided further that, except as specifically
set forth in clauses (x) and (y) of this sentence, nothing herein shall require
any notice to Borrower or any other Person in connection with the sale of any
participation. To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 9.4 (Set-Off) as though it were a Lender,
provided such participant agrees to be subject to Section 2.14 (Ratable Sharing)
as though it were a Lender.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 9.6, any Lender
or Issuing Bank may assign, pledge and/or grant a security interest in all or
any portion of its Loans, the other Obligations owed by or to such Lender or
Issuing Bank, and its Notes, if any, to secure obligations of such Lender,
including to any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors and any operating circular issued by such
Federal Reserve Bank or other central bank; provided that no Lender or Issuing
Bank, as between Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge, and
provided further that in no event shall the applicable Federal Reserve Bank,
pledgee or trustee, be considered to be a “Lender” or “Issuing Bank” or be
entitled to require the assigning Lender to take or omit to take any action
hereunder.

 

159



--------------------------------------------------------------------------------

9.7 Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists. Any
determination regarding whether or not a Default or Event of Default has
occurred or is existing or continuing under this Agreement or any other
Financing Document shall be made by Borrower and the Requisite Lenders (or
Administrative Agent) to the extent such Default or Event of Default, if it had
occurred, would be waivable by the Requisite Lenders pursuant to Section 9.5
(Amendments and Waivers) hereof. The Lenders shall act collectively through
Administrative Agent with respect to all such determinations; provided that the
Requisite Lenders may direct Administrative Agent with respect to any such
determination; provided further that the foregoing shall not in any manner
prohibit any Lender from communicating with any other Lender or with
Administrative Agent regarding any such actual or claimed Event of Default,
Default, default, event or condition, what action Borrower or Lender has taken,
is taking, or proposes to take with respect thereto, the terms and conditions of
any amendment or waiver with respect to such Default or Event of Default or any
other matter relating to Borrower or any Financing Document.

9.8 Survival of Representations, Warranties and Agreements.

All representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of Borrower set forth in Sections 2.15(c) (Compensation for Breakage
or Non-Commencement of Interest Periods), 2.16 (Increased Costs; Capital
Adequacy), 2.17 (Taxes; Withholding, Etc.), 9.2 (Expenses), 9.3 (Indemnity), 9.4
(Set-Off), 9.8 and 9.23 (No Fiduciary Duty) and the agreements of Lenders set
forth in Sections 2.14 (Ratable Sharing), 8.3(b) (Exculpatory Provisions) and
8.6 (Right to Indemnity) shall survive the payment of the Loans, the
cancellation or expiration of the Letters of Credit and the reimbursement of any
amounts drawn thereunder and the termination hereof.

 

160



--------------------------------------------------------------------------------

9.9 No Waiver; Remedies Cumulative.

No failure or delay on the part of any Agent, any Issuing Bank or any Lender in
the exercise of any power, right or privilege hereunder or under any other
Financing Document shall impair such power, right or privilege or be construed
to be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. The rights, powers
and remedies given to each Agent and each Lender hereby are cumulative and shall
be in addition to and independent of all rights, powers and remedies existing by
virtue of any statute or rule of law or in any of the other Financing Documents.
Any forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy. Nothing herein shall prohibit any Issuing Bank
from exercising the rights and remedies that inure to its benefit (solely in its
capacity as Issuing Bank) hereunder and under the other Financing Documents.

9.10 Marshalling; Payments Set Aside.

Neither any Agent nor any Lender or Issuing Bank shall be under any obligation
to marshal any assets in favor of Borrower or any other Person or against or in
payment of any or all of the Obligations. To the extent that Borrower makes a
payment or payments to Administrative Agent, any Issuing Bank or Lenders (or to
Administrative Agent, on behalf of Lenders or any Issuing Bank), or any Agent,
Issuing Bank or Lender enforces any security interests or exercises any right of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.

9.11 Severability.

In case any provision in or obligation hereunder or under any other Financing
Document shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. Without limiting the foregoing
provisions of this Section 9.11, if and to the extent that the enforceability of
any provisions in this Agreement relating to Defaulting Lenders shall be limited
by Debtor Relief Laws, as determined in good faith by Administrative Agent or an
Issuing Bank, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

161



--------------------------------------------------------------------------------

9.12 Obligations Several; Independent Nature of Lenders’ Rights.

The obligations of Lenders (which term shall include each Issuing Bank for
purposes of this Section 9.12) hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Financing Document, and no action taken
by Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as
a partnership, an association, a Joint Venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and (subject to
the provisions hereof) enforce its rights arising out hereof and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

9.13 Headings.

Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.

9.14 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

9.15 CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE,
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO OR ANY OTHER FINANCING DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE
BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND

 

162



--------------------------------------------------------------------------------

UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN
WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY
AGREEMENT GOVERNED BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH
RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO SUCH PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.1;
(D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER SUCH PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT,
AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(E) IN THE CASE OF BORROWER ONLY, AGREES THAT THE AGENTS, ISSUING BANKS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST BORROWER IN THE COURTS OF ANY OTHER JURISDICTION
IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT. BORROWER, FOR ITSELF AND ITS AFFILIATES, AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.

9.16 WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
UNDER ANY OF THE OTHER FINANCING DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING
TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO

 

163



--------------------------------------------------------------------------------

ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER
IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS
WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 9.16 AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER FINANCING DOCUMENTS OR
TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

9.17 Confidentiality.

Each Agent and each Lender (which term shall for the purposes of this
Section 9.17 include each Issuing Bank) shall hold all non-public information
regarding Borrower and its Subsidiaries and Affiliates and their respective
businesses identified as such by Borrower and obtained by such Agent or such
Lender pursuant to the requirements hereof in accordance with such Agent’s and
such Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by Borrower that, in any event,
Administrative Agent may disclose such information to the Lenders and each Agent
and each Lender and each Agent may make (a) disclosures of such information to
Affiliates of such Lender or Agent and to their respective officers, directors,
partners, members, employees, representatives, administrators, managers, legal
counsel, independent auditors, insurers and other experts, agents, trustees and
advisors (and to other Persons authorized by a Lender or Agent to organize,
present or disseminate such information in connection with disclosures otherwise
made in accordance with this Section 9.17) who need to know such information and
on a confidential basis, (b) disclosures of such information reasonably required
by any potential or prospective assignee, transferee or participant in
connection with the contemplated assignment, transfer or participation of any
Loans or any participations therein, by any direct or indirect contractual
counterparties (or the professional advisors thereto) to any swap or derivative
transaction relating to Borrower and its obligations under the Loans or any
potential providers of credit protection, in each case, who are advised of the
confidential nature of such information, (c) disclosure to any

 

164



--------------------------------------------------------------------------------

rating agency on a confidential basis; provided that such information is
supplied to such rating agency after consultation with Administrative Agent,
(d) disclosure on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Loans, (e) disclosures in connection with the exercise of
any remedies hereunder or under any other Financing Document or any action or
proceeding relating to this Agreement or any other Financing Document or the
enforcement of rights hereunder or thereunder, (f) disclosures to the extent
that such information is publicly available or becomes publicly available other
than by reason of improper disclosure by such Person, (g) disclosures received
by a Person on a non-confidential basis from a source (other than the disclosing
party or any of its affiliates, advisors, members, directors, employees, agents
or other representatives) not known by such Person to be prohibited from
disclosing such information to such Person by a legal, contractual or fiduciary
obligation, (h) disclosures to the extent that such information was already in
the disclosing party’s possession or is independently developed by the
disclosing party, (i) with respect to the Coordinating Lead Arrangers only,
disclosures for purposes of establishing a “due diligence” defense,
(j) disclosures to market data collectors and similar services providers in the
lending industry, and service providers to Agents and Lenders in connection with
the administration and management of the Loans, (k) disclosures required or
requested by any court, administrative or governmental agency, body, committee
or representative thereof or pursuant to applicable law or legal, administrative
or judicial process, or pursuant to a subpoena or order issued by a court of
competent jurisdiction, in which case such Person agrees to inform Borrower
promptly thereof to the extent permitted by applicable law, (l) disclosures upon
the request or demand of any regulatory or quasi-regulatory authority (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners) purporting to have jurisdiction over such Person or any of its
Affiliates, (m) disclosures to any other party hereto or to Collateral Agent in
its capacity as such, (n) disclosures subject to an agreement containing
provisions substantially the same as (or more stringent than) those set forth in
this Section 9.17 and (o) disclosures with the consent of Borrower.
Notwithstanding anything to the contrary set forth herein, each party (and each
of their respective employees, representatives or other agents) may disclose to
any and all Persons without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions and other tax analyses) that are provided to any
such party relating to such tax treatment and tax structure. However, any
information relating to the tax treatment or tax structure shall remain subject
to the confidentiality provisions hereof (and the foregoing sentence shall not
apply) to the extent reasonably necessary to enable the parties hereto, their
respective Affiliates, and their respective Affiliates’ directors and employees
to comply with applicable securities laws. For this purpose, “tax structure”
means any facts relevant to the U.S. federal income tax treatment of the
transactions contemplated by this Agreement but does not include information
relating to the identity of any of the parties hereto or any of their respective
Affiliates.

 

165



--------------------------------------------------------------------------------

9.18 Usury Savings Clause.

Notwithstanding any other provision herein, the aggregate interest rate charged
by any Lender with respect to any of the Obligations, including all charges or
fees in connection therewith deemed in the nature of interest under applicable
law, shall not exceed the Highest Lawful Rate applicable to such Lender. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement charged by any Lender at any time exceeds the Highest Lawful Rate
applicable to such Lender, the Outstanding Amount of the Loans held by such
Lender made hereunder shall bear interest at the Highest Lawful Rate until the
total amount of interest due thereunder equals the amount of interest which
would have been due thereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect. In addition, if when the Loans made
thereunder are repaid in full the total interest due thereunder (taking into
account the increase provided for above) is less than the total amount of
interest which would have been due thereunder if the stated rates of interest
set forth in this Agreement had at all times been in effect, then to the extent
permitted by law, Borrower shall pay to Administrative Agent an amount equal to
the difference between the amount of interest paid to such Lender and the amount
of interest which would have been paid to such Lender if the Highest Lawful Rate
had at all times been in effect. Notwithstanding the foregoing, it is the
intention of Lenders and Borrower to conform strictly to any applicable usury
laws. Accordingly, if any Lender contracts for, charges, or receives any
consideration which constitutes interest in excess of the Highest Lawful Rate
applicable to such Lender, then any such excess shall be cancelled automatically
and, if previously paid, shall at such Lender’s option be applied to the
Outstanding Amount of the Loans made hereunder to such Lender or be refunded to
Borrower.

9.19 Effectiveness; Counterparts.

This Agreement shall become effective upon the execution of a counterpart hereof
by each of the parties hereto and receipt by Borrower and Administrative Agent
of written notification of such execution and authorization of delivery thereof.
This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, and all such counterparts
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or in
electronic format (i.e., “pdf” or “tif”) shall be effective as delivery of an
original executed counterpart of this Agreement.

 

166



--------------------------------------------------------------------------------

9.20 Entire Agreement.

This Agreement and the other Financing Documents with respect to fees payable to
Administrative Agent or the syndication of the Loans and Commitments constitute
the entire contract and understanding among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.

9.21 PATRIOT Act.

Each Lender and Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies Borrower that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Borrower in accordance with the PATRIOT Act. This notice
is given in accordance with the requirements of the PATRIOT Act and is effective
for each Lender, Agent and Issuing Bank.

9.22 Electronic Execution of Assignments.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as an original executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state, provincial or territorial laws
based on the Uniform Electronic Transactions Act.

9.23 No Fiduciary Duty.

Each Agent, each Lender, each Issuing Bank and their respective Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), are full
service financial institutions engaged, either directly or through their
respective affiliates, in a broad array of activities, including commercial and
investment banking, financial advisory, market making and trading, investment
management (both public and private investing), investment research, principal
investment, financial planning, benefits counseling, risk management, hedging,
financing, brokerage and other financial and non-financial activities and
services globally. In the ordinary

 

167



--------------------------------------------------------------------------------

course of their various business activities, each Lender and funds or other
entities in which the Lenders invest or with which they co-invest, may at any
time purchase, sell, hold or vote long or short positions and investments in
securities, derivatives, loans, commodities, currencies, credit default swaps
and other financial instruments for their own account and for the accounts of
their customers. In addition, any Lender may at any time communicate independent
recommendations and/or publish or express independent research views in respect
of such assets, securities or instruments. Any of the aforementioned activities
may involve or relate to assets, securities and/or instruments of Borrower
and/or any of its Affiliates, as well as of Borrower and/or other Persons which
(a) may be involved in transactions arising from or relating to the Financing
Documents or (b) have other relationships with Borrower or its Affiliates. In
addition, any Lender may provide investment banking, commercial banking,
underwriting and financial advisory services to such other Persons. The
transactions contemplated by the Financing Documents may have a direct or
indirect impact on the investments, securities or instruments referred to in
this Section 9.23, and employees working on the financing contemplated hereby
may have been involved in originating certain of such investments and those
employees may receive credit internally therefor, and may have economic
interests that conflict with those of Borrower, their respective equity holders
and/or their respective Affiliates. Although any Lender in the course of such
other activities and relationships may acquire information about the Financing
Documents and transactions contemplated thereby or other Persons which may be
the subject of the Financing Documents, none of the Lenders shall have any
obligation to disclose such information, or the fact that such Lender is in
possession of such information, Borrower or to use such information on
Borrower’s behalf. Borrower acknowledges and agrees that nothing in the
Financing Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and Borrower and its equity holders or Affiliates, on the other.
Borrower acknowledges and agrees that (i) each Lender will act under the
Financing Documents as an independent contractor, (ii) the transactions
contemplated by the Financing Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and Borrower, on the other, and (iii) in
connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of Borrower, its equity
holders or its Affiliates with respect to the transactions contemplated hereby
(or the exercise of rights or remedies with respect thereto) or the process
leading thereto (irrespective of whether any Lender has advised, is currently
advising or will advise Borrower, its equity holders or its Affiliates on other
matters) or any other obligation to Borrower except the obligations expressly
set forth in the Financing Documents and (y) each Lender is acting solely as
principal and not as the agent or fiduciary of Borrower, or any of its
management, equity holders, Affiliates, creditors or any other Person. Borrower
acknowledges

 

168



--------------------------------------------------------------------------------

and agrees that it has consulted its own legal and financial advisors to the
extent it deemed appropriate and that Borrower, its equity holders and its
Affiliates are each responsible for making its own independent judgment with
respect to such transactions and the process leading thereto. Borrower agrees
that it will not claim that any Lender has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to Borrower in connection
with such transaction or the process leading thereto. In addition, any Lender
may employ the services of its Affiliates in providing services hereunder and
may exchange with such Affiliates information concerning Borrower or its equity
holders or its Affiliates and other companies that may be the subject of the
transactions contemplated by the Financing Documents, and such Lender Affiliates
will be entitled to the benefits afforded to such Lender hereunder. Consistent
with each Lender’s policies to hold in confidence the affairs of its customers,
each Lender will not furnish confidential information obtained from Borrower by
virtue of the transactions contemplated by the Financing Documents to any of its
other customers. Furthermore, Borrower acknowledges that none of the Lenders or
any of their respective Affiliates has an obligation to use in connection with
the transactions contemplated by the Financing Documents, or to furnish to
Borrower, confidential information obtained or that may be obtained by them from
any other Person.

Each of the Lenders or Issuing Banks or its respective Affiliates are, or may at
any time be, a counterparty (in such capacities, the “Derivative
Counterparties”) to Borrower and/or any of its Subsidiaries with respect to one
or more agreements with respect to any swap, forward, future or derivative
transaction or option or similar agreement involving, or settled by reference
to, one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions, in each case, entered into by Borrower (collectively, the
“Derivatives”). Borrower acknowledges and agrees for itself and its Subsidiaries
that each Derivative Counterparty (a) will be acting for its own account as
principal in connection with the Derivatives, (b) will be under no obligation or
duty as a result of such Lender’s or its respective Affiliates’ role in
connection with the transactions contemplated by the Financing Documents or
otherwise to take any action or refrain from taking any action, or exercising
any rights or remedies, that such Derivative Counterparty may be entitled to
take or exercise in respect of the applicable Derivatives and (c) may manage its
exposure to the Derivatives without regard to such Lenders’ or its respective
Affiliates’ role hereunder.

 

169



--------------------------------------------------------------------------------

9.24 Authorization of Filing of Financing Statements.

Collateral Agent is hereby authorized to file one or more financing statements
(including fixture filings), continuation statements, or other documents for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by Borrower pursuant to the Security Documents,
without the signature of Borrower, and naming any Borrower as debtor and
Collateral Agent as secured party. Borrower authorizes Collateral Agent to use
the collateral description “all assets,” “all personal property, whether now
existing or hereafter acquired,” “all of the debtor’s assets, whether now owned
or hereafter acquired” or words of similar effect in any such financing
statements filed or other filings for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted hereunder by
Borrower.

9.25 Amendment and Restatement.

This Agreement amends, restates and supersedes the Existing Credit Agreement in
its entirety, but does not constitute a novation of the Existing Credit
Agreement or any document entered into in connection therewith.

9.26 Affirmation of Security Documents

All rights, benefits, interests, duties, liabilities and obligations of the
parties to the Security Documents, are hereby confirmed, renewed, affirmed and
continued by this Agreement and continue to secure, apply and extend to all
debts, liabilities and obligations, present or future, direct or indirect,
absolute or contingent, matured or unmatured, at any time or from time to time
due or accruing due and owing by or otherwise payable by Borrower to the
Collateral Agent for the benefit of the Secured Parties, or any one or more of
them, in any currency, under, in connection with or pursuant to the Financing
Documents. Without limitation of the foregoing, all security interests, pledges,
assignments and other Liens previously granted by Borrower, pursuant to the
Security Documents are confirmed, renewed, affirmed and continued by this
Agreement, and all such security interests, pledges, assignments and other Liens
shall remain in full force and effect as security for all obligations thereunder
with no change in the priority applicable thereto, in each case, subject only to
Permitted Liens.

[Remainder of page intentionally left blank.]

 

170



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

[Signature pages separately provided]



--------------------------------------------------------------------------------

CHENIERE ENERGY, INC.,

as Borrower

By:

 

/s/ Zach Davis

 

Name: Zach Davis

 

Title: Vice President, Finance and Planning



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE,

as Administrative Agent

By:

 

/s/ Roberto S Simon

 

Name: Roberto S Simon

 

Title: Managing Director



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE,

as Issuing Bank and Lender

By:

 

/s/ Roberto S Simon

 

Name: Roberto S Simon

 

Title: Managing Director



--------------------------------------------------------------------------------

SG AMERICAS SECURITIES, LLC,

as Coordinating Lead Arranger and Joint Lead Arranger

By:

 

/s/ Roberto S Simon

 

Name: Roberto S Simon

 

Title: Managing Director



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

HOUSTON BRANCH,

as Issuing Bank and Lender

By:

 

/s/ Alfredo Brahim

 

Name: Alfredo Brahim

 

Title: Director



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as Joint Lead Arranger

By:

 

/s/ Alfredo Brahim

 

Name: Alfredo Brahim

 

Title: Director



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Coordinating Lead Arranger, Joint Lead Arranger, Issuing Bank, and Lender

By:

 

/s/ Ryan Durkin

 

Name: Ryan Durkin

 

Title: Authorized Signatory



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as Coordinating Lead Arranger, Joint Lead Arranger, Issuing Bank, and Lender

By:

 

/s/ Seth Kisch

 

Name: Seth Kisch

 

Title: Authorized Signatory



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC,

as Joint Lead Arranger, Issuing Bank, and Lender

By:

 

/s/ Brody Summerall

 

Name: Brody Summerall

 

Title: Vice President

 

By:

 

/s/ Darrell Holley

 

Name: Darrell Holley

 

Title: Managing Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Joint Lead Arranger, Issuing Bank, and Lender

By:

 

/s/ Ronald E. McKaig

 

Name: Ronald E. McKaig

 

Title: Managing Director



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Joint Lead Arranger, Issuing Bank, and Lender

By:

 

/s/ Derrick Lenz

 

Name: Derrick Lenz

 

Title: Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as Joint Lead Arranger, Issuing Bank, and Lender By:    /s/
Nupur Kumar   Name:   Nupur Kumar   Title:   Authorized Signatory By:    /s/
Christopher Zybrick  

Name:

 

Christopher Zybrick

 

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL
ASSOCIATION, as Joint Lead Arranger, Issuing Bank, and Lender By:    /s/
Benjamin Halperin   Name:   Benjamin Halperin   Title:   Managing Director



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Joint Lead Arranger, Issuing Bank, and Lender By:    /s/
Subha Pasumarti   Name:   Subha Pasumarti   Title:   Managing Director By:   
/s/ Tanja van der Woude  

Name:

 

Tanja van der Woude

 

Title:

 

Director



--------------------------------------------------------------------------------

INTESA SANPAOLO S.P.A.

NEW YORK BRANCH,

as Joint Lead Arranger, Issuing Bank, and Lender By:    /s/ Francesco DiMario  
Name:   Francesco DiMario   Title:   First Vice President By:    /s/ Nicholas A.
Matacchieri  

Name:

 

Nicholas A. Matacchieri

 

Title:

 

Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Joint Lead Arranger, Issuing Bank, and Lender By: 
  /s/ Travis Watson   Name:   Travis Watson   Title:   Vice President



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as Joint Lead Arranger, Issuing Bank, and Lender By:    /s/
Junji Hasegawa   Name:   Junji Hasegawa   Title:   Managing Director



--------------------------------------------------------------------------------

MUFG BANK, LTD., as Joint Lead Arranger, Issuing Bank, and Lender By:    /s/
Kevin Sparks   Name:   Kevin Sparks   Title:   Director



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Joint Lead Arranger, Issuing Bank, and Lender By:   
/s/ Jason S. York   Name:   Jason S. York   Title:   Authorized Signatory



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as Joint Lead Arranger, Issuing Bank, and
Lender By:    /s/ James D. Weinstein   Name:   James D. Weinstein   Title:  
Managing Director



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as Joint Lead Arranger,
Issuing Bank, and Lender By:    /s/ Lavinia Macovschi   Name:   Lavinia
Macovschi   Title:   Authorized Signatory By:   

/s/ Farhad Merali

 

Name:

 

Farhad Merali

 

Title:

 

Authorized Signatory